19-10747-shl     Doc 254     Filed 12/05/19 Entered 12/05/19 17:35:19             Main Document
                                           Pg 1 of 122

                                     Hearing Date and Time: December 19, 2019 at 11:00 a.m.
                                         Objection Deadline: December 12, 2019 at 4:00 p.m.

William F. Gray, Jr.                                  Michael Licker
Alison D. Bauer                                       Meredith Parkinson
FOLEY HOAG LLP                                        FOLEY HOAG LLP
1301 Avenue of the Americas                           Seaport West
25th Floor                                            155 Seaport Boulevard
New York, New York 10019                              Boston, Massachusetts 02210
Tel: (646) 927-5500                                   Tel: (617) 832-1000
Fax: (646) 927-5599                                   Fax: (617) 832-7000

Attorneys for Jeffrey Lew Liddle Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-10747 (SHL)
JEFFREY LEW LIDDLE,                                        :
                                                           : Jointly Administered with 19-12346 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

                FIRST APPLICATION OF FOLEY HOAG LLP
  FOR INTERIM ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
              AND REIMBURSEMENT OF EXPENSES INCURRED
         AS COUNSEL TO THE DEBTOR AND DEBTOR-IN-POSSESSION
     FOR THE PERIOD FROM APRIL 27, 2019 THROUGH OCTOBER 31, 2019

                          SUMMARY SHEET PURSUANT TO
                     UNITED STATES TRUSTEE GUIDELINES (M-447)

Name of Applicant:                                    Foley Hoag LLP

Authorized to Provide Services to:                    Debtor and Debtor-in-Possession

Date of Retention:                                    July 23, 2019, nunc pro tunc
                                                      to April 27, 2019 [Docket No. 139]

Period for Which Compensation and
Expense Reimbursement is Sought:                      April 27, 2019 through October 31, 2019

Amount of Interim Compensation Requested
(less discounts applied):                             $                               561,953.40

Less 20% Holdback:                                    $                                      N/A


B5069099.3
19-10747-shl   Doc 254    Filed 12/05/19 Entered 12/05/19 17:35:19   Main Document
                                        Pg 2 of 122

Net of Holdback:                                $                            N/A


Amount of Interim Expense Reimbursement
Requested:                                      $                       10,539.41

Total Compensation and
Expense Reimbursement Requested:                $                      572,492.81

Amount of Prior Holdback(s) Sought:             $                            N/A

This is a/n:         monthly   X      interim   final application.




B5069099.3
     19-10747-shl        Doc 254   Filed 12/05/19 Entered 12/05/19 17:35:19    Main Document
                                                 Pg 3 of 122



                               SCHEDULE OF FEES FOR THE PERIOD
                             APRIL 27, 2019 THROUGH OCTOBER 31, 2019

                             Year of           Year Fee        Hourly          Hours
     Employee                                                                           Total Value
                            Admission          Incurred         Rate          Engaged
Partners
Bauer, Alison D.              1996              2019             $900.00       180.9    $162,810.00
Draper, Thomas B.             1980              2019           $1,035.00         0.6        $621.00
Gray Jr., William F.          1981              2019             $925.00        198     $183,150.00
Licker, Michael               2010              2019             $715.00        68.1     $48,691.50
Partner Totals:                                                                447.6    $395,272.50
Associates
Fullmer, James S.             2016              2019            $505.00         302     $152,510.00
Parkinson, Meredith S.        2011              2019            $595.00        123.7     $73,601.50
Teoh, Jiun-Wen Bob            2018              2019            $470.00         14.3      $6,721.00
Associate Totals:                                                               440     $232,832.50
Paralegals
Kelly, Rachel                                   2019            $335.00         74.5     $24,957.50
Neugebauer, Alison                              2019            $335.00          3.5      $1,172.50
Nigro, Carla A.                                 2019            $335.00         62.9     $21,071.50
Paralegal Totals:                                                              140.9     $47,201.50
Litigation Support
Chourattana, Pai K.                             2019            $295.00         2.1          $619.50
Leung, Eric                                     2019            $295.00        13.1        $3,864.50
Ming, Emily                                     2019            $135.00         0.3           $40.50
Lit Support Totals:                                                            15.5        $4,524.50
                                                                   Total       1044      $679,831.00
                                                  Less Discounts Applied                (117,877.60)
                                                                    Fees                 $561,953.40




      B5069099.3
19-10747-shl     Doc 254     Filed 12/05/19 Entered 12/05/19 17:35:19             Main Document
                                           Pg 4 of 122


                                     Hearing Date and Time: December 19, 2019 at 11:00 a.m.
                                         Objection Deadline: December 12, 2019 at 4:00 p.m.

Alison D. Bauer                                       Michael Licker
William F. Gray, Jr.                                  Meredith Parkinson
FOLEY HOAG LLP                                        FOLEY HOAG LLP
1301 Avenue of the Americas                           Seaport West
25th Floor                                            155 Seaport Boulevard
New York, New York 10019                              Boston, Massachusetts 02210
Tel: (646) 927-5500                                   Tel: (617) 832-1000
Fax: (646) 927-5599                                   Fax: (617) 832-7000

Attorneys for Jeffrey Lew Liddle Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-10747 (SHL)
JEFFREY LEW LIDDLE,                                        :
                                                           : Jointly Administered with 19-12346 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

                FIRST APPLICATION OF FOLEY HOAG LLP
  FOR INTERIM ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED
              AND REIMBURSEMENT OF EXPENSES INCURRED
         AS COUNSEL TO THE DEBTOR AND DEBTOR-IN-POSSESSION
     FOR THE PERIOD FROM APRIL 27, 2019 THROUGH OCTOBER 31, 2019

TO THE HONORABLE JUDGE SEAN H. LANE
UNITED STATES BANKRUPTCY JUDGE

       f in connection with Foley Hoag’s representation of the Debtor in the above-captioned

chapter 11 case during the period April 27, 2019 through October 31, 2019 (the "First Interim

Compensation Period").

       In support of the Application, Foley Hoag respectfully represents as follows:
19-10747-shl    Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19            Main Document
                                           Pg 5 of 122


                                        BACKGROUND

       1.      On March 11, 2019, the Debtor filed a voluntary petition for relief under chapter

11 of Title 11 of the Bankruptcy Code, initiating this Chapter 11 Case.

       2.      The Debtor continues to operate his business and manage his property as debtor-

in-possession pursuant to 11 U.S.C. §§ 1107(a) and 1109 of the Bankruptcy Code. No creditors

committee has been appointed.

       3.      Additional factual background and information regarding the Debtor, including

his business operations and the events leading to this Chapter 11 Case, is set forth in Debtor’s

First Day Declaration [ECF No. 37].

       4.      On July 23, 2019, the Court approved, effective as of April 27, 2019, the retention

of Foley Hoag LLP as counsel to the Debtor [ECF No. 139].

                                JURISDICTION AND VENUE

       5.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334.

       6.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O).

            FEES AND EXPENSES FOR WHICH ALLOWANCE IS SOUGHT

       7.      On September 4, 2019, the Court entered the Interim Compensation Order.

Pursuant to the Interim Compensation Order, retained professionals are authorized, inter alia, to

submit monthly statements to the Debtor’s counsel, counsel to all official committees, if any,

creditors who have made an appearance in the instant case, and the United States Trustee for




                                                 2
19-10747-shl    Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19            Main Document
                                           Pg 6 of 122


Region 2 (collectively, the “Notice Parties”), subject to a 20% holdback as to professional fees

(the “Holdback”).

       8.      During the Fee Period, Foley Hoag’s attorneys and paraprofessionals expended a

total of 1,169.6 hours for which compensation is requested. The blended hourly rate for Foley

Hoag during the Fee Period was $628.74 for all professionals and $683.49 for attorneys.

       9.      Foley Hoag maintains computerized records of the daily time entries completed

by all Foley Hoag attorneys and paraprofessionals. Preceding the time entries is a chart listing

the names, billing rates, and time spent by each of the attorneys and paraprofessionals rendering

services on behalf of the Debtor. In support of the Application and consistent with the Interim

Compensation Order, copies of these computerized records, together with a computer-generated

detailed itemization of the expenses incurred by Foley Hoag for which reimbursement is sought,

have been furnished to the Court and the United States Trustee (and copies have been filed

publicly on the docket with the Monthly Fee Statements (defined below)).

       10.     Pursuant to the terms of the Interim Compensation Order, Foley Hoag has, to

date, submitted six monthly statements (collectively, the “Monthly Fee Statements”).

       11.     On November 6, 2019, Foley Hoag filed and served the Monthly Fee Statement

for the period April 27, 2019 through May 31, 2019 on the Notice Parties [ECF No. 222]

requesting eighty percent (80%) of its fees, in the amount of $131,059.92, and one hundred

percent (100%) of its expenses, in the amount of $1,045.54, for a total compensation request in

the amount of $132,105.46.

       12.     On November 6, 2019, Foley Hoag filed and served the Monthly Fee Statement

for the period June 1, 2019 Through June 30, 2019 on the Notice Parties [ECF No. 223]

requesting eighty percent (80%) of its fees, in the amount of $114,396.84, and one hundred



                                                 3
19-10747-shl    Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19          Main Document
                                           Pg 7 of 122


percent (100%) of its expenses, in the amount of $2,271.18, for a total compensation request in

the amount of $116,668.02.

       13.     On November 6, 2019, Foley Hoag filed and served the Monthly Fee Statement

for the period July 1, 2019 Through July 31, 2019 on the Notice Parties [ECF No. 224]

requesting eighty percent (80%) of its fees, in the amount of $96,774.48, and one hundred

percent (100%) of its expenses, in the amount of $3,207.56, for a total compensation request in

the amount of $99,982.04.

       14.     On November 6, 2019, Foley Hoag filed and served the Monthly Fee Statement

for the period August 1, 2019 Through August 31, 2019 on the Notice Parties [ECF No. 225]

requesting eighty percent (80%) of its fees, in the amount of $50,310.00, and one hundred

percent (100%) of its expenses, in the amount of $1,708.11, for a total compensation request in

the amount of $52,018.11.

       15.     On November 22, 2019, Foley Hoag filed and served the Monthly Fee Statement

for the period September 1, 2019 through September 30, 2019 on the Notice Parties [ECF No.

242] requesting eighty percent (80%) of its fees, in the amount of $26,136.80, and one hundred

percent (100%) of its expenses, in the amount of $1,430.39, for a total compensation request in

the amount of $27,567.19. Foley Hoag has since determined that the amount set forth in the

September Monthly Fee Statement erroneously reflected the total amount of fees as inclusive of

a discount of $3,267.10. Therefore, the total fees requested by the September Monthly Fee

Statement should have been $29,403.90, for a total requested compensation of $30,834.29.

       16.     On November 22, 2019, Foley Hoag filed and served the Monthly Fee Statement

for the period October 1, 2019 through October 31, 2019 on the Notice Parties [ECF No. 243]

requesting eighty percent (80%) of its fees, in the amount of $33,498.36, and one hundred



                                                4
19-10747-shl    Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19           Main Document
                                           Pg 8 of 122


percent (100%) of its expenses, in the amount of $876.63, for a total compensation request in the

amount of $34,374.99.

       17.     Pursuant to the terms of the Interim Compensation Order, Foley Hoag served a

copy of its Monthly Fee Statement, supported by time and disbursement records and a summary

of services rendered and expenses incurred, upon each of the Notice Parties (as defined in the

Interim Compensation Order) in the format specified by the Guidelines, allowing each of the

Notice Parties an opportunity to review and object to the Monthly Fee Statements.

       18.     During the roughly six-month period covered by the Fee Period, Foley Hoag

submitted Monthly Fee Statements for fees aggregating $561,953.40 and expenses totaling

$10,539.41. In accordance with the Interim Compensation Order, Foley Hoag sought payment of

80% of the fees and 100% of the expenses covered by each Monthly Fee Statement. To date,

Foley Hoag has not been paid for its April/May, June, July, August, September, and October

Monthly Fee Statements.

       19.     On November 18, 2019, Counsel Financial II LLC, LIG Capital LLC, and

Counsel Financial Holdings LLC filed and served an objection to Foley Hoag’s Notices of

Monthly Fee Statement for the Period from April 27, 2019 through August 31, 2019 [ECF No.

235] (the “Objection”). By the Objection, the Counsel Financial entities objected to the

April/May, June, July, and August Monthly Fee Statements, arguing, in part, that payment of

Foley Hoag should await confirmation of the filing of an interim fee application.

                                    RELIEF REQUESTED

       20.     By this Application, Foley Hoag seeks an Order pursuant to sections 330 and 331

of the Bankruptcy Code, awarding Foley Hoag, on an interim basis, compensation for professional

services rendered as Debtor’s counsel in the amount of $561,953.40 and reimbursement of


                                                5
19-10747-shl    Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19           Main Document
                                           Pg 9 of 122


customary and necessary out-of-pocket expenses in the amount of $10,539.41, for a total award of

$572,492.81.

       21.      The Monthly Fee Statements submitted by Foley Hoag are subject to the twenty

percent (20%) Holdback, as provided for in the Interim Compensation Order. The aggregate

amount of the Holdback during the First Interim Compensation Period is $113,044.10 (the “First

Interim Holdback”). To date, Foley Hoag has not been paid any of the compensation or expenses

requested by the Monthly Fee Statements. Foley Hoag therefore respectfully requests that the

Court authorize the Debtor to pay Foley Hoag 100% of the requested fees and expenses in the

amount of $572,492.81.

       22.      A summary of the total amount of time spent by each Foley Hoag attorney and

paraprofessional for this case during the First Interim Compensation Period is attached hereto and

incorporated herein as Exhibit A.

       23.      A summary of Foley Hoag's expenses incurred during the First Interim

Compensation Period, broken down by category, is attached hereto and incorporated herein as

Exhibit B.

       24.      Foley Hoag’s contemporaneous time records and expense records for the First

Interim Compensation Period, from which the summaries described below were prepared, are

attached hereto and incorporated herein as Exhibit C.

                     SUMMARY OF LEGAL SERVICES RENDERED

       25.     The following is a summary description of the primary services rendered by Foley

Hoag during the Fee Period that highlights the benefits conferred upon the Debtor and its

respective estates and creditors. All of the professional services rendered by Foley Hoag are set

forth in the computerized time records maintained by Foley Hoag and annexed to the Monthly


                                                 6
19-10747-shl     Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19            Main Document
                                           Pg 10 of 122


Fee Statements, and the Court is respectfully referred to those records for detail of all work

performed by the Applicant.

       26.     Foley Hoag has rendered extensive professional services on behalf of the Debtor

during the Fee Period. These Chapter 11 Cases have required thoughtful effort by the attorneys

and paraprofessionals of Foley Hoag as the Debtor have encountered numerous legal and

logistical challenges. Whenever possible, as demonstrated in the summary of services below,

potential disputes have been resolved without resort to the Court.

       27.     During the Fee Period, Foley Hoag devoted a substantial amount of time

rendering legal services to the Debtor, a sampling of which are described below.

       28.     Retention Applications. During the Fee Period, Foley Hoag worked with Torys

LLP (“Torys”) to transition the role of Debtor’s counsel from Torys to Foley Hoag. On May 31,

2019, Foley Hoag filed an Application to Employ Foley Hoag LLP as Counsel for the Debtor

Nunc Pro Tunc to April 27, 2019 [ECF No. 91] and the Court approved that Application at ECF

No. 139. Foley Hoag also worked with the Debtor to prepare and file the Application to retain

EisnerAmper as the accounting advisor to the firm, which retention was approved at ECF No.

138.

       29.     Cash Collateral. During the Fee Period, Foley Hoag worked to obtain court

authority to use Counsel Financial’s purported cash collateral, including preparing a response

contesting Counsel Financial’s claim of a security interest in the Debtor’s cash, as asserted in the

Memorandum of Law by Counsel Financial II LLC in Support of its Perfected Security Interest

in and Lien on Cash Collateral [ECF No. 74]. Foley Hoag’s efforts resulted in the release of

over $1 million of the Debtor’s wife’s property, and confirmed that a similar amount is cash of

the estate free of any security interest of Counsel Financial.



                                                  7
19-10747-shl    Doc 254     Filed 12/05/19 Entered 12/05/19 17:35:19            Main Document
                                         Pg 11 of 122


       30.     Case Administration. Foley Hoag prepared a motion for entry of an Order

Establishing Certain Notice, Case Management, and Administrative Procedures, which the Court

issued in the Debtor’s case on September 4, 2019 [ECF No. 167]. The entry of this order has

streamlined and simplified notice and service procedures, leading to significant cost savings for

the Debtor’s estate. Foley Hoag also filed a motion for the Debtor’s Chapter 11 Case to be

jointly administered with the subsequently filed chapter 11 case of the Debtor’s law firm

business, Liddle & Robinson, LLP. The joint administration motion, which was ordered by the

court [ECF No. 175], reduced costs and enabled a greater efficiency in the administration of both

cases. Foley Hoag also prepared and filed a motion to extend the Debtor’s exclusive periods for

filing and soliciting votes on a plan of reorganization to January 6, 2020 and March 9, 2020,

respectively, which the Court granted [ECF No. 216].

       31.     Schedules and Statements. After filing amended Schedules of Assets and

Liabilities and Statements of Financial Affairs [ECF Nos. 56 and 57], Foley Hoag has been

working closely with the Debtor to gather information and prepare a new set of amended

Schedules and Statements, which will be filed in due course. Foley Hoag also counseled and

assisted EisnerAmper with the preparation and filing of the Debtor’s monthly operating reports.

       32.     Discovery Matters. During the Fee Period, Foley Hoag assisted the Debtor with

filing Rule 2004 Motions to obtain discovery from Counsel Financial Holdings LLC and LIG

Capital LLC and the Court entered orders permitting the Debtor to obtain documents and a

deposition from each entity. Foley Hoag also counseled the Debtor with respect to production of

documents in response to Counsel Financial’s Rule 2004 motion and was present at a deposition

in connection with the dispute regarding Tara Liddle’s ownership of 50 percent of the sale

proceeds of their New York co-op.



                                                8
19-10747-shl    Doc 254     Filed 12/05/19 Entered 12/05/19 17:35:19           Main Document
                                         Pg 12 of 122


       33.     Stay Relief Matters. During the Fee Period, Foley Hoag notified courts in which

actions against the Debtor were pending, as well as various creditors, of the Debtor’s bankruptcy

filings and the automatic stay. Foley Hoag also assisted the Debtor with responding to motions

and other actions concerning the enforcement of the automatic stay under section 362 of the

Bankruptcy Code. As is often the case early in a chapter 11 case, there were a number of matters

concerning enforcement of the automatic stay during the Fee Period. Where possible, Foley

Hoag worked to resolve such matters consensually. For instance, Foley Hoag has been liaising

with counsel to M&T Bank regarding its motion to lift the automatic stay [ECF No. 107] to reach

a consensual plan for the marketing and sale of the underlying property. Foley Hoag also

assisted the Debtor with obtaining several interim orders extending the automatic stay to Liddle

& Robinson, LLP pending the law firm’s own voluntary chapter 11 filing [ECF Nos. 71 and 92].

Additionally, VW Credit, Inc., as service for VW Credit Leasing, LTD, filed a Motion for Relief

from Automatic Stay Pursuant to 11 U.S.C. Section 362(d)(1) & (2) [ECF No.] seeking to lift the

automatic stay with respect to an Audi automobile leased to the Debtor. During the Fee Period,

Foley Hoag engaged in ongoing negotiations with VW Credit, Inc. regarding a potential

consensual resolution.

       34.     Claims Administration. During the Fee Period, Foley Hoag reviewed and

analyzed proofs of claim filed against the Debtor.

       35.     Miscellaneous Matters. In addition to the matters discussed above, Foley Hoag

rendered services for, or on behalf of, the Debtor in connection with other miscellaneous matters

during the Fee Period, such as:

               Preparing a response to the Objection by Counsel Financial II LLC, LIG Capital

LLC, and Counsel Financial Holdings LLC to Debtor’s Claims of Exempt Property, Pursuant to



                                                9
19-10747-shl     Doc 254     Filed 12/05/19 Entered 12/05/19 17:35:19             Main Document
                                          Pg 13 of 122


Bankruptcy Rule 4003, and for Related Relief [ECF No. 118], in which Counsel Financial

objected both to Debtor’s claim of a homestead exemption and Debtor’s claim of a household

goods exemption. Following the Debtor’s response brief, the Counsel Financial entities

withdrew their objection to the Debtor’s household goods exemption claim. Foley Hoag

prepared for and presented argument at a hearing on the remaining objection.

                Engaging in the process of perfecting Debtor Jeffrey Lew Liddle’s appeal from an

adverse judgment in favor of creditor Counsel Financial II, LLC, in New York state court, a

judgment which has been integrally related to issues of CF II’s status as a creditor in this

bankruptcy proceeding. Foley Hoag expects that the appeal will be perfected with an opening

brief filed in December 2019.

         36.    Services Provided in the Jointly Administered Cases. A number of the fees

recorded in the Debtor’s individual case are attributable to services rendered on account of the

debtor Liddle & Robinson, L.L.P. in its jointly-administered chapter 11 case. Foley Hoag will

work to provide the Court and Counsel Financial with an accurate allocation of fees between the

cases.

               PROJECT SUMMARY AND SERVICES RENDERED BY FOLEY HOAG

         37.    A summary of Compensation Requested by Project Category, as required by the

UST Guidelines, which sets for the hours and fees billed for each project category listed below, is

attached hereto as Exhibit B.

                (a)    B100-Reporting. This category includes work on the statement of financial

         affairs, schedules, monthly operating reports, and any other accounting or reporting

         activities, and contacts with the United States Trustee not included in other categories.

         Foley Hoag has expended 4.2 hours, totaling $2,527.15, in this category.


                                                 10
19-10747-shl    Doc 254    Filed 12/05/19 Entered 12/05/19 17:35:19            Main Document
                                        Pg 14 of 122


               (b)   B110-Case Administration. This category is the “catch-all” for

      coordination and compliance activities not covered in another category. Among other

      things, this category includes numerous coordination and compliance matters, including

      preparation of statements of financial affairs and schedules; preparation of documents for

      the United States Trustee such as interim statements and operating reports; contacts with

      the United States Trustee; the initial debtor interview and meeting of creditors with the

      United States Trustee; addressing general creditor inquiries, and multi-task conferences,

      both internal and with the Debtor. Foley Hoag has expended 389.9 hours, totaling

      $192,549.96, in this category.

               (c)   B120-Asset Analysis and Recovery. This category includes the

      identification and review of potential assets including causes of action and non-litigation

      recoveries. Foley Hoag has expended 0.2 hours, totaling $127.63, in this category.

               (c)   B140-Relief from Stay/Adequate Protection Proceedings. This category

      includes work on matters relating to termination or continuation of the automatic stay under

      362 and motions for adequate protection. Foley Hoag has expended 8.8 hours, totaling

      $5,540.78, in this category.

               (d)   B150-Meetings of and Communications with Creditors. This category

      includes preparing for the 341(a) meeting and communicating with the Debtor’s creditors,

      as described above and further in Foley Hoag’s time records. Foley Hoag has expended

      12.6 hours, totaling $9,255.15, in this category.

               (e)   B160-Fee/Employment Applications. This category includes preparation

      of employment applications for Foley Hoag as counsel to Debtor and EisnerAmper LLP as

      accountants to Debtor; motions to establish interim procedures for compensation of those



                                               11
19-10747-shl    Doc 254    Filed 12/05/19 Entered 12/05/19 17:35:19           Main Document
                                        Pg 15 of 122


      professionals; preparation of budgets and staffing plans; and related work. Foley Hoag has

      expended 80.66 hours, totaling $36,284.92, in this category.

               (f)   B170-Fee/Employment Objections. This category includes review of and

      objections to the employment and fee applications of others. Foley Hoag has expended 1.5

      hours, totaling $945.15, in this category.

               (g)   B185-Assumption/Rejection of Leases and Contracts. This category

      includes analysis of leases and executory contracts, and related activity and advice to the

      Debtor. Foley Hoag has expended 5.5 hours, totaling $2,499.75, in this category.

               (h)   B190-Other      Contested      Matters   (excluding   assumption/rejection

      motions). This category includes analysis and preparation of all other motions, opposition

      to motions and reply memoranda in support of motions. Foley Hoag has expended 236.9

      hours, totaling $139,194.37, in this category.

               (i)   B220-Employee Benefits/Pensions. This category includes reviewing,

      analyzing, and addressing employee-related issues. Foley Hoag has expended 0.2 hours,

      totaling $124.18, in this category.

               (j)   B230-Financing/Cash Collateral. This category includes negotiations,

      communications, drafting, preparing for and attending cash collateral hearings, and other

      work on matters under 11 U.S.C. §§ 361, 363, and 364, including cash collateral and

      secured claims and loan document analysis, all of which are described in more detail above.

      Foley Hoag has expended 296.8 hours, totaling $169,874.36, in this category.

               (k)   B240-Tax Issues. This category includes analysis and advice regarding tax-

      related issues. To date, Foley Hoag has expended 5.5 hours, totaling $2,595.67, in this

      category.



                                               12
19-10747-shl     Doc 254     Filed 12/05/19 Entered 12/05/19 17:35:19             Main Document
                                          Pg 16 of 122


                (l)    B330-Claims Administration and Objections. This category includes

       work on specific claim inquiries and analyses, objections and allowances of claims. Foley

       Hoag has expended 1.3 hours, totaling $815.98, in this category.

                            REQUEST FOR INTERIM COMPENSATION

       38.      Section 331 of the Bankruptcy Code provides for compensation of professionals

and incorporates the substantive standards of section 330 to govern the Court’s award of such

compensation. 11 U.S.C. § 331. Section 330 provides that a Court may award a professional

employed under section 327 of the Bankruptcy Code “reasonable compensation for actual,

necessary services rendered [and] reimbursement for actual, necessary expenses.” 11 U.S.C. §

330(a)(1). Section 330 also sets forth the criteria for the award of such compensation and

reimbursement:

       39.      In determining the amount of reasonable compensation to be awarded to [a]

professional person, the court shall consider the nature, the extent, and the value of such services,

taking into account all relevant factors, including –

                (a)    the time spent on such services;

                (b)    the rates charged for such services;

                (c)    whether the services were necessary to the administration of, or beneficial

       at the time at which the service was rendered toward the completion of, a case under this

       title;

                (d)    whether the services were performed within a reasonable amount of time

       commensurate with the complexity, importance, and nature of the problem, issue, or task

       addressed;




                                                 13
19-10747-shl            Doc 254   Filed 12/05/19 Entered 12/05/19 17:35:19           Main Document
                                               Pg 17 of 122


                   (e)      with respect to a professional person, whether the person is board certified

          or otherwise has demonstrated skill and experience in the bankruptcy field; and

                   (f)      whether the compensation is reasonable based on the customary

          compensation charged by comparably skilled practitioners in cases other than cases under

          this title.

Id. § 330(a)(3).

          40.      Foley Hoag respectfully submits that the professional services rendered for and on

behalf of the Debtor were necessary and reasonable, and serve to preserve and maximize value for

the benefit of the Debtor’s estate. The compensation requested herein is extremely reasonable in

light of the nature, extent, and value of the services rendered to the Debtor.

          41.      Compensation for the foregoing services as requested is commensurate with the

complexity, importance, and nature of the problems, issues, and tasks involved. The fees sought

by Foley Hoag in this Application are commensurate with fees awarded to Foley Hoag in other

cases and the fees charged by comparable law firms. See In re First Colonial Corporation of

America, 544 F.2d 1291 (5th Cir. 1977), reh’g denied, 547 F.2d 573, cert. denied, 431 U .S. 904

(1977).

          42.      Further, Foley Hoag assigned the work performed in this case to attorneys and

paraprofessionals having the experience and specialization to perform the services required

efficiently and properly. The attorneys and paraprofessionals providing the services for which

compensation is sought, specialize in the fields of debtor and creditor rights, bankruptcy and

litigation. Moreover, Foley Hoag, as a general practice, seeks to use the services of

paraprofessionals and legal assistants supervised by attorneys whenever appropriate to limit costs

and more efficiently utilize the services of attorneys. Foley Hoag has followed this practice with



                                                     14
19-10747-shl    Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19            Main Document
                                          Pg 18 of 122


respect to the services rendered to the Debtor. Finally, in rendering services to and on behalf of

the Debtor, Foley Hoag took every care to provide the legal services as efficiently as possible and

to avoid duplication of services.

       43.     In sum, the services rendered by Foley Hoag were necessary and beneficial to the

Debtor and the Debtor’s estate and were performed in a timely manner commensurate with the

complexity, importance, and nature of the issues involved. Accordingly, approval of the

compensation for professional services and reimbursement of expenses sought herein is

warranted.

                   ACTUAL AND NECESSARY EXPENSES INCURRED

       44.     As set forth in Exhibit C hereto, in providing professional services during the First

Interim Compensation Period, Foley Hoag has incurred costs and expenses in the amount of

$10,539.41. These expenses are reasonable and necessary and were essential to the overall

administration of Foley Hoag’s representation as counsel to the Debtor in these Cases.

                     CUSTOMARY AND COMPARABLE COMPENSATION

       45.     Pursuant to the Fee Guidelines, Foley Hoag hereby represents that it has not

increased any professional fee rates during the pendency of these Cases.

       46.     The blended hourly rate for Foley Hoag's timekeepers on this Application is

$628.74.

       47.     The blended hourly rate for Foley Hoag's domestic timekeepers firm-wide

is $597.04.




                                                15
19-10747-shl       Doc 254   Filed 12/05/19 Entered 12/05/19 17:35:19           Main Document
                                          Pg 19 of 122


48.    Further, pursuant to the Fee Guidelines, Foley Hoag discloses the following blended hourly

rates by category of timekeeper:

                                    Title               Year-to-Date
                                   Partner                $711.81
                                  Associate               $452.41
                                  Paralegal               $290.21
                             Litigation Support           $219.13


                       COMPLIANCE WITH THE FEE GUIDELINES

       49.     As set forth in the Certification of William F. Gray, Jr., annexed hereto as Exhibit

D, Foley Hoag believes that this Application is in compliance with Fee Guidelines.

       50.     No prior application has been made to this or any other Court for the relief

requested herein for the First Interim Compensation Period, nor has any payment been received

by Foley Hoag on account of the legal services rendered in connection therewith, except as set

forth herein. In addition, none of the requested fees and expenses are to be shared by Foley Hoag

with any other party, nor are these or any other fees and expenses subject to a sharing agreement

between Foley Hoag and any third party.

                                             NOTICE

       51.     Notice of this Application has been provided to the Notice Parties, in accordance

with the Interim Compensation Order. In light of the nature of the relief requested, the Debtor

respectfully submits that no further notice is necessary.

                                     NO PRIOR REQUEST

       52.     Foley Hoag has not previously sought the relief requested herein from this or

any other court.

WHEREFORE, Foley Hoag respectfully requests that this Court enter an order:


                                                  16
19-10747-shl     Doc 254   Filed 12/05/19 Entered 12/05/19 17:35:19            Main Document
                                        Pg 20 of 122


           (i)       approving the allowance, on an interim basis, of compensation for

                     professional services rendered to the Debtor during the First Interim

                     Compensation Period in the amount of $561,953.40, which represents one-

                     hundred percent (100%) of the total compensation for professional services

                     rendered during the First Interim Compensation Period;

          (ii)       approving the allowance, on an interim basis, of the actual and necessary

                     expenses incurred in the amount of $10,539.41 for the First Interim

                     Compensation Period;

         (iii)       authorizing and directing the Debtor to pay Foley Hoag 100% of its

                     requested fees and expenses in the amount of $572,492.81; and

          (iv)       granting such other and further relief as this Court deems just and proper.



Dated: New York, New York
       December 5, 2019                            FOLEY HOAG LLP


                                                   By: /s/ William F. Gray, Jr.
                                                   William F. Gray, Jr.
                                                   Alison D. Bauer
                                                   1301 Avenue of the Americas, 25th Floor
                                                   New York, New York 10019
                                                   wgray@foleyhoag.com
                                                   abauer@foleyhoag.com
                                                   Tel: (646) 927-5500
                                                   Fax: (646) 927-5599

                                                   Meredith Parkinson
                                                   Michael Licker
                                                   Seaport West
                                                   155 Seaport Boulevard
                                                   Boston, Massachusetts 02210
                                                   mparkinson@foleyhoag.com
                                                   mlicker@foleyhoag.com
                                                   Tel: (617) 832-1000


                                              17
19-10747-shl   Doc 254   Filed 12/05/19 Entered 12/05/19 17:35:19     Main Document
                                      Pg 21 of 122


                                             Fax: (617) 832-7000

                                             Attorneys for Jeffrey Lew Liddle
                                             Debtor and Debtor-in-Possession




                                        18
19-10747-shl   Doc 254   Filed 12/05/19 Entered 12/05/19 17:35:19   Main Document
                                      Pg 22 of 122


                                    EXHIBIT A

                 SUMMARY OF HOURLY FEES FOR THE PERIOD
                   APRIL 27, 2019 THROUGH OCTOBER 31, 2019
           19-10747-shl      Doc 254    Filed 12/05/19 Entered 12/05/19 17:35:19         Main Document
                                                     Pg 23 of 122
                                                  Foley Hoag LLP
                                  Hours Worked by Timekeeper on Matter 36173.00002

Employee                                                                             Hours Engaged         Amount
3152     Bauer, Alison D.                                                                    180.9     $131,041.54
2966     Chourattana, Pai K.                                                                    2.1        $538.96
3046     Draper, Thomas B.                                                                      0.6        $428.42
2653     Fullmer, James S.                                                                   302.0     $128,144.49
3153     Gray Jr., William F.                                                                198.0     $146,935.04
3218     Kelly, Rachel                                                                        74.5      $22,461.75
2011     Leung, Eric                                                                          13.1        $2,821.04
2187     Licker, Michael                                                                      68.1      $40,201.81
3209     Ming, Emily                                                                            0.3         $36.45
1915     Neugebauer, Alison                                                                     3.5       $1,055.25
1065     Nigro, Carla A.                                                                      62.9      $17,373.58
3116     Parkinson, Meredith S.                                                              123.7      $64,866.17
3232     Teoh, Jiun-Wen Bob                                                                   14.3        $6,048.90
Grand Total:                                                                                1,044.0    $561,953.40




                                                     Page 1 of 6
                                                                                              12/5/2019 11:33:08 AM
         19-10747-shl        Doc 254    Filed 12/05/19 Entered 12/05/19 17:35:19       Main Document
                                                     Pg 24 of 122
                                                   Foley Hoag LLP
                            Hours Worked by Task Code and Timekeeper on Matter 36173.00002

Employee                                                                           Hours Engaged           Amount
B100.20 Reporting
3152     Bauer, Alison D.                                                                      1.3         $901.72
2653     Fullmer, James S.                                                                     2.9       $1,243.78
B100.20 Reporting Total:                                                                       4.2       $2,145.50
B100.B110 Case Administration
3152     Bauer, Alison D.                                                                     39.8      $31,727.43
2966     Chourattana, Pai K.                                                                   0.5         $114.16
2653     Fullmer, James S.                                                                   125.1      $56,104.59
3153     Gray Jr., William F.                                                                 36.2      $28,484.50
3218     Kelly, Rachel                                                                        35.0      $10,552.50
2011     Leung, Eric                                                                           1.0         $265.50
2187     Licker, Michael                                                                      15.9      $10,231.65
3209     Ming, Emily                                                                           0.3          $36.45
1915     Neugebauer, Alison                                                                    3.5       $1,055.25
1065     Nigro, Carla A.                                                                      62.9      $17,373.58
3116     Parkinson, Meredith S.                                                               63.3      $33,897.15
3232     Teoh, Jiun-Wen Bob                                                                    6.4       $2,707.20
B100.B110 Case Administration Total:                                                         389.9     $192,549.96
B100.B120 Asset Analysis and Recovery
3153     Gray Jr., William F.                                                                  0.2         $127.63
B100.B120 Asset Analysis and Recovery Total:                                                   0.2         $127.63
B100.B140 Relief from Stay/Adequate Protection Proceedings
3152     Bauer, Alison D.                                                                      3.9       $3,026.63
2653     Fullmer, James S.                                                                     0.3         $136.35
3153     Gray Jr., William F.                                                                  0.5         $416.25
3218     Kelly, Rachel                                                                         1.0         $301.50
3116     Parkinson, Meredith S.                                                                3.1       $1,660.05
B100.B140 Relief from Stay/Adequate Protection Proceedings Total:                              8.8       $5,540.78
B100.B150 Meetings of and Communications with Creditors
3152     Bauer, Alison D.                                                                     12.0       $8,869.05
2187     Licker, Michael                                                                       0.6         $386.10
B100.B150 Meetings of and Communications with Creditors Total:                                12.6       $9,255.15
B100.B160 Fee/Employment Applications
3152     Bauer, Alison D.                                                                     13.0       $9,281.94
2653     Fullmer, James S.                                                                    22.8       $9,842.68
3153     Gray Jr., William F.                                                                  1.4       $1,165.50
3218     Kelly, Rachel                                                                        30.1       $9,075.15
3116     Parkinson, Meredith S.                                                               11.5       $6,158.25
3232     Teoh, Jiun-Wen Bob                                                                    1.8         $761.40



                                                     Page 2 of 6
                                                                                             12/5/2019 11:33:08 AM
         19-10747-shl        Doc 254   Filed 12/05/19    Entered
                                                   Foley Hoag  LLP12/05/19 17:35:19 Main Document
                                                     Pg  25 of 122 on Matter 36173.00002
                            Hours Worked by Task Code and Timekeeper

Employee                                                                      Hours Engaged           Amount
B100.B160 Fee/Employment Applications Total:                                            80.6        $36,284.92
B100.B170 Fee/Employment Objections
3152     Bauer, Alison D.                                                                0.7          $434.63
3153     Gray Jr., William F.                                                            0.8          $510.52
B100.B170 Fee/Employment Objections Total:                                               1.5          $945.15
B100.B185 Assumption/Rejection of Leases and Contracts
2653     Fullmer, James S.                                                               5.5         $2,499.75
B100.B185 Assumption/Rejection of Leases and Contracts Total:                            5.5         $2,499.75
B100.B190 Other Contested Matters (excluding assumption/rejection motions)
3152     Bauer, Alison D.                                                               70.3        $48,944.06
2966     Chourattana, Pai K.                                                             1.6          $424.80
2653     Fullmer, James S.                                                              39.3        $16,482.47
3153     Gray Jr., William F.                                                           51.4        $38,398.11
3218     Kelly, Rachel                                                                   8.4         $2,532.60
2011     Leung, Eric                                                                    12.1         $2,555.54
2187     Licker, Michael                                                                47.0        $26,744.14
3116     Parkinson, Meredith S.                                                          2.1         $1,124.55
3232     Teoh, Jiun-Wen Bob                                                              4.7         $1,988.10
B100.B190 Other Contested Matters (excluding assumption/rejection motions)             236.9     $139,194.37
Total:
B200.B220 Employee Benefits/Pensions
3152     Bauer, Alison D.                                                                0.2          $124.18
B200.B220 Employee Benefits/Pensions Total:                                              0.2          $124.18
B200.B230 Finance/Cash Collateral
3152     Bauer, Alison D.                                                               39.6        $27,650.90
3046     Draper, Thomas B.                                                               0.6          $428.42
2653     Fullmer, James S.                                                             103.1        $40,630.53
3153     Gray Jr., William F.                                                          105.5        $76,459.07
2187     Licker, Michael                                                                 4.6         $2,839.92
3116     Parkinson, Meredith S.                                                         43.4        $21,865.52
B200.B230 Finance/Cash Collateral Total:                                               296.8     $169,874.36
B200.B240 Tax Issues
2653     Fullmer, James S.                                                               3.0         $1,204.34
3153     Gray Jr., William F.                                                            1.1          $799.13
3232     Teoh, Jiun-Wen Bob                                                              1.4          $592.20
B200.B240 Tax Issues Total:                                                              5.5         $2,595.67
B300.B330 Claims Administration and Objections
3152     Bauer, Alison D.                                                                0.1           $81.00
3153     Gray Jr., William F.                                                            0.9          $574.33




                                                   Page 3 of 6
                                                                                       12/5/2019 11:33:08 AM
        19-10747-shl      Doc 254   Filed 12/05/19    Entered
                                                Foley Hoag  LLP12/05/19 17:35:19 Main Document
                                                  Pg  26 of 122 on Matter 36173.00002
                         Hours Worked by Task Code and Timekeeper

Employee                                                                   Hours Engaged          Amount
B300.B330 Claims Administration and Objections
3116     Parkinson, Meredith S.                                                       0.3         $160.65
B300.B330 Claims Administration and Objections Total:                                 1.3         $815.98

Grand Total:                                                                      1,044.0     $561,953.40




                                                   Page 4 of 6
                                                                                    12/5/2019 11:33:08 AM
19-10747-shl   Doc 254   Filed 12/05/19 Entered 12/05/19 17:35:19   Main Document
                                      Pg 27 of 122


                                    EXHIBIT B

                   SUMMARY OF EXPENSES FOR THE PERIOD
                   APRIL 27, 2019 THROUGH OCTOBER 31, 2019
  19-10747-shl   Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19     Main Document
                                             Pg 28 of 122
                                      Foley Hoag LLP
                     Costs Incurred by Cost Code on Matter 36173.00002

Cost Code                                                                  Costs Incurred
200          Air Fare                                                             $84.30
312          Computer Research, PACER                                            $518.60
005X         Conference Call                                                      $84.65
027          Courier Services                                                    $327.61
027X         Courier Services                                                     $34.40
101H         Document Production 1000 or more                                   $1,280.50
101G         Document Production 1-999                                           $433.20
029          Express Delivery (FEDEX)                                            $598.76
029X         Express Delivery (FEDEX)                                             $89.61
111          Filing & Recording Fees                                             $200.00
204          Hotels & Related Expenses                                           $381.03
055          In-House B&W Printing - Outsourced                                  $131.28
056          In-House Color Printing - Outsourced                                 $51.50
050          In-House Photocopying                                              $1,166.16
107          Investigative Services                                             $1,000.00
176          Litigation Technology Services                                     $1,239.50
206          Meals                                                                $17.43
206X         Meals                                                                $56.84
114          Outside Legal Services                                              $294.30
113          Outside Professional Fees                                           $618.25
028          Postage, including bulk mailings                                    $103.65
122          Secretarial Overtime                                                $570.00
104          Stenographic Transcripts                                            $828.65
101B         Tabs                                                                 $72.40
201          Taxi Fare                                                           $192.40
001          Telephone                                                            $39.39
205          Train Fare                                                          $125.00
Total:                                                                         $10,539.41




                                                Page 5 of 6
                                                                                  12/5/2019 11:33:08 AM
19-10747-shl   Doc 254   Filed 12/05/19 Entered 12/05/19 17:35:19   Main Document
                                      Pg 29 of 122


                                    EXHIBIT C

          DETAILED TIME AND EXPENSE RECORDS FOR THE PERIOD
                APRIL 27, 2019 THROUGH OCTOBER 31, 2019
19-10747-shl      Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                      Main Document
                                               Pg 30 of 122
 36173.00002              Jeffrey Lew Liddle                                                     Invoice # 4009964
                          Chapter 11 Case                                                        September 30, 2019
                                                                                                            Page 2

                                  This Invoice is for the Period Ending: May 31, 2019




Professional Services Rendered:

 Date          Timekeeper                Task     Activity       Narrative                                 Hours



 04/29/19      A. Bauer                  B230                    Review budget with                           0.1
                                                                 EisnerAmper.
 04/29/19      A. Bauer                  B110                    Drafting court agenda.                       0.1
 04/29/19      W. Gray Jr.               B230                    Prepare for Court Status                     3.8
                                                                 conference re extension of
                                                                 automatic stay and contested
                                                                 cash collateral hearings.
 04/29/19      W. Gray Jr.               B190                    Work on discovery issues.                    1.0
 04/30/19      A. Bauer                  B190                    Calls and e-mails with and to                1.0
                                                                 Wander on discovery and
                                                                 depositions and Rule 2004.
 04/30/19      A. Bauer                  B110                    Review and revision of notice                0.5
                                                                 of agenda and proposed
                                                                 second interim order extending
                                                                 stay.
 04/30/19      A. Bauer                  B160                    Call with client re engagement               0.5
                                                                 of accountant and other
                                                                 issues; attention to same.
 04/30/19      A. Bauer                  B230                    Cash collateral related lien                 5.0
                                                                 issues and research related
                                                                 thereto; budget issues;
                                                                 prepare for hearing.
 04/30/19      W. Gray Jr.               B330                    Review claim by Ethan                        0.3
                                                                 Brecher regarding description
                                                                 of his proof of claim and
                                                                 objection to schedule assets
                                                                 and liabilities.
 04/30/19      W. Gray Jr.               B110                    Review impact of automatic                   0.3
                                                                 stay and correspond with
                                                                 creditors who are continuing
                                                                 actions against law firm and
                                                                 notifying them of extension of
                                                                 automatic stay; confer with Jeff
                                                                 Liddle regarding the same.
 04/30/19      W. Gray Jr.               B110                    Prepare for Court hearing                    3.8
                                                                 regarding status hearing at
                                                                 court regarding cash collateral
                                                                 issues and discovery issues.



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                        Main Document
                                               Pg 31 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4009964
                          Chapter 11 Case                                                          September 30, 2019
                                                                                                              Page 3

                                  This Invoice is for the Period Ending: May 31, 2019



 04/30/19      W. Gray Jr.               B110                    Confer with James Fullmer                      1.7
                                                                 regarding pre-petition liens on
                                                                 law firm receivables.
 04/30/19      M. Licker                 B230                    Call with J. Fullmer (.2); review              0.8
                                                                 cash collateral motion and
                                                                 order for purposes of drafting
                                                                 adversary proceeding
                                                                 complaint (.6).
 04/30/19      J. Fullmer                B230                    Call with M. Licker regarding                  0.2
                                                                 legal research on cash
                                                                 collateral issue regarding lien
                                                                 perfections.
 04/30/19      J. Fullmer                B230                    Legal research regarding cash                  3.5
                                                                 collateral issue regarding lien
                                                                 perfections (1.8); confer with
                                                                 W. Gray (1.7).
 04/30/19      C. Nigro                  B110                    Draft and edit amended notice                  3.9
                                                                 of agenda per A. Bauer (.7);
                                                                 download docket entries in
                                                                 preparation for motion hearing
                                                                 (.7); draft and edit interim order
                                                                 (.6); draft and edit notice of
                                                                 order (.4); file notice and
                                                                 agenda (.4); prepare service
                                                                 mailing labels (.8); email
                                                                 service copies (.2); email word
                                                                 draft to judge's chambers (.1).
 05/01/19      A. Bauer                  B230                    Call with A. Akinrinade (.5)                   0.5
 05/01/19      A. Bauer                  B190                    Prepare for and attend Cash                    3.5
                                                                 Collateral Hearing and status
                                                                 conference and follow up with
                                                                 client
 05/01/19      A. Bauer                  B150                    Prepare for with client and                    4.0
                                                                 attend 341 meeting of creditors
                                                                 and follow up
 05/01/19      W. Gray Jr.               B190                    Prepare for and attend Status                  5.7
                                                                 Conference before Judge Lane
                                                                 regarding motion to extend
                                                                 automatic stay, case status,
                                                                 rule 2004 discovery issues,
                                                                 and claim of Tara Liddle
 05/01/19      M. Licker                 B190                    Prepare adversary proceeding                   2.4
                                                                 complaint.
 05/01/19      J. Fullmer                B190                    Attention to protective order.                 0.4
 05/02/19      A. Bauer                  B190                    Attention to stay order                        0.3


                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 32 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4009964
                          Chapter 11 Case                                                          September 30, 2019
                                                                                                              Page 4

                                  This Invoice is for the Period Ending: May 31, 2019



 05/02/19      A. Bauer                  B160                    Attention to ordinary course                   1.0
                                                                 professionals applications
 05/02/19      A. Bauer                  B190                    Calls with and emails to and                   7.0
                                                                 from each of Wander and A.
                                                                 Reiter with W. Gray, and J.
                                                                 Fullmer, and calls with A.
                                                                 Akinrinade and attention to
                                                                 DIP account, cash collateral
                                                                 and budget issues.
 05/02/19      W. Gray Jr.               B190                    Review issue of deposit of                     4.3
                                                                 individual and law firm receipts
                                                                 in single DIP account; work on
                                                                 adversary proceeding
 05/02/19      M. Licker                 B190                    Prepare adversary proceeding                   0.5
                                                                 complaint.
 05/02/19      J. Fullmer                B190                    Call with A. Bauer and W.                      0.6
                                                                 Gray regarding litigation
                                                                 issues.
 05/02/19      C. Nigro                  B110                    Order hearing transcript (.3);                 0.7
                                                                 update interim order(.3); email
                                                                 order to judge's chambers (.1).
 05/03/19      A. Bauer                  B190                    Draft letter and attention to                  0.5
                                                                 distribution of interim stay
                                                                 order to Judge Kalish.
 05/03/19      A. Bauer                  B230                    Communications with                            3.0
                                                                 accountant, communications
                                                                 with client and attention to
                                                                 reports and accounts;
                                                                 communications with, to and
                                                                 from counsel to Counsel
                                                                 Financial II.
 05/03/19      W. Gray Jr.               B230                    Discussions with D. Wander re                  5.3
                                                                 segregation of individual and
                                                                 law firm receipts in DIP
                                                                 accounts; review accounting
                                                                 and maintenance of separate
                                                                 records; confer w/Eisner
                                                                 Amper; review redeposit of
                                                                 transferred funds
 05/03/19      C. Nigro                  B110                    Follow-up regarding hearing                    0.8
                                                                 transcript (.2); prepare labels
                                                                 for upcoming mailing (.5);
                                                                 review court docket (.1).




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                        Main Document
                                               Pg 33 of 122
 36173.00002              Jeffrey Lew Liddle                                                         Invoice # 4009964
                          Chapter 11 Case                                                            September 30, 2019
                                                                                                                Page 5

                                  This Invoice is for the Period Ending: May 31, 2019



 05/06/19      J. Fullmer                B240                    Meeting with W. Gray                             0.2
                                                                 regarding response to IRS
                                                                 correspondence.
 05/06/19      J. Fullmer                B240                    Draft letter in response to IRS                  1.3
                                                                 claim.
 05/06/19      J. Fullmer                B160                    Draft attorney retention                         1.4
                                                                 applications.
 05/06/19      J. Fullmer                B160                    Draft ordinary course                            1.7
                                                                 professionals application.
 05/06/19      C. Nigro                  B110                    Prepare creditor mailing of                      1.2
                                                                 docket entry #71 (.7); call with
                                                                 A. Bauer regarding same (.2);
                                                                 update transcript order of 5/1
                                                                 hearing per A. Bauer (.3).
 05/07/19      J. Fullmer                B160                    Draft ordinary course                            1.1
                                                                 professionals application.
 05/07/19      J. Fullmer                B160                    Draft retention applications.                    0.7
 05/08/19      A. Bauer                  B230                    Call with Akinrinade (.5);                       0.6
                                                                 communications with various
                                                                 counsel on cash collateral
                                                                 issues (.1).
 05/08/19      A. Bauer                  B160                    Communications with tax and                      1.6
                                                                 benefits professionals (.3);
                                                                 drafting of ordinary course
                                                                 applications (1.3).
 05/08/19      A. Bauer                  B190                    Attention to protective order.                   0.4
 05/08/19      W. Gray Jr.               B190                    Work on discovery issues;                        4.3
                                                                 review Tara Liddle's claim in
                                                                 Sale Proceeds; confer w/JLL
                                                                 re accounting, cash collateral,
                                                                 and monthly operating reports
 05/08/19      M. Licker                 B190                    Review draft protective order.                   1.0
 05/08/19      J. Fullmer                B190                    Draft proposed protective                        1.3
                                                                 order.
 05/09/19      A. Bauer                  B110                    Review and revise protective                     0.5
                                                                 order (.4); attention to proof of
                                                                 claims filed (.1).
 05/09/19      A. Bauer                  B230                    Call with A. Akinrinade                          0.7
                                                                 regarding accounts.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 34 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4009964
                          Chapter 11 Case                                                          September 30, 2019
                                                                                                              Page 6

                                  This Invoice is for the Period Ending: May 31, 2019



 05/09/19      A. Bauer                  B160                    Review and revise retention                    1.5
                                                                 applications (.7); attention to
                                                                 ordinary course professionals
                                                                 application including
                                                                 communications with
                                                                 professionals (.8).
 05/09/19      W. Gray Jr.               B230                    Research re issues of                          3.3
                                                                 equitable estoppel; confer with
                                                                 accountants re preparation of
                                                                 filings; work on lien review and
                                                                 issues re cash collateral
 05/09/19      M. Licker                 B190                    Call with J. Fullmer (.3); review              0.6
                                                                 and revise draft protective
                                                                 order (.3).
 05/09/19      J. Fullmer                B190                    Call with M. Licker regarding                  0.3
                                                                 proposed protective order.
 05/09/19      J. Fullmer                B190                    Draft proposed protective                      1.9
                                                                 order.
 05/09/19      C. Nigro                  B110                    Compile list of creditors on                   1.0
                                                                 schedules E, F & G not on
                                                                 creditor matrix (.8); review
                                                                 pacer docket for creditor matrix
                                                                 (.2).
 05/10/19      A. Bauer                  B110                    Attention to creditors matrix                  0.3
                                                                 and communications with C.
                                                                 Nigro regarding same.
 05/10/19      A. Bauer                  B160                    Attention to Foley Hoag                        0.5
                                                                 retention and
                                                                 benefit/accountant ordinary
                                                                 course professionals retention
                                                                 pleadings.
 05/10/19      A. Bauer                  B230                    Attention to budget issues.                    0.3
 05/10/19      A. Bauer                  B230                    Call with A. Akinrinade                        0.5
                                                                 regarding accounting issues.
 05/10/19      A. Bauer                  B110                    Attention to inquires re assets                0.2
                                                                 and to pleadings filed
 05/10/19      W. Gray Jr.               B230                    Work on memo of law                            3.8
                                                                 regarding perfection of lien and
                                                                 cash collateral issues; confer
                                                                 with Alison Bauer regarding
                                                                 the same; UCC research of
                                                                 perfection of interest in deposit
                                                                 accounts




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                      Main Document
                                               Pg 35 of 122
 36173.00002              Jeffrey Lew Liddle                                                     Invoice # 4009964
                          Chapter 11 Case                                                        September 30, 2019
                                                                                                            Page 7

                                  This Invoice is for the Period Ending: May 31, 2019



 05/10/19      C. Nigro                  B110                    Update docket entries (.2);                  1.5
                                                                 review bankruptcy rules
                                                                 regarding adding creditors (.3);
                                                                 call clerk regarding updating
                                                                 creditor matrix (.2); create text
                                                                 file of new creditors (.6); file
                                                                 creditors to update matrix (.2).
 05/11/19      W. Gray Jr.               B230                    Review Counsel Financial                     1.6
                                                                 memo in support of perfection
                                                                 of lien; outline response;
                                                                 review cited cases
 05/12/19      A. Bauer                  B230                    Review CF II response and                    1.0
                                                                 research regarding same.
 05/12/19      J. Fullmer                B230                    Attention to cash collateral                 1.0
                                                                 brief and reply.
 05/13/19      A. Bauer                  B230                    Calls with and emails to and                 3.4
                                                                 from U.S. Trustee and W. Gray
                                                                 on DIP account; call with A.
                                                                 Akinrinade (.5); call with
                                                                 Debtor and W. Gray (.4);
                                                                 communications with T. Liddle
                                                                 counsel and CF counsel on
                                                                 cash collateral issues (.3);
                                                                 attention to cash collateral
                                                                 brief and reply issues (2.0);
                                                                 emails re budget amounts (.2)
 05/13/19      A. Bauer                  B150                    Call with U.S. Trustee on 341                0.5
                                                                 meeting and emails to U. S
                                                                 Trustee office (.3); follow up on
                                                                 and review of draft of notice of
                                                                 adjournment (.2).
 05/13/19      A. Bauer                  B230                    Conference with Gray (.3);                   1.3
                                                                 conference Gray and Fullmer
                                                                 (1.0)
 05/13/19      W. Gray Jr.               B230                    Work on opposition                           3.8
                                                                 memorandum regarding lien
                                                                 perfection (2.8); call with
                                                                 Alison Bauer and James
                                                                 Fullmer (1.0).
 05/13/19      W. Gray Jr.               B110                    Confer w/US Trustee re                       1.3
                                                                 reporting issues and discovery
                                                                 issues; confer regarding
                                                                 monthly operating reports with
                                                                 accountants




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 36 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4009964
                          Chapter 11 Case                                                          September 30, 2019
                                                                                                              Page 8

                                  This Invoice is for the Period Ending: May 31, 2019



 05/13/19      J. Fullmer                B230                    Call with A. Bauer and W.                      1.0
                                                                 Gray regarding cash collateral
                                                                 brief.
 05/13/19      J. Fullmer                B230                    Legal research on cash                         4.7
                                                                 collateral issues.
 05/13/19      J. Fullmer                B230                    E-mails to and from A. Bauer                   1.4
                                                                 and W. Gray on cash collateral
                                                                 brief research.
 05/13/19      C. Nigro                  B110                    Prepare package to be sent to                  1.5
                                                                 A. Schwartz (.3); draft notice of
                                                                 adjournment of creditors with
                                                                 certificate or service (.6); call
                                                                 Judge Lane's chambers
                                                                 regarding adjournment
                                                                 process (.3); draft certificate of
                                                                 service (.3).
 05/14/19      A. Bauer                  B230                    Call with J. Nadkarni (UST),                   1.7
                                                                 W. Gray and A. Akinrinade re
                                                                 accounts (.8); review of and
                                                                 follow up on draft Monthly
                                                                 operating report (.3); analysis
                                                                 of cash collateral related
                                                                 issues (.6).
 05/14/19      A. Bauer                  B140                    Review of VW relief from stay                  0.3
                                                                 motion.
 05/14/19      A. Bauer                  B190                    Attention to Rule 2004                         1.0
                                                                 Motions, call with M. Licker
                                                                 and attention to
                                                                 correspondence amongst
                                                                 parties including counsel to
                                                                 Counsel Financial II and Tara
                                                                 Liddle and setting up court call.
 05/14/19      W. Gray Jr.               B190                    Work on memorandum of law                      3.5
                                                                 in opposition to Counsel
                                                                 Financial's claim of lien against
                                                                 Sale Proceeds
 05/14/19      W. Gray Jr.               B240                    Conference w/IRS regarding                     0.3
                                                                 extension of time to file tax
                                                                 returns
 05/14/19      M. Licker                 B190                    Telephone conference with A.                   0.5
                                                                 Bauer regarding production of
                                                                 documents in response to
                                                                 2004 exam motion (0.1);
                                                                 review CF II 2004 exam
                                                                 motion papers (0.4).



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                     Main Document
                                               Pg 37 of 122
 36173.00002              Jeffrey Lew Liddle                                                    Invoice # 4009964
                          Chapter 11 Case                                                       September 30, 2019
                                                                                                           Page 9

                                  This Invoice is for the Period Ending: May 31, 2019



 05/14/19      J. Fullmer                B230                    Legal research on cash                      2.9
                                                                 collateral issues.
 05/14/19      C. Nigro                  B110                    File Notice of Adjournment of               2.7
                                                                 meeting of creditor and
                                                                 certificate of services (.3);
                                                                 register A. Bauer and W. Gray
                                                                 with court call (.4); prepare
                                                                 mailing to all creditors (.8);
                                                                 process hearing transcript (.2);
                                                                 calendar 341 meeting (.1);
                                                                 review 8th interim cash
                                                                 collateral budget per A. Bauer
                                                                 (.4); download, combine and
                                                                 circulate motion for relief (.3);
                                                                 calendar vw motion (.1);
                                                                 calendar cash collateral motion
                                                                 (.1).
 05/15/19      A. Bauer                  B190                    Internal communications in                  1.8
                                                                 preparation for and following
                                                                 up on call on Rule 2004
                                                                 discovery with M. Wander (.7);
                                                                 call with M. Wander and M.
                                                                 Licker (.8); communications
                                                                 with client (.1); attention to
                                                                 emails re same (.2)
 05/15/19      A. Bauer                  20                      Calls with A. Akinrinade re                 0.8
                                                                 budget and MOR and follow up
                                                                 re same (.7); emails to Trustee
                                                                 (.1).
 05/15/19      W. Gray Jr.               B230                    Conference call with James                  1.5
                                                                 Fullmer to review memo of law
                                                                 arguments regarding
                                                                 perfection of security interest
                                                                 in Sale Proceeds and Escrow
                                                                 Account.
 05/15/19      W. Gray Jr.               B190                    Work on protective order; work              1.3
                                                                 on discovery schedule
 05/15/19      W. Gray Jr.               B120                    Work on Glaxo issue relating                0.2
                                                                 to payment of mediator
 05/15/19      M. Licker                 B190                    Telephone conference with A.                1.1
                                                                 Bauer regarding production of
                                                                 documents (0.2); telephone
                                                                 conference with A. Bauer and
                                                                 opposing counsel regarding
                                                                 production of documents (0.8);
                                                                 prepare for same (0.1).



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 38 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4009964
                          Chapter 11 Case                                                           September 30, 2019
                                                                                                              Page 10

                                  This Invoice is for the Period Ending: May 31, 2019



 05/15/19      J. Fullmer                B230                    Legal research regarding cash                   0.6
                                                                 collateral issues.
 05/15/19      J. Fullmer                B230                    Draft outline of cash collateral                0.3
                                                                 brief.
 05/15/19      J. Fullmer                B230                    Call with W. Gray regarding                     1.5
                                                                 cash collateral brief.
 05/15/19      J. Fullmer                20                      File and serve monthly                          0.5
                                                                 operating report.
 05/15/19      J. Fullmer                20                      Call with A. Bauer regarding                    0.2
                                                                 monthly operating report.
 05/16/19      A. Bauer                  B160                    Attention to establishing fee                   0.3
                                                                 application guidelines.
 05/16/19      A. Bauer                  B190                    Prepare for and attend                          3.1
                                                                 telephonic court conference
                                                                 with A. Reiter, D. Wander, W.
                                                                 Gray and A. Schwartz and
                                                                 follow up communications re
                                                                 same and analysis of
                                                                 precedents (2.0);
                                                                 communications with M. Licker
                                                                 and J. Fullmer (.4); call with
                                                                 Licker (.2); edited draft
                                                                 complaint (.5)
 05/16/19      A. Bauer                  B110                    Attention to service and filing                 0.3
                                                                 issues
 05/16/19      T. Draper                 B230                    Call J. Fullmer regarding                       0.6
                                                                 escrow account UCC
                                                                 questions; review W. Gray
                                                                 memo and UCC.
 05/16/19      W. Gray Jr.               B230                    Work on opposition                              5.3
                                                                 memorandum re Counsel
                                                                 Financial's perfection of lien on
                                                                 Sale Proceeds (5.0); call with
                                                                 James Fullmer re cash
                                                                 collateral (.3).
 05/16/19      W. Gray Jr.               B110                    Attend court call conference                    1.2
                                                                 before Judge Lane regarding
                                                                 discovery issues for Tara
                                                                 Liddle's disposition of Sale
                                                                 Proceeds and other issues
 05/16/19      M. Licker                 B190                    Telephone conference with W.                    0.3
                                                                 Gray regarding cash collateral
                                                                 motion (0.2); review outline
                                                                 regarding reply brief for same
                                                                 (0.2).


                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 39 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4009964
                          Chapter 11 Case                                                           September 30, 2019
                                                                                                              Page 11

                                  This Invoice is for the Period Ending: May 31, 2019



 05/16/19      M. Licker                 B190                    Review proposed CF II                           0.7
                                                                 document search terms (0.2);
                                                                 telephone conference with A.
                                                                 Bauer regarding email review
                                                                 in response to motion for 2004
                                                                 exam (0.1); prepare email
                                                                 response to CF II regarding
                                                                 proposed search terms (0.4).
 05/16/19      M. Licker                 B190                    Telephone conferences with J.                   2.5
                                                                 Liddle regarding proposed
                                                                 discovery and protective order.
 05/16/19      J. Fullmer                B230                    Call with W. Gray regarding                     0.3
                                                                 legal research on cash
                                                                 collateral issues.
 05/16/19      J. Fullmer                B230                    Call with T. Draper regarding                   0.4
                                                                 legal research on cash
                                                                 collateral issues.
 05/16/19      J. Fullmer                B230                    Draft outline of brief objecting                6.1
                                                                 to Counsel Financial's lien on
                                                                 Sale Proceeds.
 05/16/19      C. Nigro                  B110                    Draft and file certificate of                   1.0
                                                                 service for monthly operating
                                                                 report (.3); prepare creditor
                                                                 matrix mailing (.7).
 05/17/19      A. Bauer                  B230                    Emails from and to David                        1.6
                                                                 Wander, J. Hubbard, W. Gray
                                                                 regarding arbitrator payments
                                                                 and discussions with client and
                                                                 discussions with Gray; (.3)
                                                                 emails to and from Licker and
                                                                 Fullmer and Gray re Counsel
                                                                 Financial II (.3); call with Liddle
                                                                 and Gray (1.0)
 05/17/19      A. Bauer                  B160                    Emails to and from C.                           0.1
                                                                 Caparelli on Torys retention
                                                                 and A. Schwartz re same
 05/17/19      W. Gray Jr.               B230                    Call with Alison Bauer and                      1.3
                                                                 James Fullmer (.2); Work on
                                                                 opposition memorandum re
                                                                 perfection of lien; confer
                                                                 w/client re same (1.1).
 05/17/19      M. Licker                 B190                    Review and revise proposed                      0.4
                                                                 protective order and send to
                                                                 CF II counsel and trustee.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                        Main Document
                                               Pg 40 of 122
 36173.00002              Jeffrey Lew Liddle                                                      Invoice # 4009964
                          Chapter 11 Case                                                         September 30, 2019
                                                                                                            Page 12

                                  This Invoice is for the Period Ending: May 31, 2019



 05/17/19      J. Fullmer                B230                    Confer with A. Reiter regarding               0.4
                                                                 cash collateral issue lien
                                                                 perfection issue.
 05/17/19      J. Fullmer                B230                    Call with W. Gray and A.                      0.2
                                                                 Bauer regarding cash
                                                                 collateral issues.
 05/17/19      J. Fullmer                B230                    Legal research on cash                        4.4
                                                                 collateral issues.
 05/18/19      W. Gray Jr.               B230                    Work on memorandum in                         2.2
                                                                 opposition to lien perfection;
                                                                 confer w/James Fullmer
                                                                 regarding the same
 05/18/19      J. Fullmer                B230                    Call with W. Gray regarding                   0.6
                                                                 cash collateral brief.
 05/18/19      J. Fullmer                B230                    Edit cash collateral brief                    0.7
                                                                 regarding lien perfection.
 05/19/19      J. Fullmer                B230                    Draft cash collateral brief                   6.4
                                                                 regarding lien perfection.
 05/20/19      A. Bauer                  B230                    Call with A. Akinrinade, W.                   1.1
                                                                 Gray (.1); call with A.
                                                                 Akinrinade, W. Gray and J.
                                                                 Liddle (.5); call with A.
                                                                 Akinrinade (.1);
                                                                 communications with client on
                                                                 expenses and analysis of
                                                                 same (.4)
 05/20/19      A. Bauer                  B190                    Attention to and drafting                     3.5
                                                                 related to litigation over sale
                                                                 proceeds (3.0); internal emails
                                                                 with Foley Hoag team (.5)
 05/20/19      A. Bauer                  B220                    Communications re pension                     0.2
                                                                 plan (.2)
 05/20/19      A. Bauer                  B160                    Communications with Ordinary                  0.3
                                                                 Course professionals (.2);
                                                                 email to debtor(.1)
 05/20/19      W. Gray Jr.               B230                    Work on memo of law in                        4.7
                                                                 opposition to lien arguments
                                                                 by Counsel Financial (4.2);
                                                                 calls with Alison Bauer, James
                                                                 Fullmer, and Akinrinade (.5).
 05/20/19      W. Gray Jr.               B110                    Consider removal of cases                     0.2




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 41 of 122
 36173.00002              Jeffrey Lew Liddle                                                     Invoice # 4009964
                          Chapter 11 Case                                                        September 30, 2019
                                                                                                           Page 13

                                  This Invoice is for the Period Ending: May 31, 2019



 05/20/19      M. Licker                 B190                    Telephone conference with CF                 0.7
                                                                 II counsel regarding document
                                                                 production and protective
                                                                 order.
 05/20/19      J. Fullmer                B230                    Call with W. Gray regarding                  0.1
                                                                 cash collateral brief and
                                                                 regarding lien perfection.
 05/20/19      J. Fullmer                B110                    Draft proposed case                          1.3
                                                                 management order.
 05/20/19      J. Fullmer                B230                    Draft cash collateral brief                  2.2
                                                                 regarding lien perfection.
 05/20/19      C. Nigro                  B110                    Call with A. Bauer regarding                 2.1
                                                                 claims agents (.2); call with
                                                                 multiple claims agents
                                                                 regarding proposal (.9); create
                                                                 analysis of proposals (.8);
                                                                 update creditor matrix (.2).
 05/21/19      A. Bauer                  B190                    Composed email to David                      3.3
                                                                 Wander (Davidoff Hutcher &
                                                                 Citron LLP),
                                                                 areiter@reiterlawfirm.com,
                                                                 Michael Wexelbaum,
                                                                 LKH@dhclegal.com,
                                                                 mdk@dhclegal.com: Re:
                                                                 Request for Consent (.1);
                                                                 internal calls (.5); internal
                                                                 emails (.5); draft comments
                                                                 and discuss (2.2).
 05/21/19      A. Bauer                  B230                    Emails with EisnerAmper and                  0.2
                                                                 internal re April billings (.2).
 05/21/19      A. Bauer                  B110                    Emails with Nigro re Creditor                0.2
                                                                 Matrix (.2).
 05/21/19      W. Gray Jr.               B230                    Work w/James Fullmer on                      3.6
                                                                 memo in opposition to Counsel
                                                                 Financial lien position; review
                                                                 w/client
 05/21/19      W. Gray Jr.               B230                    Review effect of perfection                  1.2
                                                                 issues on Tara Liddle
                                                                 proceeds as property of the
                                                                 estate; confer w/Arnie Reiter
                                                                 regarding the same
 05/21/19      W. Gray Jr.               B190                    Work on protective order;                    0.4
                                                                 confer w/Alison Bauer and
                                                                 Mike Licker




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                      Main Document
                                               Pg 42 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4009964
                          Chapter 11 Case                                                          September 30, 2019
                                                                                                             Page 14

                                  This Invoice is for the Period Ending: May 31, 2019



 05/21/19      M. Licker                 B190                    Telephone conference with e-                   0.8
                                                                 discovery vendor regarding
                                                                 cell phone collection (0.4);
                                                                 telephone conference with W.
                                                                 Gray and A. Bauer regarding
                                                                 document collection and
                                                                 protective order (0.4).
 05/21/19      J. Fullmer                B230                    Draft cash collateral brief                    3.4
                                                                 regarding lien perfection.
 05/21/19      J. Fullmer                B230                    Calls with W. Gray regarding                   0.2
                                                                 cash collateral brief regarding
                                                                 lien perfection.
 05/21/19      C. Nigro                  B110                    Update case calendar per A.                    2.2
                                                                 Bauer (.2); review and compile
                                                                 claims agent quotes per A.
                                                                 Bauer (.9); draft Certificate of
                                                                 Service of Rule 2001 parties
                                                                 (.5); review mailing list of
                                                                 creditors for completeness (.4);
                                                                 update spreadsheet (.2).
 05/21/19      E. Leung                  B190                    Phone communication with M.                    0.9
                                                                 Licker and client regarding
                                                                 data collection, including send
                                                                 client PST creation guide, and
                                                                 communication with vendor
                                                                 regarding data collection.
 05/22/19      A. Bauer                  B190                    Various Conferences with                       3.2
                                                                 Gray (.4); attention to draft
                                                                 pleadings and communications
                                                                 on comments thereto (2.0);
                                                                 calls with M. Licker (.4);
                                                                 attention to protective order,
                                                                 discovery and other issues
                                                                 (.3); communications re filings
                                                                 and service (.1).
 05/22/19      A. Bauer                  B110                    Attention to docket, orders                    0.2
                                                                 entered and pleadings filed;
                                                                 attention to MOR filing
 05/22/19      A. Bauer                  B170                    Attention to additional conflicts              0.7
                                                                 reports and drafting of
                                                                 retention application and
                                                                 affidavit.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 43 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4009964
                          Chapter 11 Case                                                          September 30, 2019
                                                                                                             Page 15

                                  This Invoice is for the Period Ending: May 31, 2019



 05/22/19      W. Gray Jr.               B230                    Confer with James Fullmer                      4.6
                                                                 and work on memo in
                                                                 opposition to Counsel
                                                                 Financial lien position re Sale
                                                                 proceeds.
 05/22/19      W. Gray Jr.               B240                    Confer w/Mike Scotto at IRS re                 0.3
                                                                 filing deadlines for tax returns
 05/22/19      M. Licker                 B190                    Telephone conference with J.                   1.4
                                                                 Liddle regarding revisions to
                                                                 protective order (1.0);
                                                                 telephone conferences with A.
                                                                 Bauer and J. Fullmer regarding
                                                                 collection of J. Liddle text
                                                                 messages and motion for
                                                                 protective order (0.4).
 05/22/19      J. Fullmer                B230                    Finalize and file cash collateral              4.2
                                                                 brief regarding lien perfection.
 05/22/19      J. Fullmer                B190                    Call with M. Licker regarding                  0.1
                                                                 protective order.
 05/22/19      J. Fullmer                B230                    Calls with W. Gray regarding                   0.5
                                                                 cash collateral brief regarding
                                                                 lien perfection.
 05/22/19      J. Fullmer                B190                    Legal research on protective                   0.4
                                                                 order.
 05/22/19      J. Fullmer                B190                    Review issue regarding lien                    2.7
                                                                 perfection.
 05/22/19      E. Leung                  B190                    Communication with vendors                     0.7
                                                                 HaystackID, CohnReznick,
                                                                 Transperfect, and DFR
                                                                 Forensics regarding
                                                                 Blackberry data collection.
 05/22/19      E. Leung                  B190                    Communication with vendors                     1.3
                                                                 and M. Licker regarding
                                                                 Blackberry text message
                                                                 collection.
 05/22/19      E. Leung                  B190                    Communication with Helpdesk,                   0.5
                                                                 vendor, and M. Licker
                                                                 regarding Blackberry text
                                                                 message collection.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                      Main Document
                                               Pg 44 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4009964
                          Chapter 11 Case                                                           September 30, 2019
                                                                                                              Page 16

                                  This Invoice is for the Period Ending: May 31, 2019



 05/23/19      A. Bauer                  B190                    Revision of litigation papers                   3.8
                                                                 and conferences with James
                                                                 Fullmer 2.5; call with Licker
                                                                 (0.2); communications with C.
                                                                 Nigro on service and filings
                                                                 (.1); communications with D.
                                                                 Wander (.1) attention to facts
                                                                 re CF (.4); internal team emails
                                                                 (.5).
 05/23/19      A. Bauer                  B160                    Revision to retention                           0.3
                                                                 applications
 05/23/19      A. Bauer                  B140                    Attention to facts and law                      0.4
                                                                 related to VW motion
 05/23/19      M. Licker                 B190                    Telephone conference with IT                    1.1
                                                                 vendor regarding collection of
                                                                 J. Liddle cell phone for
                                                                 document production (0.3);
                                                                 review legal research
                                                                 regarding protective orders in
                                                                 law firm bankruptcies (0.2);
                                                                 emails to A. Bauer and W.
                                                                 Gray regarding discovery and
                                                                 protective order status (0.3);
                                                                 review J. Liddle emails for
                                                                 production to CF II (0.3).
 05/23/19      J. Fullmer                B190                    Review issue regarding lien                     1.4
                                                                 perfection.
 05/23/19      J. Fullmer                B190                    Legal research on protective                    2.5
                                                                 order issue.
 05/23/19      J. Fullmer                B190                    Calls with A. Bauer regarding                   0.4
                                                                 lease issue.
 05/23/19      C. Nigro                  B110                    File and serve Monthly                          0.9
                                                                 Operating Report (.5); create
                                                                 calendar entries per A. Bauer
                                                                 (.2); order transcripts for 3/28
                                                                 hearing (.2).
 05/23/19      E. Leung                  B190                    Communication with M. Licker                    0.1
                                                                 regarding email data
                                                                 collection.
 05/23/19      E. Leung                  B190                    Process data collection and                     1.2
                                                                 transfer with client.
 05/23/19      E. Leung                  B190                    Conference call regarding                       0.4
                                                                 Blackberry data collection.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                     Main Document
                                               Pg 45 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4009964
                          Chapter 11 Case                                                           September 30, 2019
                                                                                                              Page 17

                                  This Invoice is for the Period Ending: May 31, 2019



 05/24/19      A. Bauer                  B110                    Attention to creditor related                   0.4
                                                                 service issues; attention to vw
                                                                 issues.
 05/24/19      A. Bauer                  B190                    Various communications with                     1.8
                                                                 internal team on discovery
                                                                 related issues (.3); attention to
                                                                 correspondence to and from D.
                                                                 Wander(.3); attention to
                                                                 protective order (.2); review of
                                                                 Tara Liddle papers(.5); call
                                                                 with A. Schwartz and then with
                                                                 A. Schwartz and M. Licker
                                                                 (.5).
 05/24/19      M. Licker                 B190                    Telephone conference with A.                    1.6
                                                                 Schwartz and A. Bauer
                                                                 regarding protective order
                                                                 (0.3); follow-up telephone
                                                                 conference with A. Bauer
                                                                 regarding protective order
                                                                 (0.2); telephone conference
                                                                 with counsel for CF II
                                                                 regarding discovery status and
                                                                 follow-up email regarding
                                                                 same (0.4); review J. Liddle
                                                                 emails for production to CF II
                                                                 (0.7).
 05/24/19      J. Fullmer                B190                    Telephone call with A. Reiter.                  0.2
 05/24/19      C. Nigro                  B110                    Update creditor matrix (.2); call               1.9
                                                                 clerk regarding removing
                                                                 address from matrix (.2); draft
                                                                 letter to clerk regarding change
                                                                 of creditor address (.4);
                                                                 forward Volkswagen Notice of
                                                                 Appearance to A. Bauer (.1):
                                                                 draft and file Monthly
                                                                 Operating Report Certificate of
                                                                 Service (.3); email Q. von
                                                                 Bonin all docket filings per A.
                                                                 Bauer (.3); copy Torys files to
                                                                 Q drive (.4).
 05/24/19      E. Leung                  B190                    Process PST data and load                       2.6
                                                                 into Relativity, including build
                                                                 family relationships, populate
                                                                 DateTimeSort, hidden content
                                                                 analysis, image and OCR,
                                                                 build dtSearch index, build
                                                                 Terms search.



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 46 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4009964
                          Chapter 11 Case                                                          September 30, 2019
                                                                                                             Page 18

                                  This Invoice is for the Period Ending: May 31, 2019



 05/24/19      E. Leung                  B190                    Communication with client,                     0.6
                                                                 vendor regarding data
                                                                 collection, transferal of PST
                                                                 email archive file.
 05/26/19      A. Bauer                  B190                    Emails to and from Licker and                  0.2
                                                                 Gray
 05/27/19      J. Fullmer                B110                    Draft proposed case                            1.6
                                                                 management order.
 05/27/19      J. Fullmer                B230                    Legal research regarding lease                 0.9
                                                                 issue.
 05/28/19      A. Bauer                  B190                    Internal emails(.1); call with                 3.1
                                                                 Fullmer, Licker and Gray (.8);
                                                                 meeting with Liddle and Gray
                                                                 and call with T. Kavaleron on
                                                                 causes of action (1.0);
                                                                 attention to debt documents re
                                                                 litigation (.2); research re
                                                                 litigation financing(1.0)
 05/28/19      A. Bauer                  B230                    Call with A. Akinrinade and                    0.2
                                                                 attention to budget issues
 05/28/19      A. Bauer                  B160                    Revision of affidavit regarding                0.2
                                                                 retention application.
 05/28/19      W. Gray Jr.               B230                    Review lien perfection issues                  2.8
                                                                 under the UCC (2.2), phone
                                                                 call with Meredith Parkinson
                                                                 and James Fullmer re same
                                                                 (.6).
 05/28/19      W. Gray Jr.               B330                    Confer with Ron of Long Island                 0.6
                                                                 Wine Storage; review claims
                                                                 filings
 05/28/19      W. Gray Jr.               B190                    Work on protective order with                  1.1
                                                                 J. Fullmer, A. Bauer and M.
                                                                 Licker.
 05/28/19      M. Licker                 B190                    Telephone conference with W.                   0.8
                                                                 Gray, A. Bauer and J. Fullmer
                                                                 regarding case strategy and
                                                                 discovery status.
 05/28/19      J. Fullmer                B190                    Call with A. Bauer, W. Gray,                   0.8
                                                                 and M. Licker regarding
                                                                 litigation issues.
 05/28/19      J. Fullmer                B230                    Call with W. Gray and M.                       0.6
                                                                 Parkinson regarding legal
                                                                 research on cash collateral
                                                                 issue.


                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 47 of 122
 36173.00002              Jeffrey Lew Liddle                                                     Invoice # 4009964
                          Chapter 11 Case                                                        September 30, 2019
                                                                                                           Page 19

                                  This Invoice is for the Period Ending: May 31, 2019



 05/28/19      J. Fullmer                B110                    Draft proposed case                          2.1
                                                                 management order.
 05/28/19      J. Fullmer                B230                    Legal research regarding cash                0.7
                                                                 collateral issue.
 05/28/19      M. Parkinson              B230                    Call with W. Gray and J.                     4.9
                                                                 Fullmer re cash collateral
                                                                 research issues on Lien
                                                                 Perfection issues (.6); review
                                                                 background materials on case
                                                                 and security interest from A.
                                                                 Bauer (1.2); review research of
                                                                 J. Fullmer on 552(b) (1.2);
                                                                 begin researching security
                                                                 interests in legal fee contracts
                                                                 and extent of security interest
                                                                 in postpetition accounts
                                                                 receivable (1.9).
 05/28/19      C. Nigro                  B110                    Create Q drive folder for T.                 1.2
                                                                 Liddle Adversary case docket
                                                                 items (.3); review Claims
                                                                 Agent quotes (.4); process and
                                                                 circulate hearing transcript (.2);
                                                                 update claims mailing list (.3).
 05/28/19      E. Leung                  B190                    Review Relativity Mobile Data                0.4
                                                                 workspace view setup,
                                                                 including consult with
                                                                 HaystackID.
 05/29/19      A. Bauer                  B190                    Attention to and emails                      1.1
                                                                 regarding hearing agenda,
                                                                 protective order, document
                                                                 production
 05/29/19      A. Bauer                  B230                    Attention to budget and cash                 0.4
                                                                 collateral order (.4)
 05/29/19      W. Gray Jr.               B230                    Work on Counsel Financial lien               2.3
                                                                 analysis, including impact of
                                                                 Liddle & Robinson filing
 05/29/19      W. Gray Jr.               B190                    Call with Michael Licker and                 1.0
                                                                 confer with potential special
                                                                 litigation counsel re
                                                                 contemplated adversary
                                                                 proceeding.
 05/29/19      M. Licker                 B190                    Prepare letter to court                      0.9
                                                                 regarding entry of protective
                                                                 order.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                      Main Document
                                               Pg 48 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4009964
                          Chapter 11 Case                                                           September 30, 2019
                                                                                                              Page 20

                                  This Invoice is for the Period Ending: May 31, 2019



 05/29/19      M. Licker                 B190                    Review emails related to Tara                   3.0
                                                                 Liddle issue for production to
                                                                 Counsel Financial (1.7);
                                                                 telephone conference with E.
                                                                 Leung regarding production of
                                                                 emails to Counsel Financial
                                                                 (0.2); telephone conference
                                                                 with W. Gray regarding
                                                                 production of emails and text
                                                                 messages to Counsel
                                                                 Financial (0.2); review text
                                                                 messages related to Tara
                                                                 Liddle issue for production to
                                                                 Counsel Financial (0.9).
 05/29/19      J. Fullmer                B230                    Legal research on cash                          1.4
                                                                 collateral issue re UCC
                                                                 perfection issues.
 05/29/19      J. Fullmer                B110                    Draft proposed case                             0.8
                                                                 management order.
 05/29/19      J. Fullmer                B110                    Draft agenda for June 4                         1.3
                                                                 hearing.
 05/29/19      M. Parkinson              B230                    Further research re 552(b) and                  4.8
                                                                 postpetition accounts
                                                                 receivable; research perfection
                                                                 of security interest in accounts
                                                                 receivable; discuss same with
                                                                 J. Fullmer and draft summary
                                                                 of research.
 05/29/19      P. Chourattana            B110                    Review and quality check                        0.3
                                                                 production.
 05/29/19      E. Leung                  B190                    Review Mobile Data results.                     0.4
 05/29/19      E. Leung                  B190                    Process 34 documents in                         1.5
                                                                 connection with JLL0000001
                                                                 production, including imaging,
                                                                 endorse, export (1.3); call with
                                                                 M. Licker re same (.2).
 05/30/19      A. Bauer                  B230                    Amended budget issues and                       0.2
                                                                 emails with and to accountant
                                                                 and team(.2);
 05/30/19      A. Bauer                  B190                    Various emails re discovery,                    0.7
                                                                 document production and
                                                                 privilege issues (.4); attention
                                                                 to agenda and drafting of
                                                                 orders (.3)




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                     Main Document
                                               Pg 49 of 122
 36173.00002              Jeffrey Lew Liddle                                                     Invoice # 4009964
                          Chapter 11 Case                                                        September 30, 2019
                                                                                                           Page 21

                                  This Invoice is for the Period Ending: May 31, 2019



 05/30/19      W. Gray Jr.               B230                    Work on cash collateral                      3.8
                                                                 budgets with James Fullmer
                                                                 and Meredith Parkinson;
                                                                 review lien claims by Counsel
                                                                 Financial, including UCC
                                                                 claims.
 05/30/19      W. Gray Jr.               B230                    Confer with client and Michael               0.8
                                                                 Licker regarding his document
                                                                 production regarding Tara
                                                                 Liddle adversary proceeding.
 05/30/19      W. Gray Jr.               B170                    Work on retention papers                     0.8
                                                                 related to Foley Hoag.
 05/30/19      M. Licker                 B190                    Review text messages                         2.6
                                                                 regarding Tara Liddle issue for
                                                                 production to Counsel
                                                                 Financial (1.6); telephone
                                                                 conference with J. Liddle and
                                                                 W. Gray regarding Tara Liddle
                                                                 document production (0.8);
                                                                 email to counsel for Counsel
                                                                 Financial regarding Tara Liddle
                                                                 document production (0.2).
 05/30/19      J. Fullmer                B230                    Call with W. Gray and M.                     0.6
                                                                 Parkinson regarding legal
                                                                 research on cash collateral
                                                                 issue.
 05/30/19      J. Fullmer                B230                    Legal research regarding cash                0.2
                                                                 collateral issue regarding lien
                                                                 perfection.
 05/30/19      J. Fullmer                B230                    Draft notices and other papers               2.4
                                                                 to be filed with court.
 05/30/19      M. Parkinson              B230                    Further research re perfection               1.3
                                                                 of security interest in accounts
                                                                 receivable; prepare for call
                                                                 with W. Gray and J. Fullmer re
                                                                 552(b) research; call to
                                                                 discuss extent of security
                                                                 interest in postpetition
                                                                 accounts receivable.
 05/31/19      A. Bauer                  B190                    Review and revise various                    3.0
                                                                 notices and orders including
                                                                 automatic stay extension,
                                                                 budget, agenda, engagement
                                                                 and numerous internal
                                                                 communications re same (2.5);
                                                                 call with W. Kozeny of VW (.5).



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                     Main Document
                                               Pg 50 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4009964
                          Chapter 11 Case                                                          September 30, 2019
                                                                                                             Page 22

                                  This Invoice is for the Period Ending: May 31, 2019



 05/31/19      A. Bauer                  B160                    Follow up on retention                         0.3
                                                                 applications
 05/31/19      A. Bauer                  B230                    Prepare for next hearing and                   1.6
                                                                 confer with W. Gray (.2); call
                                                                 with J. Fullmer (1.4).
 05/31/19      W. Gray Jr.               B230                    Research and review Counsel                    2.8
                                                                 Financial lien collateral
                                                                 position; review budgets (2.7);
                                                                 telephone call with James
                                                                 Fullmer regarding same (.1).
 05/31/19      M. Licker                 B190                    Emails to counsel for Counsel                  0.4
                                                                 Financial regarding Tara Liddle
                                                                 document production (0.2);
                                                                 telephone conference with W.
                                                                 Gray regarding proposed
                                                                 protective order (0.2).
 05/31/19      J. Fullmer                B230                    Calls with A. Bauer regarding                  1.4
                                                                 filings.
 05/31/19      J. Fullmer                B230                    Finalize and file court papers.                2.9
 05/31/19      J. Fullmer                B230                    Legal research regarding cash                  0.3
                                                                 collateral issue.
 05/31/19      J. Fullmer                B230                    Call with W. Gray regarding                    0.1
                                                                 cash collateral issue.




 Less Discount Applied                                                                                  (49,894.50)

 TOTALS                                                                                                       329.1




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254       Filed 12/05/19 Entered 12/05/19 17:35:19        Main Document
                                              Pg 51
                                            Foley   of LLP
                                                  Hoag 122
                     Costs Incurred by Cost Code and Timekeeper on 36173.00002
                                           Invoice 4009964
Employee                                                                              Costs Billed
001    Telephone
2011      Leung, Eric                                                                        $7.93
2187      Licker, Michael                                                                   $31.46
001    Telephone Total:                                                                     $39.39
029X Express Delivery (FEDEX)
3153      Gray Jr., William F.                                                              $22.14
029X Express Delivery (FEDEX) Total:                                                        $22.14
055    In-House B&W Printing - Outsourced
3152      Bauer, Alison D.                                                                   $6.72
055    In-House B&W Printing - Outsourced Total:                                             $6.72
101G Document Production 1-999
1674      Porrata, Cynthia E.                                                               $93.84
101G Document Production 1-999 Total:                                                       $93.84
101H Document Production 1000 or more
1674      Porrata, Cynthia E.                                                              $147.70
101H Document Production 1000 or more Total:                                               $147.70
113    Outside Professional Fees
3152      Bauer, Alison D.                                                                 $441.45
113    Outside Professional Fees Total:                                                    $441.45
114    Outside Legal Services
3153      Gray Jr., William F.                                                             $294.30
114    Outside Legal Services Total:                                                       $294.30

Grand Total:                                                                             $1,045.54




                                             Page 6 of 6
                                                                                     11/4/2019 11:21:51 AM
19-10747-shl      Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                    Main Document
                                               Pg 52 of 122
 36173.00002              Jeffrey Lew Liddle                                                   Invoice # 4000713
                          Chapter 11 Case                                                            July 29, 2019
                                                                                                           Page 2

                                 This Invoice is for the Period Ending: June 30, 2019




Professional Services Rendered:

 Date          Timekeeper                Task       Activity Narrative                      Hours      Amount



 06/02/19      W. Gray Jr.               B190                   Review pleadings              0.8        740.00
                                                                regarding Tara Liddle
                                                                Adversary proceedings
 06/03/19      A. Bauer                  B110                   Prepare for hearing and       2.7      2,430.00
                                                                review of documents
                                                                needed for hearing,
                                                                confer with Gray (2.0);
                                                                confer with Fulmer on
                                                                service and case
                                                                management order (.2);
                                                                confer with C. Nigro
                                                                (.1); draft work in
                                                                progress report (.4).
 06/03/19      A. Bauer                  B190                   Attention to Emails to        0.5        450.00
                                                                and from D. Wander
                                                                and M. Wexelbaum on
                                                                inspections and other
                                                                litigation and Rule 2004
                                                                matters (.4); emails to
                                                                and from client (.1).
 06/03/19      A. Bauer                  B230                   Call with A. Akinrinade       0.6        540.00
                                                                and W. Gray on budget
                                                                (.2); comments to and
                                                                from Wander on budget
                                                                (.1); items (.2);
                                                                revisions to budget (.1).
 06/03/19      A. Bauer                  B160                   Attention to revision to      0.4        360.00
                                                                EA retention order and
                                                                communications with
                                                                Fullmer and Akinrinade
                                                                re same.
 06/03/19      A. Bauer                  B190                   Call with D. Wander on        0.3        270.00
                                                                Rule 2004 inspections
                                                                (.2) and follow up
                                                                internally with paralegal
                                                                (.1).




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19                 Main Document
                                             Pg 53 of 122
 36173.00002            Jeffrey Lew Liddle                                                Invoice # 4000713
                        Chapter 11 Case                                                         July 29, 2019
                                                                                                      Page 3

                               This Invoice is for the Period Ending: June 30, 2019



 06/03/19      W. Gray Jr.             B230                   Review monthly             1.7      1,572.50
                                                              operating reports and
                                                              budget with
                                                              EisnerAmper; call with
                                                              James Fullmer and
                                                              work on cash collateral
                                                              motion in preparation of
                                                              court hearing on June
                                                              4th.
 06/03/19      W. Gray Jr.             B190                   Work on discovery          1.2      1,110.00
                                                              issues including
                                                              conference call with
                                                              Michael Licker
                                                              regarding protective
                                                              order.
 06/03/19      M. Licker               B190                   Telephone conference       1.8      1,287.00
                                                              with W. Gray regarding
                                                              protective order (0.3);
                                                              email to A. Bauer and
                                                              W. Gray protective
                                                              order (0.1); legal
                                                              research regarding
                                                              filing motions under
                                                              seal (0.3); telephone
                                                              conference with J.
                                                              Liddle regarding
                                                              protective order (1.0);
                                                              follow-up call with W.
                                                              Gray regarding
                                                              protective order (0.1).
 06/03/19      M. Licker               B190                   Review emails for          0.5        357.50
                                                              production to CF II.
 06/03/19      M. Licker               B190                   Telephone conference       0.6        429.00
                                                              with CF II regarding T.
                                                              Liddle discovery status
                                                              (0.4) and follow-up
                                                              email to W. Gray
                                                              regarding same (0.2).
 06/03/19      J. Fullmer              B160                   Calls with A. Bauer        0.3        151.50
                                                              regarding retention
                                                              issues.
 06/03/19      J. Fullmer              B230                   Legal research             0.3        151.50
                                                              regarding cash
                                                              collateral issue.
 06/03/19      J. Fullmer              B160                   Draft papers regarding     2.6      1,313.00
                                                              retention.



                                       To ensure proper credit to your account,
                                    please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                  Main Document
                                               Pg 54 of 122
 36173.00002              Jeffrey Lew Liddle                                                 Invoice # 4000713
                          Chapter 11 Case                                                          July 29, 2019
                                                                                                         Page 4

                                 This Invoice is for the Period Ending: June 30, 2019



 06/03/19      J. Fullmer                B110                   Draft proposed case         0.8        404.00
                                                                management order.
 06/03/19      J. Fullmer                B230                   Call with W. Gray           0.2        101.00
                                                                regarding cash
                                                                collateral issues.
 06/03/19      C. Nigro                  B110                   Update internal docket      1.8        603.00
                                                                (.2); draft and file
                                                                certificate of service
                                                                (.4); prepare service
                                                                mailing (.6); draft
                                                                schedule of properties
                                                                for inspections (.6).
 06/04/19      A. Bauer                  B190                   Prepare for, travel to      5.7      5,130.00
                                                                and from and
                                                                participate in court
                                                                hearing and iscussions
                                                                with creditors' counsel
                                                                (2.5.); attention to
                                                                drafting of and revisions
                                                                to court orders (1.0);
                                                                call with debtor and W.
                                                                Gray (.4) ; numerous
                                                                emails between D.
                                                                Wander, A. Reiter, R.
                                                                White and debtor's
                                                                counsel (.6); attention
                                                                to CFII reply
                                                                Memorandum (.4);
                                                                email to W. Kozeny re
                                                                adjournment of Audi
                                                                contested matter (.1);
                                                                emails re inspection
                                                                and other discovery
                                                                requests (.2); call with
                                                                M. Licker (.3);
                                                                communications with
                                                                Kasowitz firm (.2).




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                    Main Document
                                               Pg 55 of 122
 36173.00002              Jeffrey Lew Liddle                                                   Invoice # 4000713
                          Chapter 11 Case                                                            July 29, 2019
                                                                                                           Page 5

                                 This Invoice is for the Period Ending: June 30, 2019



 06/04/19      W. Gray Jr.               B190                   Prepare for and attend        2.0      1,850.00
                                                                hearing regarding cash
                                                                collateral issues, relief
                                                                from the automatic stay
                                                                and general budgeting
                                                                issues, and discovery
                                                                issues; confer with
                                                                Alison Bauer regarding
                                                                the same (1.9); Call
                                                                with Michael Licker
                                                                regarding discovery
                                                                issues (.1).
 06/04/19      M. Licker                 B190                   Telephone conference          0.1         71.50
                                                                with W. Gray regarding
                                                                discovery issues in
                                                                preparation for hearing.
 06/04/19      J. Fullmer                B230                   Call with A. Bauer            0.1         50.50
                                                                regarding revisions to
                                                                proposed orders.
 06/04/19      J. Fullmer                B190                   Draft revised proposed        0.6        303.00
                                                                order on automatic
                                                                stay.
 06/04/19      J. Fullmer                B110                   Draft proposed case           0.4        202.00
                                                                management order.
 06/04/19      J. Fullmer                B230                   Read and analyze brief        0.5        252.50
                                                                filed by CF II.
 06/04/19      C. Nigro                  B110                   Calendar motion               1.4        469.00
                                                                deadline per A. Bauer
                                                                (.1); draft limited service
                                                                list per J. Fullmer (.9);
                                                                prepare index of binder
                                                                for client per A. Bauer
                                                                (.3); circulate limited
                                                                service list to R.
                                                                Reverendo (.1).
 06/05/19      A. Bauer                  B150                   Prepare for, participate      5.3      4,770.00
                                                                in and discuss follow up
                                                                with client on 341
                                                                meeting with creditors
                                                                (5.0); confer with W.
                                                                Gray and M. Licker (.3).
 06/05/19      A. Bauer                  B190                   Communications                0.2        180.00
                                                                regarding deposition
                                                                times.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                  Main Document
                                               Pg 56 of 122
 36173.00002              Jeffrey Lew Liddle                                                 Invoice # 4000713
                          Chapter 11 Case                                                          July 29, 2019
                                                                                                         Page 6

                                 This Invoice is for the Period Ending: June 30, 2019



 06/05/19      A. Bauer                  B160                   Emails to and from US       0.4        360.00
                                                                Trustee on comments
                                                                to applications.
 06/05/19      W. Gray Jr.               B230                   Review Counsel              3.8      3,515.00
                                                                Financial Lien memo
                                                                and confer w/ James
                                                                Fullmer regarding the
                                                                same;
 06/05/19      M. Licker                 B150                   Telephone conference        0.1         71.50
                                                                with A. Bauer regarding
                                                                discovery issues for
                                                                341 meeting.
 06/05/19      M. Licker                 B190                   Telephone conference        0.6        429.00
                                                                with W. Gray regarding
                                                                CF II discovery issues.
 06/05/19      M. Licker                 B190                   Review and revise           0.4        286.00
                                                                protective order and
                                                                email to J. Liddle
                                                                regarding revised
                                                                protective order (0.3);
                                                                email to W. Gray
                                                                regarding document
                                                                production status (0.1).
 06/05/19      J. Fullmer                B230                   Call with W. Gray           0.1         50.50
                                                                regarding CF II brief.
 06/05/19      J. Fullmer                B110                   Draft revised proposed      0.3        151.50
                                                                scheduling order.
 06/06/19      A. Bauer                  B110                   Email to R. Reverendo       0.4        360.00
                                                                re schedules (.1); call
                                                                with C. Nigro on
                                                                schedules and SOFAs
                                                                and case update (.3).
 06/06/19      A. Bauer                  B230                   Call with A. Akinrinade     0.4        360.00
                                                                (.4).
 06/06/19      A. Bauer                  B150                   Communications with         1.0        900.00
                                                                C. Nigro, M. Licker, and
                                                                J. Fullmer on court
                                                                filings for creditors and
                                                                follow up on 341
                                                                meeting.
 06/06/19      A. Bauer                  B190                   Internal                    2.2      1,980.00
                                                                communications re
                                                                2004 examination
                                                                issues; research case
                                                                law on litigation issues.



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                 Main Document
                                               Pg 57 of 122
 36173.00002              Jeffrey Lew Liddle                                                Invoice # 4000713
                          Chapter 11 Case                                                         July 29, 2019
                                                                                                        Page 7

                                 This Invoice is for the Period Ending: June 30, 2019



 06/06/19      W. Gray Jr.               B230                   Review Counsel             3.5      3,237.50
                                                                Financial Reply
                                                                Memorandum
                                                                regarding perfection of
                                                                lien; outline responsive
                                                                arguments
 06/06/19      M. Licker                 B150                   Telephone conference       0.5        357.50
                                                                with A. Bauer regarding
                                                                341 meeting.
 06/06/19      J. Fullmer                B110                   Draft proposed case        0.2        101.00
                                                                management order.
 06/06/19      C. Nigro                  B110                   Call with A. Bauer         1.4        469.00
                                                                regarding status update
                                                                (.3); review schedules
                                                                and statements of
                                                                financial affairs per A.
                                                                Bauer (.3); forward
                                                                docket entry 55-A.
                                                                Akinrinade per A. Bauer
                                                                (.2); update limited
                                                                service last with email
                                                                addresses (.6).
 06/07/19      A. Bauer                  B150                   Review and revise          0.9        810.00
                                                                violation of auto stay
                                                                letter and
                                                                communications re
                                                                same.
 06/07/19      A. Bauer                  B110                   Attention to requests of   0.9        810.00
                                                                information for case
                                                                and revision of
                                                                schedules and
                                                                statement of financial
                                                                affairs.
 06/07/19      J. Fullmer                B110                   Call to Chambers           0.1         50.50
                                                                regarding filings.
 06/07/19      C. Nigro                  B110                   Update forms 106           1.9        636.50
                                                                Schedules A, B, D, and
                                                                F and Form 107 (1.4);
                                                                research regarding
                                                                filing amended
                                                                schedules and
                                                                statement of financial
                                                                affairs (.4); forward J.
                                                                Halter address to A.
                                                                Bauer (.1).




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                   Main Document
                                               Pg 58 of 122
 36173.00002              Jeffrey Lew Liddle                                                  Invoice # 4000713
                          Chapter 11 Case                                                           July 29, 2019
                                                                                                          Page 8

                                 This Invoice is for the Period Ending: June 30, 2019



 06/10/19      A. Bauer                  20                     Call with A. Akinrinade      0.3        270.00
                                                                re May MOR and
                                                                emails re same (.3).
 06/10/19      A. Bauer                  B190                   Attention to                 0.2        180.00
                                                                communications on
                                                                discovery and internal
                                                                emails re same.
 06/10/19      W. Gray Jr.               B230                   Work on response to          2.2      2,035.00
                                                                reply memorandum by
                                                                Counsel Financial.
 06/10/19      J. Fullmer                B110                   Emails with C. Nigro         0.1         50.50
                                                                regarding draft case
                                                                management order.
 06/10/19      C. Nigro                  B110                   Quality check                0.9        301.50
                                                                schedules (.5); update
                                                                limited service list (.4).
 06/11/19      A. Bauer                  B230                   Call with A. Akinrinade.     0.2        180.00
 06/11/19      A. Bauer                  B110                   Communications with          0.3        270.00
                                                                C. Nigro re Amended
                                                                schedules and attention
                                                                to same.
 06/11/19      W. Gray Jr.               B190                   Work on Tara Liddle          1.2      1,110.00
                                                                adversary proceeding
                                                                (.4); work on deposition
                                                                preparation and
                                                                document production
                                                                issues (.4); and
                                                                telephone calls with
                                                                Carla Nigro and
                                                                Michael Licker
                                                                regarding the same
                                                                (.4).
 06/11/19      W. Gray Jr.               B230                   Work on preparation of       2.7      2,497.50
                                                                argument for cash
                                                                collateral issues
                                                                regarding Counsel
                                                                Financial's allegation of
                                                                lien rights as against
                                                                the sale proceeds.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl      Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                   Main Document
                                               Pg 59 of 122
 36173.00002              Jeffrey Lew Liddle                                                  Invoice # 4000713
                          Chapter 11 Case                                                           July 29, 2019
                                                                                                          Page 9

                                 This Invoice is for the Period Ending: June 30, 2019



 06/11/19      M. Licker                 B190                   Review document              1.6      1,144.00
                                                                production to CF II
                                                                regarding T. Liddle
                                                                issue (0.5); telephone
                                                                conference with W.
                                                                Gray regarding same
                                                                (0.2); prepare letter to
                                                                M. Wexelbaum
                                                                regarding T. Liddle
                                                                discovery issue (0.7);
                                                                telephone conference
                                                                with W. Gray regarding
                                                                sale proceeds (0.2).
 06/11/19      C. Nigro                  B110                   Review updated               2.1        703.50
                                                                schedules and highlight
                                                                changes (.8); update
                                                                schedules (.6); edit and
                                                                update schedule
                                                                tracking chart (.3);
                                                                email client regarding
                                                                information needed for
                                                                schedules (.2); call
                                                                clerk regarding status
                                                                of orders (.2).
 06/12/19      A. Bauer                  B190                   Email to D. Wander,          0.2        180.00
                                                                Michael Wexelbaum re
                                                                deposition dates; email
                                                                to A. Schwartz (.1); call
                                                                with J. Fullmer re same
                                                                (.1)
 06/12/19      W. Gray Jr.               B190                   Review Tara Liddle           1.5      1,387.50
                                                                production of
                                                                documents issues;
                                                                attend preparation of
                                                                Tara Liddle for her
                                                                discovery (1.4); phone
                                                                call with James Fullmer
                                                                regarding litigation (.1).
 06/12/19      W. Gray Jr.               B190                   Conference with David        1.2      1,110.00
                                                                Wander; work on
                                                                discovery responses to
                                                                Rule 2004 examination.
 06/12/19      M. Licker                 B190                   Call with J. Fullmer and     0.3        214.50
                                                                review and revise letter
                                                                to M. Wexelbaum
                                                                concerning T. Liddle
                                                                issue discovery.



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                   Main Document
                                               Pg 60 of 122
 36173.00002              Jeffrey Lew Liddle                                                  Invoice # 4000713
                          Chapter 11 Case                                                           July 29, 2019
                                                                                                         Page 10

                                 This Invoice is for the Period Ending: June 30, 2019



 06/12/19      J. Fullmer                B190                   Emails with A. Schwartz      0.3        151.50
                                                                regarding scheduling
                                                                order.
 06/12/19      J. Fullmer                B190                   Legal research               2.3      1,161.50
                                                                regarding litigation
                                                                issue (2.2); call with A.
                                                                Bauer re same (.1).
 06/12/19      J. Fullmer                B190                   Calls with W. Gray and       0.2        101.00
                                                                M. Licker regarding
                                                                legal research on
                                                                litigation issue.
 06/13/19      A. Bauer                  B110                   Attention to automatic       0.3        270.00
                                                                stay order.
 06/13/19      W. Gray Jr.               B110                   Confer with US Trustee       0.4        370.00
                                                                regarding deposition
                                                                schedules and filing of
                                                                court motions.
 06/13/19      W. Gray Jr.               B110                   Confer regarding             0.6        555.00
                                                                motion for extension of
                                                                automatic stay under
                                                                Section 105 with
                                                                Kasowitz Benson.
 06/13/19      W. Gray Jr.               B190                   Conference with David        0.7        647.50
                                                                Wander regarding
                                                                discovery and related
                                                                litigation issues (.6) and
                                                                phone call with James
                                                                Fullmer regarding
                                                                related legal research
                                                                (.1).
 06/13/19      W. Gray Jr.               B230                   Work on preparation of       1.2      1,110.00
                                                                argument for cash
                                                                collateral argument
                                                                regarding lien claim
                                                                against proceeds of
                                                                sale of Manhattan
                                                                apartment.
 06/13/19      J. Fullmer                B190                   Legal research               0.7        353.50
                                                                regarding litigation
                                                                issue.
 06/13/19      J. Fullmer                B190                   Call with W. Gray            0.1         50.50
                                                                regarding legal
                                                                research on litigation
                                                                issue.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                Main Document
                                               Pg 61 of 122
 36173.00002              Jeffrey Lew Liddle                                               Invoice # 4000713
                          Chapter 11 Case                                                        July 29, 2019
                                                                                                      Page 11

                                 This Invoice is for the Period Ending: June 30, 2019



 06/13/19      J. Fullmer                B110                   Attention to proposed     0.7        353.50
                                                                order on automatic
                                                                stay.
 06/13/19      C. Nigro                  B110                   File monthly operating    1.8        603.00
                                                                statement (.2); draft
                                                                and file certificate of
                                                                service (.4); email
                                                                service of motions and
                                                                schedule order (.3);
                                                                calendar scheduling
                                                                order (.5); pull cases
                                                                regarding CFII's reply
                                                                brief (.3): email with
                                                                client regarding
                                                                updating schedules
                                                                (.1).
 06/14/19      W. Gray Jr.               B110                   Conferences with          0.5        462.50
                                                                Kasowitz Benson and
                                                                James Fullmer
                                                                regarding automatic
                                                                stay issue.
 06/14/19      W. Gray Jr.               B230                   Work on preparation of    1.7      1,572.50
                                                                argument for cash
                                                                collateral motion re
                                                                Counsel Financial claim
                                                                of security interest in
                                                                sale proceeds (.8),
                                                                phone calls with James
                                                                Fullmer, Meredith
                                                                Parkinson, and Michael
                                                                Licker regarding cash
                                                                collateral (.9).
 06/14/19      W. Gray Jr.               B190                   Attend deposition of      2.2      2,035.00
                                                                Tara Liddle in the
                                                                adversary proceeding
                                                                Tara Liddle vs Counsel
                                                                Financial.
 06/14/19      M. Licker                 B230                   Telephone conference      0.9        643.50
                                                                with W. Gray and J.
                                                                Fullmer regarding cash
                                                                collateral hearing
                                                                preparation.
 06/14/19      J. Fullmer                B230                   Legal research            1.2        606.00
                                                                regarding cash
                                                                collateral issue.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                  Main Document
                                               Pg 62 of 122
 36173.00002              Jeffrey Lew Liddle                                                 Invoice # 4000713
                          Chapter 11 Case                                                          July 29, 2019
                                                                                                        Page 12

                                 This Invoice is for the Period Ending: June 30, 2019



 06/14/19      J. Fullmer                B110                   Attention to proposed       0.7        353.50
                                                                order on automatic
                                                                stay.
 06/14/19      J. Fullmer                B230                   Call with W. Gray           0.2        101.00
                                                                regarding cash
                                                                collateral issue.
 06/14/19      J. Fullmer                B230                   Call with W. Gray, M.       0.9        454.50
                                                                Parkinson, and M.
                                                                Licker regarding cash
                                                                collateral issue.
 06/14/19      M. Parkinson              B230                   Discuss UCC research        3.1      1,844.50
                                                                with W. Gray and J.
                                                                Fullmer; read cash
                                                                collateral motion, reply,
                                                                and response to same
                                                                and begin researching
                                                                definition of "money"
                                                                under UCC; review
                                                                filing checklist for non-
                                                                individual cases; review
                                                                form requirements and
                                                                send list of same to A.
                                                                Bauer.
 06/17/19      A. Bauer                  B110                   Confer with J. Fullmer      0.2        180.00
                                                                on stay order and
                                                                attention to other orders
                                                                entered by court.
 06/17/19      A. Bauer                  B190                   Confer with W. Gray         0.2        180.00
                                                                (.2).
 06/17/19      W. Gray Jr.               B230                   Prepare for oral hearing    3.2      2,960.00
                                                                regarding contested
                                                                Counsel Financial Lien;
                                                                work on summary of
                                                                oral argument.
 06/17/19      W. Gray Jr.               B190                   Meet with A. Bauer          0.2        185.00
                                                                regarding 2004 motions
                                                                (.2).
 06/17/19      J. Fullmer                B230                   Call with M. Parkinson      0.1         50.50
                                                                regarding cash
                                                                collateral issue.
 06/17/19      J. Fullmer                B230                   Legal research on cash      3.1      1,565.50
                                                                collateral issue.
 06/17/19      J. Fullmer                B110                   Call with A. Bauer          0.2        101.00
                                                                regarding automatic
                                                                stay.



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                   Main Document
                                               Pg 63 of 122
 36173.00002              Jeffrey Lew Liddle                                                  Invoice # 4000713
                          Chapter 11 Case                                                           July 29, 2019
                                                                                                         Page 13

                                 This Invoice is for the Period Ending: June 30, 2019



 06/17/19      J. Fullmer                B110                   Draft correspondence         0.5        252.50
                                                                regarding automatic
                                                                stay.
 06/17/19      C. Nigro                  B110                   Calendar case events.        0.4        134.00
 06/18/19      A. Bauer                  B190                   Meeting with client and      1.4      1,260.00
                                                                W Gray.
 06/18/19      A. Bauer                  B110                   Prepare for meeting          0.4        360.00
                                                                with W. Gray and J.
                                                                Liddle (.4).
 06/18/19      A. Bauer                  B230                   Distribution of variance     0.1         90.00
                                                                report.
 06/18/19      A. Bauer                  B110                   Review letter to Judge       0.6        540.00
                                                                Kalish re automatic stay
                                                                and correspondence
                                                                with Kasowitz re same
                                                                (.3); follow up chart on
                                                                schedules for client (.3).
 06/18/19      W. Gray Jr.               B190                   Meeting with Jeffrey         1.4      1,295.00
                                                                Liddle and Alison Bauer
                                                                re document
                                                                production, inspections
                                                                and response to Rule
                                                                2004 examination.
 06/18/19      W. Gray Jr.               B230                   Conference with James        1.5      1,387.50
                                                                Fullmer and Meredith
                                                                Parkinson regarding
                                                                cash collateral issues
                                                                related to perfection of
                                                                interest in money and
                                                                accounts and related
                                                                issues.
 06/18/19      M. Licker                 B190                   Review CF II                 0.2        143.00
                                                                memorandum
                                                                regarding security
                                                                interest in sale
                                                                proceeds.
 06/18/19      J. Fullmer                B110                   Call with D. Koch            0.1         50.50
                                                                regarding automatic
                                                                stay.
 06/18/19      J. Fullmer                B230                   Call with W. Gray and        1.1        555.50
                                                                M. Parkinson regarding
                                                                cash collateral issue.
 06/18/19      J. Fullmer                B110                   Emails with D. Koch          0.5        252.50
                                                                regarding automatic
                                                                stay.


                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                 Main Document
                                               Pg 64 of 122
 36173.00002              Jeffrey Lew Liddle                                                Invoice # 4000713
                          Chapter 11 Case                                                         July 29, 2019
                                                                                                       Page 14

                                 This Invoice is for the Period Ending: June 30, 2019



 06/18/19      J. Fullmer                B230                   Legal research             0.9        454.50
                                                                regarding cash
                                                                collateral issue.
 06/18/19      J. Fullmer                B230                   Call with W. Gray          0.3        151.50
                                                                regarding cash
                                                                collateral issue.
 06/18/19      J. Fullmer                B110                   Draft correspondence       0.3        151.50
                                                                regarding automatic
                                                                stay.
 06/18/19      M. Parkinson              B230                   Research re treatment      5.2      3,094.00
                                                                of money under UCC;
                                                                conference with W.
                                                                Gray and J. Fullmer re
                                                                same.
 06/18/19      C. Nigro                  B110                   Calendar case events       1.0        335.00
                                                                (.4); revise schedules
                                                                (.6).
 06/19/19      A. Bauer                  B110                   Follow up on schedules     0.1         90.00
                                                                with J. Liddle (.1).
 06/19/19      A. Bauer                  B110                   Attention to notifying     0.4        360.00
                                                                various courts and
                                                                parties of litigation
                                                                against law firm that is
                                                                stayed (.3) and confer
                                                                with J. Fullmer (.1).
 06/19/19      A. Bauer                  B230                   Call with Gray re          0.5        450.00
                                                                accounting issues;
                                                                attention to payroll.
 06/19/19      W. Gray Jr.               B190                   Work on extension of       0.3        277.50
                                                                automatic stay to De
                                                                Lage & Leaden suit.
 06/19/19      W. Gray Jr.               B190                   Review protective          0.4        370.00
                                                                order.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19                 Main Document
                                             Pg 65 of 122
 36173.00002            Jeffrey Lew Liddle                                                Invoice # 4000713
                        Chapter 11 Case                                                         July 29, 2019
                                                                                                     Page 15

                               This Invoice is for the Period Ending: June 30, 2019



 06/19/19      W. Gray Jr.             B230                   Confer with Alison         1.5      1,387.50
                                                              Bauer regarding
                                                              accounting and payroll
                                                              (.5); work on
                                                              preparation of
                                                              argument on objection
                                                              to Counsel Financial's
                                                              purported lien including
                                                              conferences with
                                                              James Fullmer, Michael
                                                              Licker, and Meredith
                                                              Parkinson regarding
                                                              UCC issues (1.3).
 06/19/19      M. Licker               B230                   Review CF II briefing      2.9      2,073.50
                                                              regarding alleged
                                                              security interest in J.
                                                              Liddle home sale
                                                              proceeds (1.6);
                                                              conference with W.
                                                              Gray, J. Fulmer and M.
                                                              Parkinson regarding
                                                              preparation for hearing
                                                              on alleged security
                                                              interest (1.3).
 06/19/19      J. Fullmer              B110                   Call with A. Bauer         0.1         50.50
                                                              regarding automatic
                                                              stay.
 06/19/19      J. Fullmer              B230                   Call with W. Gray, M.      1.3        656.50
                                                              Licker, and M.
                                                              Parkinson regarding
                                                              cash collateral issue.
 06/19/19      J. Fullmer              B110                   Draft correspondence       1.1        555.50
                                                              regarding automatic
                                                              stay.
 06/19/19      J. Fullmer              B230                   Legal research             1.1        555.50
                                                              regarding cash
                                                              collateral issue.
 06/19/19      J. Fullmer              B110                   Call with D. Koch          0.1         50.50
                                                              regarding automatic
                                                              stay.
 06/19/19      M. Parkinson            B230                   Further research re        4.5      2,677.50
                                                              treatment of money
                                                              under the UCC (3.2);
                                                              conference with W.
                                                              Gray, M. Licker, and J.
                                                              Fullmer re: same (1.3).



                                       To ensure proper credit to your account,
                                    please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                  Main Document
                                               Pg 66 of 122
 36173.00002              Jeffrey Lew Liddle                                                 Invoice # 4000713
                          Chapter 11 Case                                                          July 29, 2019
                                                                                                        Page 16

                                 This Invoice is for the Period Ending: June 30, 2019



 06/20/19      A. Bauer                  B110                   Attention to extension      1.3      1,170.00
                                                                of stay notifications to
                                                                courts and letters (.4);
                                                                preparation of hearing
                                                                agenda (.3); review/
                                                                revision of case
                                                                management motion
                                                                and order (.4); attention
                                                                to creditor matrix and
                                                                schedule issues (.3).
 06/20/19      A. Bauer                  B190                   Attention to Rule 2004      0.2        180.00
                                                                inspection issues and
                                                                litigation.
 06/20/19      W. Gray Jr.               B190                   Conference call with        0.5        462.50
                                                                David Wander
                                                                regarding Rule 2004
                                                                examination issues and
                                                                the like (.4); call with
                                                                Michael Licker
                                                                regarding hearing (.1)
 06/20/19      W. Gray Jr.               B230                   Work on preparations        3.6      3,330.00
                                                                for oral argument
                                                                regarding contested
                                                                lien motion of Counsel
                                                                Financial (3.1), and
                                                                phone call with James
                                                                Fullmer regarding cash
                                                                collateral (.5).
 06/20/19      M. Licker                 B190                   Legal research              0.5        357.50
                                                                regarding CF II alleged
                                                                security interest (0.4);
                                                                telephone conference
                                                                with W. Gray regarding
                                                                preparation for hearing
                                                                (0.1).
 06/20/19      J. Fullmer                B230                   Draft correspondence        0.4        202.00
                                                                to court regarding cash
                                                                collateral hearing.
 06/20/19      J. Fullmer                B230                   Call with W. Gray           0.5        252.50
                                                                regarding cash
                                                                collateral issue.
 06/20/19      J. Fullmer                B110                   Draft correspondence        0.1         50.50
                                                                regarding automatic
                                                                stay.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                   Main Document
                                               Pg 67 of 122
 36173.00002              Jeffrey Lew Liddle                                                  Invoice # 4000713
                          Chapter 11 Case                                                           July 29, 2019
                                                                                                         Page 17

                                 This Invoice is for the Period Ending: June 30, 2019



 06/20/19      J. Fullmer                B230                   Legal research               1.9        959.50
                                                                regarding cash
                                                                collateral issue.
 06/20/19      M. Parkinson              B230                   Draft memo re UCC            5.1      3,034.50
                                                                treatment of money;
                                                                email correspondence
                                                                with J. Fullmer re same;
                                                                further research in
                                                                connection with same.
 06/20/19      C. Nigro                  B110                   File and email letter per    2.3        770.50
                                                                W. Gray (.3); review
                                                                notes from J. Liddle
                                                                and edit schedules (.8);
                                                                update limited service
                                                                list (.6); research
                                                                regarding IRS address
                                                                per A. Bauer (.2);
                                                                research regarding
                                                                cash collateral filing per
                                                                W. Gray (.4).
 06/20/19      C. Nigro                  B110                   Circulate docket entries     0.2         67.00
                                                                regarding Rule 1007
                                                                affidavit per M.
                                                                Parkinson.
 06/21/19      A. Bauer                  B190                   Numerous conferences         5.0      4,500.00
                                                                with W. Gray and
                                                                analysis of issues,
                                                                research and drafting
                                                                arguments for cash
                                                                collateral hearing.
 06/21/19      W. Gray Jr.               B230                   Preparations for             5.0      4,625.00
                                                                hearing regarding
                                                                contested lien motion of
                                                                Counsel Financial (4.8)
                                                                and confer with James
                                                                Fullmer regarding cash
                                                                collateral issue (.2)
 06/21/19      W. Gray Jr.               B190                   Conferences with             1.2      1,110.00
                                                                Alison Bauer, Michael
                                                                Licker, and Meredith
                                                                Parkinson.
 06/21/19      J. Fullmer                B110                   Draft correspondence         0.2        101.00
                                                                relating to automatic
                                                                stay.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                   Main Document
                                               Pg 68 of 122
 36173.00002              Jeffrey Lew Liddle                                                  Invoice # 4000713
                          Chapter 11 Case                                                           July 29, 2019
                                                                                                         Page 18

                                 This Invoice is for the Period Ending: June 30, 2019



 06/21/19      J. Fullmer                B230                   Legal research               2.6      1,313.00
                                                                regarding cash
                                                                collateral issue.
 06/21/19      J. Fullmer                B230                   Call with W. Gray            0.2        101.00
                                                                regarding cash
                                                                collateral issue.
 06/21/19      M. Parkinson              B230                   Finalize memo on             3.8      2,261.00
                                                                treatment of money
                                                                under the UCC and
                                                                send to W. Gray; read
                                                                Gemini case and email
                                                                correspondence with J.
                                                                Fullmer re same.
 06/21/19      C. Nigro                  B110                   Prepare agenda for           2.1        703.50
                                                                Cash Collateral motion
                                                                (.6); assist with
                                                                preparation of hearing
                                                                binder (.3); file and
                                                                email agenda (.3); file
                                                                and email letter
                                                                regarding Paparella v.
                                                                L&R (.3); update and
                                                                correct creditor matrix
                                                                addresses (.3);
                                                                circulate updated matrix
                                                                (.2); calendar events
                                                                (.1).
 06/22/19      A. Bauer                  B230                   Review and revise            1.1        990.00
                                                                outline for hearing (1.1).
 06/22/19      W. Gray Jr.               B230                   Telephone call with          3.0      2,775.00
                                                                James Fullmer
                                                                regarding the cash
                                                                collateral (.3); prepare
                                                                for oral argument
                                                                before Judge Lane
                                                                regarding debtor's
                                                                challenge to Counsel
                                                                Financial's claim for a
                                                                lien on the Sale
                                                                Proceeds arising from
                                                                the New York co-
                                                                operative apartment
                                                                owned by the debtor
                                                                and his wife (2.7).
 06/22/19      M. Licker                 B190                   Review oral argument         0.2        143.00
                                                                outline on CF II security
                                                                interest claim.



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                Main Document
                                               Pg 69 of 122
 36173.00002              Jeffrey Lew Liddle                                               Invoice # 4000713
                          Chapter 11 Case                                                        July 29, 2019
                                                                                                      Page 19

                                 This Invoice is for the Period Ending: June 30, 2019



 06/22/19      J. Fullmer                B230                   Legal research            3.5      1,767.50
                                                                regarding cash
                                                                collateral issue.
 06/22/19      J. Fullmer                B230                   Call with W. Gray         0.3        151.50
                                                                regarding cash
                                                                collateral issue.
 06/23/19      W. Gray Jr.               B230                   Prepare for oral          2.7      2,497.50
                                                                argument before Judge
                                                                Lane regarding debtor's
                                                                challenge to Counsel
                                                                Financial's claim for a
                                                                lien on the Sale
                                                                Proceeds arising from
                                                                the New York co-
                                                                operative apartment
                                                                owned by the debtor
                                                                and his wife.
 06/24/19      A. Bauer                  B230                   Prepare for argument      6.0      5,400.00
                                                                and participate in
                                                                hearing and follow up
                                                                with client.
 06/24/19      A. Bauer                  B150                   Correspondence            0.1         90.00
                                                                regarding insurance
                                                                premiums.
 06/24/19      W. Gray Jr.               B230                   Prepare for and argue     5.5      5,087.50
                                                                motion to invalidate
                                                                perfection of Counsel
                                                                Financial lien on Sale
                                                                Proceeds
 06/24/19      W. Gray Jr.               B190                   Deposition of Jeffrey     2.0      1,850.00
                                                                Liddle with regards to
                                                                the adversary
                                                                proceeding
                                                                commenced by Tara
                                                                Liddle.
 06/24/19      J. Fullmer                B230                   Call with A. Bauer and    0.2        101.00
                                                                W. Gray regarding cash
                                                                collateral hearing.
 06/24/19      J. Fullmer                B230                   Legal research            0.6        303.00
                                                                regarding cash
                                                                collateral issue.
 06/24/19      J. Fullmer                B110                   Draft proposed case       1.1        555.50
                                                                management order.
 06/24/19      J. Fullmer                B110                   Attention to amended      1.6        808.00
                                                                schedules.



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                  Main Document
                                               Pg 70 of 122
 36173.00002              Jeffrey Lew Liddle                                                 Invoice # 4000713
                          Chapter 11 Case                                                          July 29, 2019
                                                                                                        Page 20

                                 This Invoice is for the Period Ending: June 30, 2019



 06/24/19      C. Nigro                  B110                   Assist with hearing         0.8        268.00
                                                                binder preparation (.4);
                                                                calendar events (.2);
                                                                emails with A. Bauer
                                                                regarding docket
                                                                entries in preparation
                                                                for hearing.
 06/25/19      A. Bauer                  B110                   Call with M. Parkinson      2.3      2,070.00
                                                                (.3); review and drafting
                                                                of various motions and
                                                                orders (2.0).
 06/25/19      W. Gray Jr.               B110                   Review retention filings    1.2      1,110.00
                                                                and other case
                                                                administrative filings;
                                                                review docket.
 06/25/19      J. Fullmer                B110                   Call with A. Bauer          0.1         50.50
                                                                regarding proposed
                                                                case management
                                                                order.
 06/25/19      J. Fullmer                B160                   Attention to retention      0.7        353.50
                                                                applications.
 06/25/19      C. Nigro                  B110                   Update and edit             1.2        402.00
                                                                schedules (.6); create
                                                                list of needed
                                                                information (.5); emails
                                                                with R. Reverendo (.1).
 06/26/19      A. Bauer                  B160                   Review pleadings and        0.3        270.00
                                                                call with Fullmer (.3).
 06/26/19      A. Bauer                  B230                   Call with A. Akinrinade     1.4      1,260.00
                                                                (.3); confer with Gray
                                                                on cash collateral order
                                                                and budget (.2);
                                                                drafting order (.9).
 06/26/19      W. Gray Jr.               B190                   Work on various             1.7      1,572.50
                                                                discovery issues
                                                                including conferences
                                                                with Counsel
                                                                Financial's counsel
                                                                regarding inspection
                                                                dates and document
                                                                productions in response
                                                                to Rule 2004 request.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                 Main Document
                                               Pg 71 of 122
 36173.00002              Jeffrey Lew Liddle                                                Invoice # 4000713
                          Chapter 11 Case                                                         July 29, 2019
                                                                                                       Page 21

                                 This Invoice is for the Period Ending: June 30, 2019



 06/26/19      W. Gray Jr.               B230                   Meet with Alison Bauer     0.5        462.50
                                                                regarding the budget
                                                                (.2); work on post-
                                                                hearing summary and
                                                                preparation of court
                                                                order; review transcript
                                                                (.3).
 06/26/19      J. Fullmer                B160                   Attention to retention     0.7        353.50
                                                                applications.
 06/26/19      J. Fullmer                B110                   Draft proposed case        1.0        505.00
                                                                management order.
 06/26/19      J. Fullmer                B190                   Attention to motion for    0.4        202.00
                                                                relief from automatic
                                                                stay.
 06/26/19      J. Fullmer                B160                   Call with A. Bauer         0.2        101.00
                                                                regarding retention
                                                                applications.
 06/26/19      J. Fullmer                B160                   Call to A. Schwartz        0.1         50.50
                                                                regarding retention
                                                                applications.
 06/26/19      J. Fullmer                B110                   Call with R. Reverendo     0.1         50.50
                                                                regarding creditor
                                                                information.
 06/26/19      J. Fullmer                B110                   Meeting with M.            0.4        202.00
                                                                Parkinson regarding
                                                                case status.
 06/27/19      A. Bauer                  B110                   Planning for upcoming      0.8        720.00
                                                                motions and internal
                                                                communications re
                                                                same.
 06/27/19      W. Gray Jr.               B190                   Work on scheduling         0.8        740.00
                                                                inspections; work on
                                                                document production;
                                                                review draft protective
                                                                order.
 06/27/19      J. Fullmer                B110                   Finalize and file          2.3      1,161.50
                                                                proposed case
                                                                management order.
 06/27/19      J. Fullmer                B230                   Attention to proposed      0.5        252.50
                                                                order on cash collateral
                                                                issue.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl      Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                   Main Document
                                               Pg 72 of 122
 36173.00002              Jeffrey Lew Liddle                                                  Invoice # 4000713
                          Chapter 11 Case                                                           July 29, 2019
                                                                                                         Page 22

                                 This Invoice is for the Period Ending: June 30, 2019



 06/27/19      M. Parkinson              B110                   Draft exclusivity            3.4      2,023.00
                                                                extension motion;
                                                                emails with A. Bauer
                                                                and W. Gray re timing
                                                                of filing motion and
                                                                need to shorten notice;
                                                                emails with J. Fullmer
                                                                re same; review local
                                                                and chambers rules re
                                                                timing of filing motions.
 06/27/19      C. Nigro                  B110                   Update limited service       2.0        670.00
                                                                list (.3); email with J.
                                                                Fullmer regarding same
                                                                (.2); file and serve case
                                                                management order and
                                                                notice of presentment
                                                                (.9); calendar case
                                                                events (.3); log JLL
                                                                memorandums (.3)
 06/28/19      A. Bauer                  B110                   Attention to reports,        0.2        180.00
                                                                creditor requests and
                                                                pleadings.
 06/28/19      W. Gray Jr.               B240                   Communications and           0.5        462.50
                                                                correspondence with
                                                                Internal Revenue
                                                                Service regarding
                                                                filings of tax returns for
                                                                J Liddle (personally)
                                                                and for Liddle &
                                                                Robinson, getting
                                                                further extension of
                                                                time thereof.
 06/28/19      W. Gray Jr.               B190                   Review production of         0.4        370.00
                                                                inventory from storage
                                                                facilities in response to
                                                                Rule 2004 examination
                                                                and make production of
                                                                inventory to Counsel
                                                                Financial.
 06/28/19      W. Gray Jr.               B110                   Phone communication          0.5        462.50
                                                                with Michael Licker
                                                                regarding case
                                                                strategy.
 06/28/19      M. Licker                 B110                   Telephone conference         0.5        357.50
                                                                with W. Gray regarding
                                                                Chapter 11 strategy
                                                                plan.



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                 Main Document
                                               Pg 73 of 122
 36173.00002              Jeffrey Lew Liddle                                                 Invoice # 4000713
                          Chapter 11 Case                                                          July 29, 2019
                                                                                                        Page 23

                                 This Invoice is for the Period Ending: June 30, 2019



 06/28/19      J. Fullmer                B240                   Attention to                0.3        151.50
                                                                correspondence with
                                                                IRS.
 06/28/19      J. Fullmer                20                     Attention to budgeting      0.5        252.50
                                                                issues.
 06/28/19      J. Fullmer                B230                   Attention to automatic      0.3        151.50
                                                                stay issues.
 06/28/19      M. Parkinson              B160                   Draft interim               3.1      1,844.50
                                                                compensation motion
                                                                for Foley Hoag and
                                                                EisnerAmper.
 06/28/19      C. Nigro                  B110                   Update limited service      0.2         67.00
                                                                list with undeliverable
                                                                emails.
 06/29/19      W. Gray Jr.               B190                   Attend inspection of        0.5        462.50
                                                                Jeffrey Liddle's
                                                                Hamptons property by
                                                                Counsel Financial
                                                                representative.



 Less Discount Applied                                                                            (15,888.45)

 TOTALS                                                                                   220.1   $142,996.05




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254       Filed 12/05/19 Entered 12/05/19 17:35:19        Main Document
                                              Pg 74
                                            Foley   of LLP
                                                  Hoag 122
                     Costs Incurred by Cost Code and Timekeeper on 36173.00002
                                           Invoice 4000713
Employee                                                                              Costs Billed
005X Conference Call
3152      Bauer, Alison D.                                                                  $37.00
2653      Fullmer, James S.                                                                  $6.50
3153      Gray Jr., William F.                                                              $37.00
2187      Licker, Michael                                                                    $4.15
005X Conference Call Total:                                                                 $84.65
027X Courier Services
3152      Bauer, Alison D.                                                                  $34.40
027X Courier Services Total:                                                                $34.40
029X Express Delivery (FEDEX)
3152      Bauer, Alison D.                                                                  $34.14
2653      Fullmer, James S.                                                                 $33.33
029X Express Delivery (FEDEX) Total:                                                        $67.47
050    In-House Photocopying
3152      Bauer, Alison D.                                                                 $288.00
050    In-House Photocopying Total:                                                        $288.00
055    In-House B&W Printing - Outsourced
3152      Bauer, Alison D.                                                                   $6.48
055    In-House B&W Printing - Outsourced Total:                                             $6.48
056    In-House Color Printing - Outsourced
3152      Bauer, Alison D.                                                                   $9.00
1065      Nigro, Carla A.                                                                   $42.50
056    In-House Color Printing - Outsourced Total:                                          $51.50
101B Tabs
3152      Bauer, Alison D.                                                                  $24.60
101B Tabs Total:                                                                            $24.60
101G Document Production 1-999
1065      Nigro, Carla A.                                                                    $0.24
101G Document Production 1-999 Total:                                                        $0.24
101H Document Production 1000 or more
1674      Porrata, Cynthia E.                                                              $251.30
101H Document Production 1000 or more Total:                                               $251.30
176    Litigation Technology Services
2011      Leung, Eric                                                                    $1,239.50
176    Litigation Technology Services Total:                                             $1,239.50
206X Meals
3153      Gray Jr., William F.                                                              $56.84
206X Meals Total:                                                                           $56.84



                                               Page 5 of 6
                                                                                     11/4/2019 11:22:35 AM
19-10747-shl      Doc 254     Filed 12/05/19    Entered
                                          Foley Hoag  LLP12/05/19 17:35:19 Main Document
                                            Pg  75 of 122
                    Costs Incurred by Cost Code and Timekeeper on 36173.00002
                                         Invoice 4000713
Employee                                                                       Costs Billed
312    Computer Research, PACER
2701      Bennett, Sarah S.                                                        $166.20
312    Computer Research, PACER Total:                                             $166.20

Grand Total:                                                                     $2,271.18




                                          Page 6 of 6
                                                                             11/4/2019 11:22:35 AM
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                     Main Document
                                               Pg 76 of 122
 36173.00002              Jeffrey Lew Liddle                                                     Invoice # 4004068
                          Chapter 11 Case                                                           August 28, 2019
                                                                                                            Page 2

                                  This Invoice is for the Period Ending: July 31, 2019




Professional Services Rendered:

 Date          Timekeeper                Task     Activity       Narrative                                 Hours



 07/01/19      W. Gray Jr.               B110                    Work on preparation of filing                1.2
                                                                 matters for Liddle & Robinson
                                                                 firm.
 07/01/19      M. Licker                 B190                    Telephone conference with M.                 1.3
                                                                 Parkinson regarding motion to
                                                                 extend exclusivity (0.2); review
                                                                 and revise motion to extend
                                                                 exclusivity (1.1).
 07/01/19      J. Fullmer                B230                    Draft proposed order regarding               0.4
                                                                 cash collateral issue.
 07/01/19      J. Fullmer                B110                    Attention to amended                         1.8
                                                                 schedules and statement of
                                                                 financial affairs.
 07/01/19      J. Fullmer                B110                    Attention to automatic stay                  2.4
                                                                 issues.
 07/01/19      M. Parkinson              B110                    Continue drafting motion to                  2.0
                                                                 extend exclusivity; review
                                                                 docket to determine work done
                                                                 to date in case; discuss case
                                                                 status and logistics and send
                                                                 draft of extension motion to M.
                                                                 Licker for review; coordinate
                                                                 filing logistics with J. Fullmer
 07/01/19      C. Nigro                  B110                    Calendar case events (.1);                   1.3
                                                                 email with J. Fullmer regarding
                                                                 schedules (.3);
                                                                 correspondence with R.
                                                                 Reverendo regarding
                                                                 schedules (.3); update
                                                                 schedules in preparation for
                                                                 filing amendments (.6).
 07/02/19      W. Gray Jr.               B230                    Review and prepare final order               0.8
                                                                 regarding inefficacy of Counsel
                                                                 Financial's alleged cash
                                                                 collateral lien on sale
                                                                 proceeds.
 07/02/19      W. Gray Jr.               B110                    Preparation for Liddle &                     0.8
                                                                 Robinson filing including
                                                                 schedule of all first-day orders.



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                      Main Document
                                               Pg 77 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4004068
                          Chapter 11 Case                                                              August 28, 2019
                                                                                                               Page 3

                                  This Invoice is for the Period Ending: July 31, 2019



 07/02/19      W. Gray Jr.               B110                    Conference call re case                         0.5
                                                                 administration issues; work on
                                                                 exclusivity motion with
                                                                 Meredith Parkinson and
                                                                 prepare for filing.
 07/02/19      J. Fullmer                B110                    Edit motion to extend                           0.9
                                                                 exclusivity.
 07/02/19      J. Fullmer                B230                    Call with W. Gray regarding                     0.2
                                                                 cash collateral issues.
 07/02/19      J. Fullmer                B230                    Attention to cash collateral                    1.7
                                                                 issues.
 07/02/19      J. Fullmer                B110                    Attention to schedules and                      1.9
                                                                 statement of financial affairs.
 07/02/19      J. Fullmer                B160                    Attention to revised retention                  0.1
                                                                 applications.
 07/02/19      M. Parkinson              B110                    Review noticing requirements;                   0.9
                                                                 confer with W. Gray re motion
                                                                 to extend exclusivity.
 07/02/19      C. Nigro                  B110                    Update schedules with                           2.0
                                                                 comments from R. Reverendo
                                                                 (.9); confer with J. Fullmer
                                                                 regarding cash collateral order
                                                                 (.2); call Courtroom Deputy
                                                                 regarding same (.1); update
                                                                 addendum sheet to Schedule
                                                                 107 (.4); email order to Judge
                                                                 Lane's chambers (.1); emails
                                                                 with J. Fullmer regarding
                                                                 service lists (.1); order and
                                                                 process hearing transcript (.2).
 07/03/19      J. Fullmer                B160                    Attention to retention                          0.8
                                                                 applications.
 07/03/19      J. Fullmer                B110                    Finalize, file and serve motion                 1.4
                                                                 to extend exclusivity.
 07/05/19      J. Fullmer                B160                    Emails with A. Bauer regarding                  0.6
                                                                 retention applications.
 07/07/19      J. Fullmer                B160                    Attention to retention                          0.9
                                                                 applications.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                      Main Document
                                               Pg 78 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4004068
                          Chapter 11 Case                                                              August 28, 2019
                                                                                                               Page 4

                                  This Invoice is for the Period Ending: July 31, 2019



 07/08/19      A. Bauer                  B110                    Review and revise various                       3.0
                                                                 motions, notices, applications
                                                                 and declarations and various
                                                                 communications with Foley
                                                                 Hoag team members including
                                                                 J. Fullmer, W. Gray and M.
                                                                 Parkinson.
 07/08/19      A. Bauer                  B140                    Work on responses to M&T                        1.0
                                                                 and VW motions for relief from
                                                                 stay.
 07/08/19      W. Gray Jr.               B190                    Review of claims versus                         0.6
                                                                 former partners of JLL;
                                                                 conference call with Blaine
                                                                 Bortnick re various issues
                                                                 relating to lawsuits of Liddle &
                                                                 Robinson.
 07/08/19      W. Gray Jr.               B110                    Preparation of Liddle &                         1.4
                                                                 Robinson pleadings and first-
                                                                 day motions.
 07/08/19      J. Fullmer                B160                    Attention to retention                          5.2
                                                                 applications.
 07/08/19      J. Fullmer                B110                    Attention to revised schedules                  0.5
                                                                 and statement of financial
                                                                 affairs.
 07/08/19      J. Fullmer                B110                    Draft and file notice regarding                 1.0
                                                                 adjournment of hearing.
 07/08/19      J. Fullmer                B110                    Call with A. Bauer regarding                    0.2
                                                                 hearing schedule.
 07/08/19      J. Fullmer                B230                    Call with M. Parkinson                          0.1
                                                                 regarding cash collateral issue.
 07/08/19      J. Fullmer                B230                    Legal research on cash                          0.4
                                                                 collateral issue.
 07/08/19      M. Parkinson              B140                    Review M&T Bank Stay Relief                     2.1
                                                                 Motion and Brief; discuss
                                                                 same with A. Bauer; research
                                                                 re 362 applicability.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                        Main Document
                                               Pg 79 of 122
 36173.00002              Jeffrey Lew Liddle                                                           Invoice # 4004068
                          Chapter 11 Case                                                                 August 28, 2019
                                                                                                                  Page 5

                                  This Invoice is for the Period Ending: July 31, 2019



 07/09/19      A. Bauer                  B110                    Various calls and emails with                      4.0
                                                                 R. Reverendo (.4); confer with
                                                                 J. Liddle (.8); attention to profit
                                                                 sharing plan issues (.3);
                                                                 conference with Gray and
                                                                 Licker (1.0); conference with
                                                                 internal team members (.5);
                                                                 comment upon interim
                                                                 compensation motion (.2);
                                                                 attention to list of open tasks
                                                                 (.3); attention to homestead
                                                                 exemption motion (.3);
                                                                 attention to comment to Case
                                                                 Management Order (.2).
 07/09/19      W. Gray Jr.               B110                    Meeting with Alison Bauer and                      1.0
                                                                 Michael Licker re preparations
                                                                 for firm filing.
 07/09/19      W. Gray Jr.               B110                    Review case management                             0.3
                                                                 order and various issues.
 07/09/19      W. Gray Jr.               B160                    Review status of retentions of                     0.3
                                                                 Foley Hoag and Torys.
 07/09/19      M. Licker                 B110                    Telephone conference with W.                       1.4
                                                                 Gray and A. Bauer regarding
                                                                 preparation for L&R filing (1.0);
                                                                 telephone conference with A.
                                                                 Bauer, M. Parkinson and R.
                                                                 Reverendo regarding L&R
                                                                 filing preparation (0.4).
 07/09/19      J. Fullmer                B160                    Attention to retention                             2.1
                                                                 applications.
 07/09/19      J. Fullmer                B110                    Attention to service of motion                     1.0
                                                                 to extend exclusivity.
 07/09/19      J. Fullmer                B110                    Correspondence regarding                           0.7
                                                                 automatic stay.
 07/09/19      J. Fullmer                B230                    Legal research on cash                             0.5
                                                                 collateral issue.
 07/09/19      J. Fullmer                B230                    Call with M. Parkinson                             0.1
                                                                 regarding cash collateral issue.
 07/09/19      J. Fullmer                B110                    Review objection to proposed                       0.2
                                                                 case management order.
 07/09/19      M. Parkinson              B160                    Revisions to interim                               1.5
                                                                 compensation motion and
                                                                 review local and chambers
                                                                 rules re timing of interim fee
                                                                 applications.


                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 80 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4004068
                          Chapter 11 Case                                                              August 28, 2019
                                                                                                               Page 6

                                  This Invoice is for the Period Ending: July 31, 2019



 07/09/19      M. Parkinson              B140                    Call to M&T counsel to discuss                  0.5
                                                                 adjournment of stay relief
                                                                 motion and follow up call to A.
                                                                 Bauer re same.
 07/10/19      A. Bauer                  B110                    Various internal emails and                     0.4
                                                                 external emails to ordinary
                                                                 course professionals on tax
                                                                 issues ; attention to case
                                                                 management order.
 07/10/19      A. Bauer                  B140                    Call with M. Parkinson on M&T                   1.7
                                                                 motion (.7); analysis of
                                                                 secured claims (1.0).
 07/10/19      J. Fullmer                B110                    Call to Chambers regarding                      0.1
                                                                 submission of proposed order.
 07/10/19      J. Fullmer                B110                    Attention to revised proposed                   1.3
                                                                 case management order.
 07/10/19      J. Fullmer                B110                    Calls with M. Parkinson                         0.4
                                                                 regarding first day petition.
 07/10/19      J. Fullmer                B110                    Attention to correspondence                     1.0
                                                                 regarding automatic stay
                                                                 issue.
 07/10/19      J. Fullmer                B160                    Call to A. Schwartz regarding                   0.1
                                                                 retention applications.
 07/10/19      J. Fullmer                B110                    Attention to first day motions.                 1.9
 07/10/19      J. Fullmer                B110                    Conference with M. Parkinson                    0.2
                                                                 regarding first day motions.
 07/10/19      J. Fullmer                B110                    Call with M. Parkinson and R.                   0.5
                                                                 Reverendo regarding first day
                                                                 motions.
 07/10/19      J. Fullmer                B110                    Call with A. Bauer and M.                       0.5
                                                                 Parkinson regarding first day
                                                                 petition.
 07/10/19      J. Fullmer                B110                    Call with A. Bauer regarding                    0.1
                                                                 case administration issues.
 07/11/19      A. Bauer                  B230                    Call with A. Akinrinade re                      1.1
                                                                 accounting issues (.6); confer
                                                                 with Gray & Akinrinade (.2);
                                                                 confer with Gray (.2); call with
                                                                 court clerk on order (.1).
 07/11/19      A. Bauer                  B110                    Analysis and drafting                           0.7
                                                                 numerous emails with team
                                                                 regarding case administration
                                                                 issues.


                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                      Main Document
                                               Pg 81 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4004068
                          Chapter 11 Case                                                              August 28, 2019
                                                                                                               Page 7

                                  This Invoice is for the Period Ending: July 31, 2019



 07/11/19      A. Bauer                  B160                    Call with C. Caparelli of Torys                 0.2
                                                                 re retention application.
 07/11/19      W. Gray Jr.               B190                    Work on discovery issues                        0.7
                                                                 including review of bank
                                                                 statements to be produced and
                                                                 Beach and Valero letter.
 07/11/19      W. Gray Jr.               B110                    Work on ordinary course of                      0.3
                                                                 business professionals
                                                                 retention.
 07/11/19      W. Gray Jr.               B110                    Work on commencement of                         1.2
                                                                 Liddle & Robinson bankruptcy
                                                                 case.
 07/11/19      W. Gray Jr.               B190                    Conference with client and                      0.3
                                                                 Arnold Reiter re Tara Liddle
                                                                 Adversary Proceeding.
 07/11/19      W. Gray Jr.               B230                    Telephone calls with Eisner                     0.4
                                                                 and Alison Bauer re
                                                                 accounting.
 07/11/19      M. Licker                 B110                    Review and revise first day                     0.7
                                                                 affidavit.
 07/11/19      J. Fullmer                B160                    Edit motion for interim                         0.3
                                                                 compensation.
 07/11/19      J. Fullmer                B110                    Call with A. Bauer regarding                    0.1
                                                                 document collection.
 07/11/19      J. Fullmer                B110                    Call with M. Parkinson                          0.1
                                                                 regarding document collection.
 07/11/19      J. Fullmer                B110                    Prepare for document                            8.5
                                                                 collection, collect documents,
                                                                 and review documents for use
                                                                 in bankruptcy filing.
 07/12/19      A. Bauer                  B140                    Composed email to M                             0.1
                                                                 Parkinson re M&T bank.
 07/12/19      A. Bauer                  B160                    Composed email re retention.                    0.1
 07/12/19      A. Bauer                  B230                    Composed email re cash                          0.1
                                                                 collateral.
 07/12/19      A. Bauer                  B110                    Attention to first day pleadings                0.8
                                                                 (.5); confer with Fullmer (.3).
 07/12/19      M. Licker                 B110                    Review and revise first day                     2.8
                                                                 motions.
 07/12/19      J. Fullmer                B160                    File motion for interim                         0.8
                                                                 compensation.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                      Main Document
                                               Pg 82 of 122
 36173.00002              Jeffrey Lew Liddle                                                         Invoice # 4004068
                          Chapter 11 Case                                                               August 28, 2019
                                                                                                                Page 8

                                  This Invoice is for the Period Ending: July 31, 2019



 07/12/19      J. Fullmer                B110                    Collect and review documents                     5.3
                                                                 for use in bankruptcy filing.
 07/12/19      M. Parkinson              B140                    Emails with A. Bauer and                         0.2
                                                                 counsel to M&T re
                                                                 adjournment of stay relief
                                                                 motion.
 07/13/19      J. Fullmer                B110                    Draft first day motions.                         1.2
 07/14/19      J. Fullmer                B110                    Review and update list of                        1.5
                                                                 creditors for bankruptcy filling.
 07/14/19      J. Fullmer                B110                    Draft first day motions.                         0.8
 07/15/19      A. Bauer                  B110                    Numerous conferences with                        0.7
                                                                 W. Gray (.2); confer with -‘ and
                                                                 emails to M Licker (.1) ;
                                                                 attention to scheduling issues
                                                                 (.1); attention to MOR (.1);
                                                                 attention to motions (.2).
 07/15/19      A. Bauer                  B110                    Call with M. Parkinson (.1);                     0.6
                                                                 emails to team re filing (.3);
                                                                 attention to cash collateral and
                                                                 budget (.2).
 07/15/19      W. Gray Jr.               B110                    Confer w/ A. Bauer; work on                      0.4
                                                                 scheduling a deposition in
                                                                 response to Rule 2004 request
                                                                 and document production.
 07/15/19      W. Gray Jr.               B160                    Work on Foley Hoag                               0.5
                                                                 supplemental retention papers
                                                                 as well as supplemental
                                                                 retention papers for
                                                                 EisnerAmper and Torys LLP
                                                                 and discuss with J. Fullmer.
 07/15/19      W. Gray Jr.               B110                    Review Liddle & Robinson                         1.8
                                                                 filing papers.
 07/15/19      M. Licker                 B110                    Review and revise first day                      4.2
                                                                 motions (2.5); telephone
                                                                 conferences with M. Parkinson
                                                                 and J. Fullmer regarding
                                                                 preparation of first day motions
                                                                 (1.2); telephone conference
                                                                 with W. Gray regarding first
                                                                 day motions (0.5).
 07/15/19      J. Fullmer                B110                    Collect documents and                            8.4
                                                                 prepare papers for first day
                                                                 motions.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 83 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4004068
                          Chapter 11 Case                                                             August 28, 2019
                                                                                                              Page 9

                                  This Invoice is for the Period Ending: July 31, 2019



 07/15/19      J. Fullmer                B110                    Attention to automatic stay and                0.3
                                                                 case administration issues.
 07/15/19      J. Fullmer                B110                    Call with W. Gray regarding                    0.3
                                                                 first day motions.
 07/15/19      J. Fullmer                B110                    Calls with M. Licker and M.                    1.2
                                                                 Parkinson regarding first day
                                                                 motions.
 07/15/19      J. Fullmer                B160                    Call with W. Gray regarding                    0.1
                                                                 retention applications.
 07/15/19      J. Fullmer                B110                    Call with M. Licker regarding                  0.2
                                                                 first day motions.
 07/15/19      C. Nigro                  B110                    Draft and file certificate of                  3.5
                                                                 service (0.6); file monthly
                                                                 operating statement (0.2);
                                                                 coordinate service mailing of
                                                                 Monthly Operating Statement
                                                                 (0.7); update creditor Matrix
                                                                 (0.9); edit spreadsheet of
                                                                 creditors (0.4); review updated
                                                                 creditor Matrix and compare to
                                                                 initial conflict list (0.7).
 07/16/19      W. Gray Jr.               B190                    Review filings and                             1.4
                                                                 correspondence on Tara
                                                                 Liddle Adversary Proceeding.
 07/16/19      W. Gray Jr.               B190                    Conference call with David                     0.4
                                                                 Wander re discovery issues.
 07/16/19      M. Licker                 B110                    Review and revise first day                    1.5
                                                                 motions.
 07/16/19      M. Licker                 B110                    Call with M. Parkinson and J.                  0.5
                                                                 Fullmer re first day motions
                                                                 prep.
 07/16/19      J. Fullmer                B110                    Collect documents and                          4.9
                                                                 prepare papers for first day
                                                                 motions.
 07/16/19      J. Fullmer                B110                    Call with M. Licker and M.                     0.5
                                                                 Parkinson regarding first day
                                                                 motions.
 07/16/19      J. Fullmer                B110                    Call with C. Nigro and A.                      0.3
                                                                 Neugebauer regarding first day
                                                                 motions.
 07/16/19      J. Fullmer                B110                    Calls with J. Liddle regarding                 0.3
                                                                 first day motions.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                     Main Document
                                               Pg 84 of 122
 36173.00002              Jeffrey Lew Liddle                                                      Invoice # 4004068
                          Chapter 11 Case                                                            August 28, 2019
                                                                                                            Page 10

                                  This Invoice is for the Period Ending: July 31, 2019



 07/16/19      C. Nigro                  B110                    Draft agenda for 7/22 hearing                 2.1
                                                                 (0.9); confer with J. Fullmer
                                                                 regarding hearing (0.3);
                                                                 prepare notice of adjournment
                                                                 for M&T Bank per M.
                                                                 Parkinson (0.3); update
                                                                 creditor Matrix distribution
                                                                 (0.6).
 07/17/19      A. Bauer                  B110                    Communications with Gray                      0.2
                                                                 and Judge's chambers.
 07/17/19      A. Bauer                  B110                    Review and revise agenda.                     0.1
 07/17/19      W. Gray Jr.               B110                    Preparation of Liddle &                       2.4
                                                                 Robinson filing papers; confer
                                                                 with James Fullmer.
 07/17/19      M. Licker                 B110                    Telephone conference with W.                  0.5
                                                                 Gray regarding first day
                                                                 motions (0.2); telephone
                                                                 conference with M. Parkinson
                                                                 and J. Fullmer regarding first
                                                                 day motions (0.3).
 07/17/19      M. Licker                 B190                    Review and revise reply in                    0.3
                                                                 support of exclusivity motion.
 07/17/19      J. Fullmer                B160                    Call with A. Schwartz                         0.4
                                                                 regarding retention
                                                                 applications.
 07/17/19      J. Fullmer                B110                    Call with W. Gray regarding                   0.5
                                                                 first day motions.
 07/17/19      J. Fullmer                B160                    Attention to retention                        1.0
                                                                 applications.
 07/17/19      J. Fullmer                B110                    Draft reply in support of motion              2.1
                                                                 to extend exclusivity.
 07/17/19      J. Fullmer                B110                    Call with M. Licker and M.                    0.3
                                                                 Parkinson regarding first day
                                                                 motions.
 07/17/19      A. Neugebauer             B110                    Electronic correspondence                     0.2
                                                                 with J. Fullmer regarding
                                                                 bankruptcy filing forms and
                                                                 status of filing.
 07/18/19      A. Bauer                  B110                    Call with Nigro and revisions to              0.3
                                                                 agenda.
 07/18/19      A. Bauer                  B110                    Analysis of Cash collateral                   0.5
                                                                 calls and motion and budget
                                                                 issues.



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 85 of 122
 36173.00002              Jeffrey Lew Liddle                                                      Invoice # 4004068
                          Chapter 11 Case                                                            August 28, 2019
                                                                                                            Page 11

                                  This Invoice is for the Period Ending: July 31, 2019



 07/18/19      A. Bauer                  B230                    Phone calls with A. Akinrinade.               0.2
 07/18/19      A. Bauer                  B110                    Phone calls from/to Meredith                  0.5
                                                                 S. Parkinson regarding first
                                                                 day motions.
 07/18/19      A. Bauer                  B110                    Call with M. Parkinson and D.                 1.8
                                                                 Wander on cash collateral (.5);
                                                                 follow up with Gray and
                                                                 Parkinson (.2) review motion
                                                                 and order (.3); calls with M.
                                                                 Parkinson (.3); numerous calls
                                                                 with A. Akinrinade re budget
                                                                 (.6).
 07/18/19      A. Bauer                  B110                    Call with J. Fullmer on first day             0.3
                                                                 issues.
 07/18/19      A. Bauer                  B160                    Communications with team                      0.2
                                                                 regarding retention
                                                                 applications (.2).
 07/18/19      W. Gray Jr.               B110                    Preparation papers; review all                5.7
                                                                 first-day motions; review Rule
                                                                 1007 Affidavit.
 07/18/19      M. Licker                 B110                    Review and revise first day                   3.1
                                                                 motions.
 07/18/19      J. Fullmer                B110                    Call with W. Gray regarding                   0.1
                                                                 first day motions.
 07/18/19      J. Fullmer                B160                    Finalize and serve retention                  0.9
                                                                 applications.
 07/18/19      J. Fullmer                B110                    Finalize reply in support of                  0.2
                                                                 motion to extend exclusivity.
 07/18/19      J. Fullmer                B110                    Call with M. Parkinson                        0.1
                                                                 regarding first day motions.
 07/18/19      J. Fullmer                B110                    Call with A. Bauer regarding                  0.3
                                                                 first day motions.
 07/18/19      J. Fullmer                B110                    Draft Foley Hoag retention                    1.2
                                                                 application.
 07/18/19      J. Fullmer                B110                    Collect documents and                         2.0
                                                                 prepare papers for first day
                                                                 motions.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                      Main Document
                                               Pg 86 of 122
 36173.00002              Jeffrey Lew Liddle                                                      Invoice # 4004068
                          Chapter 11 Case                                                            August 28, 2019
                                                                                                            Page 12

                                  This Invoice is for the Period Ending: July 31, 2019



 07/18/19      C. Nigro                  B110                    Update hearing agenda (0.3);                  3.8
                                                                 calendar case events (0.4); e-
                                                                 file documents in preparation
                                                                 for hearing (0.7); confer with A.
                                                                 Bauer regarding hearing (0.3);
                                                                 edit agenda (0.6); update Q
                                                                 drive file with Pacer entries to
                                                                 prepare hearing binder (0.5);
                                                                 update mailing labels (0.2); call
                                                                 clerk regarding changing J.L.
                                                                 Liddle's address (0.1); confer
                                                                 with J. Fullmer regarding e-
                                                                 filings and hearing agenda
                                                                 (0.5); review retention
                                                                 applications prior to e-filing
                                                                 (0.2).
 07/19/19      A. Bauer                  B110                    Review first day motions and                  1.3
                                                                 attention to notices and other
                                                                 court documents and internal
                                                                 communications regarding
                                                                 same; call with Fullmer and
                                                                 Liddle (.4).
 07/19/19      A. Bauer                  B110                    Cash collateral - call with M.                0.9
                                                                 Parkinson (.1); call with M.
                                                                 Parkinson and D. Wander (.4);
                                                                 follow up on budget questions
                                                                 (.2); summary of issues (.2).
 07/19/19      J. Fullmer                B110                    Collect documents and                         4.8
                                                                 prepare papers for first day
                                                                 motions.
 07/19/19      J. Fullmer                B110                    Calls with J. Liddle and A.                   1.5
                                                                 Bauer regarding first day
                                                                 motions.
 07/19/19      J. Fullmer                B110                    Call with M. Parkinson                        0.4
                                                                 regarding first day motions.
 07/19/19      J. Fullmer                B110                    Call with A. Neugebauer                       0.2
                                                                 regarding first day motion
                                                                 process.
 07/19/19      A. Neugebauer             B110                    Telephone conferences and                     3.3
                                                                 electronic correspondence with
                                                                 J. Fullmer and M. Parkinson
                                                                 regarding filing of bankruptcy
                                                                 petition and associated forms
                                                                 and motions; compile sample
                                                                 filings.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                        Main Document
                                               Pg 87 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4004068
                          Chapter 11 Case                                                              August 28, 2019
                                                                                                              Page 13

                                  This Invoice is for the Period Ending: July 31, 2019



 07/20/19      A. Bauer                  B110                    Communications re cash                          0.2
                                                                 collateral motion and order.
 07/20/19      W. Gray Jr.               B110                    Work on preparation of filings;                 2.8
                                                                 confer with James Fullmer, M
                                                                 Parkinson, etc. re first-day
                                                                 pleadings and Rule 1007
                                                                 Affidavit; review petition.
 07/20/19      J. Fullmer                B110                    Call with W. Gray regarding                     0.5
                                                                 first day motions.
 07/20/19      J. Fullmer                B110                    Draft first day motions.                        1.9
 07/21/19      W. Gray Jr.               B110                    Work on preparation of filings;                 2.3
                                                                 confer with James Fullmer, M
                                                                 Parkinson, etc. re first-day
                                                                 pleadings and Rule 1007
                                                                 Affidavit; review petition.
 07/21/19      J. Fullmer                B110                    Prepare papers for first day                    5.7
                                                                 motions.
 07/22/19      A. Bauer                  B110                    Call with D. Koch of Kasowitz                   3.7
                                                                 Benson re hearing (.1);
                                                                 prepare for, participate in and
                                                                 attend hearing and confer with
                                                                 US Trustee (3.5); follow up
                                                                 with D. Koch and review letter
                                                                 to court (.1).
 07/22/19      J. Fullmer                B110                    Email to Court attaching                        0.1
                                                                 proposed order on motion to
                                                                 extend exclusivity.
 07/22/19      J. Fullmer                B140                    Emails with W. Kozeny                           0.3
                                                                 regarding VW lease issue.
 07/22/19      M. Parkinson              B110                    Review revised Rule 1007                        3.0
                                                                 affidavit of Jeff Liddle (1.1); call
                                                                 with courtroom deputy re
                                                                 scheduling (.3); prepare final
                                                                 filing versions of all first day
                                                                 motion (1.1); assist J. Fullmer
                                                                 with filing (.5)
 07/22/19      M. Parkinson              B140                    Emails to counsel for M&T re                    0.2
                                                                 timing of adjournment of stay
                                                                 relief motion.
 07/23/19      A. Bauer                  B110                    Draft letter to Justice Kalish                  0.2
                                                                 and communicate with D. Koch
                                                                 re same (.2).
 07/23/19      A. Bauer                  B160                    Call and emails with C                          0.2
                                                                 Caparelli.


                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 88 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4004068
                          Chapter 11 Case                                                             August 28, 2019
                                                                                                             Page 14

                                  This Invoice is for the Period Ending: July 31, 2019



 07/23/19      A. Bauer                  B190                    Attention to CF Rule 2004                      0.7
                                                                 discovery request (.4); review
                                                                 of letter to Judge Lane re stay
                                                                 motion and communications
                                                                 with D. Koch (.3).
 07/23/19      A. Bauer                  B140                    Attention to VW lease auto                     0.2
                                                                 stay request and emails with
                                                                 Kozeny re same.
 07/23/19      C. Nigro                  B110                    Calendar case events (.3);                     0.9
                                                                 circulate orders issued by
                                                                 Judge Lane (.2); update Q
                                                                 drive file names (.4).
 07/24/19      M. Licker                 B190                    Telephone conference with A.                   0.6
                                                                 Bauer and M. Parkinson
                                                                 regarding discovery status
                                                                 (0.2); email to D. Wander
                                                                 regarding revised protective
                                                                 order (0.2); prepare
                                                                 documents for production to
                                                                 CF Financial (0.2).
 07/24/19      J. Fullmer                B240                    Draft letter to IRS regarding                  1.2
                                                                 claim.
 07/24/19      M. Parkinson              B110                    Revise case management                         2.0
                                                                 order per orders approved in
                                                                 AMR.
 07/24/19      M. Parkinson              B330                    Emails with W. Gray and J.                     0.3
                                                                 Fullmer re creditors and
                                                                 notices of commencement of
                                                                 bankruptcy case.
 07/24/19      P. Chourattana            B110                    Review and quality check                       0.2
                                                                 production.
 07/24/19      E. Leung                  B110                    Process document in                            1.0
                                                                 connection with JLL0000089 -
                                                                 JLL0000092 production,
                                                                 convert to PDF, at request of
                                                                 M. Licker.
 07/25/19      A. Bauer                  B190                    Phone call with Michael Licker.                0.8
 07/25/19      A. Bauer                  B190                    TLL Adversary Proceeding                       0.8
                                                                 Conference call (.3); follow up
                                                                 with W. Gray (.2); attention to
                                                                 discovery requests and
                                                                 communications by and
                                                                 between D. Wander and M.
                                                                 Licker (.3).




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl      Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                     Main Document
                                               Pg 89 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4004068
                          Chapter 11 Case                                                              August 28, 2019
                                                                                                              Page 15

                                  This Invoice is for the Period Ending: July 31, 2019



 07/25/19      A. Bauer                  B160                    Meeting with C. Caparelli and                   0.5
                                                                 J. Fong on Torys first and final
                                                                 fee application.
 07/25/19      W. Gray Jr.               B190                    Attend court conference call re                 0.4
                                                                 pretrial conference on Tara
                                                                 Liddle matter and follow-up
                                                                 with A. Bauer.
 07/25/19      M. Licker                 B190                    Telephone conference with J.                    2.3
                                                                 Liddle regarding discovery
                                                                 issues (1.3); telephone
                                                                 conference with A. Bauer
                                                                 regarding discovery status
                                                                 (0.8); email to J. Liddle
                                                                 regarding open discovery
                                                                 issues (0.2).
 07/25/19      C. Nigro                  B110                    Calendar hearing dates (.2);                    0.5
                                                                 edit draft of Omnibus hearings
                                                                 (.3).
 07/26/19      A. Bauer                  B190                    Attention to discovery issues.                  0.2
 07/26/19      M. Licker                 B190                    Telephone conference with W.                    1.2
                                                                 Gray regarding document
                                                                 production (0.5); attention to
                                                                 document production to
                                                                 Counsel Financial (0.3); email
                                                                 to D. Wander regarding
                                                                 discovery issues (0.2);
                                                                 telephone conference with D.
                                                                 Wander regarding same (0.2).
 07/26/19      M. Parkinson              B190                    Revise and finalize amended                     2.1
                                                                 motion for case management
                                                                 procedures, review revised
                                                                 limited service list for proposed
                                                                 order, and coordinate filing and
                                                                 service of same
 07/26/19      E. Leung                  B190                    Process document in                             0.5
                                                                 connection with JLL0000093 -
                                                                 JLL0000096 production.
 07/29/19      M. Licker                 B190                    Review J. Liddle bank                           1.8
                                                                 statements (0.4); telephone
                                                                 conference with J. Liddle
                                                                 regarding bank statements
                                                                 (1.0); prepare bank statements
                                                                 for production to Counsel
                                                                 Financial (0.4).




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                         Main Document
                                               Pg 90 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4004068
                          Chapter 11 Case                                                              August 28, 2019
                                                                                                              Page 16

                                  This Invoice is for the Period Ending: July 31, 2019



 07/29/19      P. Chourattana            B190                    Analyze, process and import                     0.6
                                                                 client documents into
                                                                 Relativity. Process Client
                                                                 Documents for OCR text
                                                                 recognition for review.
 07/29/19      P. Chourattana            B190                    Prepare, analyze and process                    1.0
                                                                 document production. Create
                                                                 encrypted media for transmittal
                                                                 of electronic production.
 07/29/19      E. Leung                  B190                    Quality check JLL0000097 -                      1.0
                                                                 JLL0000256 production;
                                                                 export PDF format.
 07/30/19      W. Gray Jr.               B190                    Confer with Michael Licker and                  0.8
                                                                 work on document productions
                                                                 of bank accounts and other
                                                                 statements and organization of
                                                                 discovery responses.
 07/30/19      W. Gray Jr.               B190                    Review homestead exemption                      0.3
                                                                 motion.
 07/30/19      M. Licker                 B190                    Telephone conference with W.                    1.3
                                                                 Gray regarding discovery
                                                                 requests (0.6); telephone
                                                                 conference and emails with J.
                                                                 Liddle regarding discovery
                                                                 responses and requests (0.7)
 07/30/19      C. Nigro                  B110                    Draft and e-file Certificate of                 0.5
                                                                 Service (.3); calendar case
                                                                 deadlines (.2).
 07/31/19      A. Bauer                  B110                    Attention to hearing dates,                     0.3
                                                                 adjournments, objection
                                                                 deadlines and notices.
 07/31/19      W. Gray Jr.               B190                    Review draft pleadings                          0.5
                                                                 regarding Tare Liddle
                                                                 Adversary Proceeding.
 07/31/19      M. Licker                 B190                    Telephone conferences with J.                   2.7
                                                                 Liddle regarding pending
                                                                 litigations against estate and
                                                                 settlement of litigation by
                                                                 former firm partner (2.4);
                                                                 emails to D. Wander regarding
                                                                 discovery (0.3).
 07/31/19      J. Fullmer                B110                    Email to D. Wander and M.                       0.1
                                                                 Wexelbaum regarding 2004
                                                                 examination.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl     Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19               Main Document
                                              Pg 91 of 122
 36173.00002             Jeffrey Lew Liddle                                              Invoice # 4004068
                         Chapter 11 Case                                                    August 28, 2019
                                                                                                   Page 17

                                 This Invoice is for the Period Ending: July 31, 2019




 Less Discount Applied                                                                        (13,440.90)

 TOTALS                                                                                             213.6




                                        To ensure proper credit to your account,
                                     please include remittance with your payment.
19-10747-shl        Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19         Main Document
                                              Pg 92
                                            Foley   of LLP
                                                  Hoag 122
                      Costs Incurred by Cost Code and Timekeeper on 36173.00002
                                            Invoice 4004068
Employee                                                                               Costs Billed
027    Courier Services
1206       Evers, Holly                                                                      $47.61
027    Courier Services Total:                                                               $47.61
050    In-House Photocopying
3152       Bauer, Alison D.                                                                 $318.48
050    In-House Photocopying Total:                                                         $318.48
055    In-House B&W Printing - Outsourced
3152       Bauer, Alison D.                                                                  $22.44
055    In-House B&W Printing - Outsourced Total:                                             $22.44
101B Tabs
3152       Bauer, Alison D.                                                                  $14.00
3116       Parkinson, Meredith S.                                                             $3.00
101B Tabs Total:                                                                             $17.00
101G Document Production 1-999
3116       Parkinson, Meredith S.                                                            $26.16
1674       Porrata, Cynthia E.                                                              $131.28
101G Document Production 1-999 Total:                                                       $157.44
101H Document Production 1000 or more
2653       Fullmer, James S.                                                                $150.40
1585       Fusco, Ernestine                                                                 $731.10
101H Document Production 1000 or more Total:                                                $881.50
107    Investigative Services
2187       Licker, Michael                                                                $1,000.00
107    Investigative Services Total:                                                      $1,000.00
200    Air Fare
2653       Fullmer, James S.                                                                 $84.30
200    Air Fare Total:                                                                       $84.30
201    Taxi Fare
2653       Fullmer, James S.                                                                 $95.96
201    Taxi Fare Total:                                                                      $95.96
204    Hotels & Related Expenses
2653       Fullmer, James S.                                                                $381.03
204    Hotels & Related Expenses Total:                                                     $381.03
205    Train Fare
2653       Fullmer, James S.                                                                $125.00
205    Train Fare Total:                                                                    $125.00
206    Meals
2653       Fullmer, James S.                                                                  $0.00


                                             Page 6 of 7
                                                                                      11/4/2019 11:23:11 AM
19-10747-shl          Doc 254    Filed 12/05/19    Entered
                                             Foley Hoag  LLP12/05/19 17:35:19 Main Document
                                               Pg  93 of 122
                       Costs Incurred by Cost Code and Timekeeper on 36173.00002
                                          Invoice 4004068
Employee                                                                          Costs Billed
206    Meals
3153      Gray Jr., William F.                                                          $0.00
3177      Rosehill, Phillip                                                             $0.00
206    Meals Total:                                                                     $0.00
312    Computer Research, PACER
2701      Bennett, Sarah S.                                                            $76.80
312    Computer Research, PACER Total:                                                 $76.80

Grand Total:                                                                        $3,207.56




                                            Page 7 of 7
                                                                                11/4/2019 11:23:11 AM
19-10747-shl      Doc 254       Filed 12/05/19 Entered 12/05/19 17:35:19                      Main Document
                                             Pg 94 of 122
 36173.00002           Jeffrey Lew Liddle                                                         Invoice # 4007055
                       Chapter 11 Case                                                            September 26, 2019
                                                                                                             Page 2

                              This Invoice is for the Period Ending: August 31, 2019




Professional Services Rendered:

 Date          Timekeeper              Task     Activity       Narrative                                    Hours



 07/09/19      M. Parkinson            B110                    Discuss first day preparation                   4.5
                                                               with A. Bauer, M. Licker;
                                                               introductory call with Rose
                                                               Reverendo and schedule
                                                               informational call; create
                                                               skeletal drafts of all first day
                                                               pleadings and update master
                                                               case preparation list.
 07/10/19      M. Parkinson            B110                    Call with R. Reverendo to                       7.1
                                                               discuss background materials
                                                               needed for first day pleadings
                                                               (1); discuss first day
                                                               preparation with A. Bauer (.5);
                                                               attention to Rule 1007 affidavit;
                                                               prepare initial draft of interim
                                                               compensation motion, joint
                                                               administration motion; ordinary
                                                               course professionals motion;
                                                               and motion to extend time to
                                                               file schedules and statements
                                                               and send same to M. Licker for
                                                               review (4.3); revise first day
                                                               filing checklist; prepare initial
                                                               drafts of substantive motions
                                                               (wages, cash management,
                                                               taxes and insurance) and list
                                                               of outstanding background
                                                               information for J. Fullmer (1);
                                                               meet with J. Fullmer to discuss
                                                               agenda for client site visit (.3)
 07/11/19      M. Parkinson            B110                    Revise substantive motions                      7.3
                                                               with updated information from
                                                               client (3.9) revise first day
                                                               affidavit to reflect updated
                                                               information in substantive
                                                               motions (2); prepare draft
                                                               corporate ownership affidavit
                                                               (.8); emails with team re
                                                               process and planning (.6).




                                       To ensure proper credit to your account,
                                    please include remittance with your payment.
19-10747-shl      Doc 254       Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                             Pg 95 of 122
 36173.00002           Jeffrey Lew Liddle                                                         Invoice # 4007055
                       Chapter 11 Case                                                            September 26, 2019
                                                                                                             Page 3

                              This Invoice is for the Period Ending: August 31, 2019



 07/12/19      M. Parkinson            B110                    Revise joint administration                     1.3
                                                               motion to reflect partnership
                                                               and affiliate relationships (.5)
                                                               ;revise noticing provisions in all
                                                               motions (.8)
 07/12/19      M. Parkinson            B230                    Prepare initial draft of cash                   3.1
                                                               collateral motion.
 07/12/19      M. Parkinson            B160                    Revisions to interim                            2.6
                                                               compensation motion and
                                                               review initial draft of A. Bauer
                                                               re same (2); review emails
                                                               from tax and pension
                                                               professionals re invoicing (.6);
 07/13/19      M. Parkinson            B110                    Revise cash collateral motion,                  2.1
                                                               first day affidavit, and joint
                                                               administration motion and
                                                               send same to W. Gray for
                                                               distribution to client.
 07/15/19      M. Parkinson            B110                    Calls, meetings with J. Fullmer                 8.1
                                                               and M. Licker re first day prep
                                                               status and filing process (1.2);
                                                               proofread and finalize motions
                                                               for joint administration, interim
                                                               compensation, extension of
                                                               time to file schedules, and
                                                               ordinary course professionals
                                                               (3.5); review local counsel
                                                               invoices for ordinary course
                                                               professional motion (.6);
                                                               emails re need for critical
                                                               vendor relief (.5); review draft
                                                               petition and creditor matrix and
                                                               provide comments on same to
                                                               J. Fullmer (1.5); review
                                                               requirements for priority claim
                                                               status (.8).
 07/16/19      M. Parkinson            B110                    Call with J. Fullmer and M.                     5.9
                                                               Licker re first day prep status;
                                                               (.5); draft additional sections
                                                               for 1007 Affidavit and revise
                                                               existing draft (4.1); emails with
                                                               J. Fullmer and M. Licker re
                                                               insurance motion and revisions
                                                               to same (1.3).




                                       To ensure proper credit to your account,
                                    please include remittance with your payment.
19-10747-shl      Doc 254       Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                             Pg 96 of 122
 36173.00002           Jeffrey Lew Liddle                                                         Invoice # 4007055
                       Chapter 11 Case                                                            September 26, 2019
                                                                                                             Page 4

                              This Invoice is for the Period Ending: August 31, 2019



 07/16/19      M. Parkinson            B230                    Revise cash collateral motion                   2.6
                                                               per comments of W. Gray
                                                               (1.6); revise cash management
                                                               motion per comments of M.
                                                               Licker (1.0)
 07/17/19      M. Parkinson            B230                    E-mails and calls with                          1.5
                                                               EisnerAmper re cash collateral
                                                               budget (.8); revise cash
                                                               management motion to reflect
                                                               timing of opening of DIP
                                                               account (.7);
 07/17/19      M. Parkinson            B110                    Emails and calls with J.                        2.9
                                                               Fullmer and M. Licker re
                                                               corporate ownership and
                                                               revise draft of corporate
                                                               ownership statement (.6);
                                                               review revised first day
                                                               declaration circulated to client
                                                               (2.3).
 07/18/19      M. Parkinson            B160                    Draft supporting declaration for                2.6
                                                               Foley retention application.
 07/18/19      M. Parkinson            B110                    Proofread and revise first day                  2.5
                                                               declaration (1.1); discuss cash
                                                               management motion with M.
                                                               Licker (.2) and revise motion
                                                               per comments of M. Licker
                                                               (.5); prepare final filing
                                                               versions of administrative
                                                               motions (.7)
 07/18/19      M. Parkinson            B230                    Call with counsel to Counsel                    2.6
                                                               Financial to discuss proposed
                                                               use of cash collateral (.7);
                                                               follow-up call with A. Bauer re
                                                               same (.5); calls, e-mails with
                                                               EisnerAmper re revised budget
                                                               for cash collateral order (.5);
                                                               revise cash collateral motion
                                                               per discussion with A. Bauer
                                                               (.8); call with J. Fullmer re first
                                                               day motions(.1)




                                       To ensure proper credit to your account,
                                    please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                     Main Document
                                               Pg 97 of 122
 36173.00002              Jeffrey Lew Liddle                                                        Invoice # 4007055
                          Chapter 11 Case                                                           September 26, 2019
                                                                                                               Page 5

                                This Invoice is for the Period Ending: August 31, 2019



 07/19/19      M. Parkinson              B110                    Prepare pro hac vice                            4.3
                                                                 applications for M. Parkinson
                                                                 and M. Licker (.6); call to
                                                                 chambers to coordinate case
                                                                 conference and discuss timing
                                                                 of first day hearing (.1);
                                                                 prepare agenda for first day
                                                                 hearing (.5); prepare notice of
                                                                 first day motions (.5);
                                                                 proofread revised first day
                                                                 declaration and substantive
                                                                 motions (2.2); calls with J.
                                                                 Fullmer to discuss first day
                                                                 preparation and filing logistics
                                                                 (.4).
 07/19/19      M. Parkinson              B230                    E-mails with A. Bauer, J.                       0.9
                                                                 Fullmer, and EisnerAmper re
                                                                 insurance line items in budget
                                                                 (.5); call with A. Bauer and
                                                                 counsel to Counsel Financial
                                                                 to discuss cash collateral (.4).
 07/19/19      M. Parkinson              B160                    Call to discuss Foley retention                 0.4
                                                                 application.
 07/25/19      M. Parkinson              B110                    Draft amended joint motion for                  2.8
                                                                 case management procedures
                                                                 and revise order accordingly
                                                                 (2.8)
 08/01/19      A. Bauer                  B110                    Attention to agenda and                         0.2
                                                                 pleadings.
 08/01/19      W. Gray Jr.               B190                    Review reply papers of Tara                     0.8
                                                                 Liddle re release of her interest
                                                                 in the Sale Proceeds (.6);
                                                                 confer with M. Licker regarding
                                                                 case list (.2).
 08/01/19      M. Licker                 B190                    Email to D. Wander regarding                    0.6
                                                                 discovery (0.2); telephone
                                                                 conference with W. Gray
                                                                 regarding case list (0.2);
                                                                 telephone conference with A.
                                                                 Bauer regarding discovery.
 08/01/19      J. Fullmer                B110                    Update service lists.                           2.0
 08/01/19      C. Nigro                  B110                    Calendar case events (.2);                      0.8
                                                                 process J. Liddle deposition
                                                                 transcript (.2); update hearing
                                                                 agenda for 8/8/19 hearing (.2);
                                                                 file hearing agenda (.2).



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl      Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 98 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4007055
                          Chapter 11 Case                                                          September 26, 2019
                                                                                                              Page 6

                                This Invoice is for the Period Ending: August 31, 2019



 08/01/19      E. Ming                   B110                    Produce address labels.                        0.3
 08/02/19      A. Bauer                  B110                    Numerous internal                              0.5
                                                                 communications re filings,
                                                                 agenda, service.
 08/02/19      M. Licker                 B190                    Telephone conference with A.                   3.0
                                                                 Bauer and W. Gray regarding
                                                                 discovery (0.2); email to J.
                                                                 Liddle regarding document
                                                                 collection for discovery (0.1);
                                                                 telephone conference with J.
                                                                 Liddle regarding discovery
                                                                 requests (1.0); review and
                                                                 revise Rule 2004 exam
                                                                 motions (1.7).
 08/02/19      C. Nigro                  B110                    Prepare documents for mailing                  0.7
                                                                 (.5); email same (.2).
 08/05/19      C. Nigro                  B110                    Forward orders entered by                      1.0
                                                                 Judge Lane to client (.2);
                                                                 calendar case dates (.2);
                                                                 prepare documents for service
                                                                 mailing (.6).
 08/06/19      A. Bauer                  B190                    Call with J. Liddle (.9); internal             1.1
                                                                 emails and emails with client
                                                                 (.2).
 08/06/19      C. Nigro                  B110                    Draft Certificate of Service (.3);             0.6
                                                                 review Proof of Claims (.2);
                                                                 prepare filings for service (.4).
 08/07/19      A. Bauer                  B190                    Meeting with Gray and R.                       0.4
                                                                 Kelly.
 08/07/19      A. Bauer                  B230                    Call with A. Akinrinade and                    1.0
                                                                 with W. Gray (.8); review info
                                                                 for MOR (.2).
 08/07/19      W. Gray Jr.               B110                    Review M&T judgment and                        0.3
                                                                 seek vacateur as violation of
                                                                 automatic stay. Confer with M
                                                                 Parkinson re same.
 08/07/19      M. Licker                 B190                    Prepare Rule 2004 motions.                     1.5
 08/08/19      A. Bauer                  B190                    Prepare for, travel to and from                3.9
                                                                 and attend court hearing (3.5);
                                                                 confer with W. Gray (.4).




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 99 of 122
 36173.00002              Jeffrey Lew Liddle                                                       Invoice # 4007055
                          Chapter 11 Case                                                          September 26, 2019
                                                                                                              Page 7

                                This Invoice is for the Period Ending: August 31, 2019



 08/08/19      A. Bauer                  B190                    Attention to emails re T.Liddle                0.4
                                                                 adversary proceeding issues
                                                                 (.2); attention to D. Wander
                                                                 letter and response thereto
                                                                 (.2).
 08/08/19      J. Fullmer                B110                    Emails with A. Bauer regarding                 0.1
                                                                 creditor issues.
 08/08/19      C. Nigro                  B110                    Update and file Certificate of                 0.3
                                                                 Service (.2); add news article
                                                                 to Q drive (.1).
 08/09/19      A. Bauer                  B190                    Call with Gray.                                0.2
 08/09/19      A. Bauer                  B230                    Wells Fargo communications.                    0.3
 08/12/19      A. Bauer                  B190                    Attention to communications                    0.3
                                                                 and draft documents in
                                                                 contested matters.
 08/13/19      A. Bauer                  B160                    Attention to drafting of fee                   0.2
                                                                 application.
 08/13/19      W. Gray Jr.               B190                    Review homestead exemption                     0.5
                                                                 motion by Counsel Financial
                                                                 and confer with Fullmer re
                                                                 response.
 08/14/19      A. Bauer                  20                      Attention to July MOR with                     0.2
                                                                 Fullmer.
 08/14/19      A. Bauer                  B330                    Attention to proofs of claims                  0.1
                                                                 and emails with W. Gray re
                                                                 same.
 08/14/19      J. Fullmer                20                      Call with A. Bauer regarding                   0.1
                                                                 filing of monthly operating
                                                                 report.
 08/14/19      J. Fullmer                20                      Finalize, file and serve monthly               1.6
                                                                 operating report.
 08/14/19      R. Kelly                  B160                    Prepare draft Fee Application                  1.8
 08/16/19      C. Nigro                  B110                    File Notice of Proposed Order.                 0.2
 08/19/19      A. Bauer                  B110                    Internal communication re                      0.2
                                                                 court orders.
 08/19/19      C. Nigro                  B110                    Calendar case deadlines.                       0.1
 08/20/19      W. Gray Jr.               B140                    Review M&T Bank claim and                      0.5
                                                                 foreclosure action and
                                                                 vacating state court judgment.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 100 of 122
 36173.00002              Jeffrey Lew Liddle                                                      Invoice # 4007055
                          Chapter 11 Case                                                         September 26, 2019
                                                                                                             Page 8

                                This Invoice is for the Period Ending: August 31, 2019



 08/20/19      W. Gray Jr.               B190                    Review objection to                           0.5
                                                                 homestead exemption filed by
                                                                 Counsel Financial.
 08/21/19      R. Kelly                  B110                    Prepare table of upcoming                     3.2
                                                                 dates and deadlines, confer
                                                                 with A. Bauer re same (1.0);
                                                                 Team meeting (1.6); research
                                                                 time to perfect appeal, emails
                                                                 with J. Fullmer re same (.5);
                                                                 email to Billing Dep't re Fee
                                                                 Application (.1)
 08/22/19      A. Bauer                  B160                    Call with R. Kelly and billing                0.4
                                                                 dept (.2); attention to
                                                                 preparation of fee application
                                                                 (.2).
 08/22/19      J. Fullmer                B185                    Email to W. Kozeny regarding                  0.1
                                                                 lease.
 08/22/19      J. Fullmer                B190                    Legal research regarding                      0.5
                                                                 homestead exemption.
 08/22/19      R. Kelly                  B110                    Research re motion to extend                  2.5
                                                                 time to perfect appeal, confer
                                                                 with W. Gray re same (1.0);
                                                                 Review Wells Fargo action in
                                                                 Suffolk County, track docket,
                                                                 emails with M. Parkinson re
                                                                 same (1.1); emails with C.
                                                                 Nigro re calendaring upcoming
                                                                 omnibus hearing (.4).
 08/22/19      R. Kelly                  B160                    Meet with A. Bauer and calls to               0.6
                                                                 Billing Dep't, and Financial
                                                                 Analysis Dep't re Fee
                                                                 Application (.6).
 08/22/19      C. Nigro                  B110                    Update case calendar (.1);                    0.3
                                                                 download docket entries per A.
                                                                 Bauer (.2).
 08/23/19      A. Bauer                  B110                    Confer with R. Kelly and                      0.2
                                                                 attention to work in progress
                                                                 report and timeline.
 08/23/19      R. Kelly                  B110                    Update meeting agenda and                     2.5
                                                                 work-in-progress sheets (2.3);
                                                                 confer with W. Gray and A.
                                                                 Bauer re same (.2).
 08/23/19      R. Kelly                  B160                    Review client bills for Fee                   0.7
                                                                 Application.




                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl       Doc 254        Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                               Pg 101 of 122
 36173.00002              Jeffrey Lew Liddle                                                      Invoice # 4007055
                          Chapter 11 Case                                                         September 26, 2019
                                                                                                             Page 9

                                This Invoice is for the Period Ending: August 31, 2019



 08/25/19      J. Fullmer                B230                    Legal research regarding                      0.4
                                                                 homestead exemption.
 08/26/19      R. Kelly                  B160                    Review client bills for Fee                   0.6
                                                                 Application.
 08/27/19      J. Fullmer                B230                    Legal research regarding                      4.0
                                                                 homestead exemption.
 08/27/19      J. Fullmer                B230                    Attention to cash collateral                  0.2
                                                                 issues.
 08/27/19      R. Kelly                  B110                    Calendar due date for tax filing              0.1
                                                                 per W. Gray letter to IRS
 08/28/19      J. Fullmer                B230                    Factual and legal research                    3.0
                                                                 regarding liens.
 08/28/19      J. Fullmer                B230                    Draft response to objection                   4.5
                                                                 regarding homestead
                                                                 exemption.
 08/28/19      J. Fullmer                B185                    Attention to leases and                       0.3
                                                                 contracts issue.
 08/28/19      R. Kelly                  B110                    Retrieve documents from Eerie                 2.6
                                                                 County Supreme Court action
                                                                 (2.5); update firm calendar to
                                                                 reflect change in hearing time
                                                                 (.1).
 08/28/19      R. Kelly                  B160                    Review client billing for Fee                 1.0
                                                                 Application (1.0).
 08/29/19      J. Fullmer                B230                    Call with W. Gray regarding                   0.2
                                                                 response to objection
                                                                 regarding homestead
                                                                 exemption.
 08/29/19      J. Fullmer                B230                    Legal research regarding                      0.4
                                                                 homestead exemption.
 08/29/19      J. Fullmer                B230                    Attention to cash collateral                  0.1
                                                                 issues.
 08/29/19      R. Kelly                  B160                    Emails with J. Fullmer and A.                 0.5
                                                                 Akinrinade re Fee Applications
 08/30/19      R. Kelly                  B160                    Review billing entries in prep                2.5
                                                                 of filing Fee Application



 Less Discount Applied                                                                                  (6,987.50)

 TOTALS                                                                                                      122.8



                                         To ensure proper credit to your account,
                                      please include remittance with your payment.
19-10747-shl          Doc 254     Filed 12/05/19 Entered 12/05/19 17:35:19         Main Document
                                               Pg 102
                                             Foley    ofLLP
                                                   Hoag  122
                       Costs Incurred by Cost Code and Timekeeper on 36173.00002
                                             Invoice 4007055
Employee                                                                                Costs Billed
027    Courier Services
3152       Bauer, Alison D.                                                                  $280.00
027    Courier Services Total:                                                               $280.00
028    Postage, including bulk mailings
1065       Nigro, Carla A.                                                                   $103.65
028    Postage, including bulk mailings Total:                                               $103.65
029    Express Delivery (FEDEX)
3152       Bauer, Alison D.                                                                  $241.45
1065       Nigro, Carla A.                                                                    $26.12
029    Express Delivery (FEDEX) Total:                                                       $267.57
050    In-House Photocopying
3152       Bauer, Alison D.                                                                  $402.72
3153       Gray Jr., William F.                                                              $152.52
050    In-House Photocopying Total:                                                          $555.24
101B Tabs
3153       Gray Jr., William F.                                                                $2.80
3218       Kelly, Rachel                                                                       $4.40
101B Tabs Total:                                                                               $7.20
101G Document Production 1-999
1065       Nigro, Carla A.                                                                   $142.32
101G Document Production 1-999 Total:                                                        $142.32
201    Taxi Fare
3152       Bauer, Alison D.                                                                   $37.80
3153       Gray Jr., William F.                                                               $21.30
201    Taxi Fare Total:                                                                       $59.10
206    Meals
3153       Gray Jr., William F.                                                               $17.43
206    Meals Total:                                                                           $17.43
312    Computer Research, PACER
2701       Bennett, Sarah S.                                                                 $275.60
312    Computer Research, PACER Total:                                                       $275.60

Grand Total:                                                                               $1,708.11




                                                 Page 6 of 6
                                                                                       11/4/2019 11:23:46 AM
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                         Main Document
                                                Pg 103 of 122
 36173.00002              Jeffrey Lew Liddle                                                              Invoice # 4009953
                          Chapter 11 Case                                                                   October 21, 2019
                                                                                                                      Page 2

                                 This Invoice is for the Period Ending: September 30, 2019




Professional Services Rendered:

 Date          Timekeeper                 Task       Activity        Narrative                                     Hours



 09/03/19      A. Bauer                   B230                       Communications on cash                            0.1
                                                                     collateral and budget.
 09/03/19      A. Bauer                   B140                       Follow up on M&T and VW                           0.2
                                                                     motions.
 09/03/19      J. Fullmer                 B110                       Call with W. Gray regarding                       0.2
                                                                     state court proceedings.
 09/03/19      J. Fullmer                 B110                       Attention to state court                          0.3
                                                                     proceedings.
 09/04/19      A. Bauer                   B110                       Review of orders and follow up                    0.4
                                                                     on open issues with internal
                                                                     team.
 09/04/19      A. Bauer                   B230                       Attenton to budget inquiries                      0.3
                                                                     and review of approved
                                                                     transfers and emails to and
                                                                     from Reiter and A. Akininrade
                                                                     re same.
 09/04/19      J. Fullmer                 B110                       Attention to state court                          0.9
                                                                     proceedings.
 09/04/19      J. Fullmer                 B185                       Attention to lease and contract                   0.3
                                                                     issues.
 09/04/19      J. Fullmer                 B110                       Call with W. Gray, B. Teoh,                       0.6
                                                                     and R. Kelly regarding state
                                                                     court proceedings.
 09/04/19      R. Kelly                   B110                       Meet with W. Gray, J. Fullmer,                    2.2
                                                                     and B. Teoh re perfecting
                                                                     appeal, research procedure for
                                                                     filing stipulation to extend time,
                                                                     draft stipulation and circulate.
 09/05/19      J. Fullmer                 B110                       Call with B. Teoh regarding                       0.1
                                                                     state court proceedings.
 09/05/19      J. Fullmer                 B110                       Attention to schedules and                        0.3
                                                                     statements.
 09/06/19      A. Bauer                   B230                       Revisions to draft of order (.4);                 1.0
                                                                     call with Fullmer (.3); review
                                                                     opinion (.3).
 09/06/19      J. Fullmer                 B110                       Attention to schedules and                        0.5
                                                                     statements.


                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                        Main Document
                                                Pg 104 of 122
 36173.00002              Jeffrey Lew Liddle                                                             Invoice # 4009953
                          Chapter 11 Case                                                                  October 21, 2019
                                                                                                                     Page 3

                                 This Invoice is for the Period Ending: September 30, 2019



 09/06/19      J. Fullmer                 B190                       Draft proposed order regarding                   1.8
                                                                     lien issue.
 09/06/19      J. Fullmer                 B190                       Calls with A. Bauer regarding                    0.5
                                                                     proposed order.
 09/06/19      R. Kelly                   B110                       Retrieve and circulate Memo                      0.5
                                                                     of Decision re claim of security
                                                                     interest; organize motion to lift
                                                                     stay exhibits
 09/08/19      J. Fullmer                 B110                       Attention to schedules and                       0.4
                                                                     statements.
 09/09/19      J. Fullmer                 B110                       Attention to schedules and                       0.1
                                                                     statements.
 09/10/19      R. Kelly                   B110                       Organize and separate case                       1.0
                                                                     files per A. Bauer.
 09/11/19      A. Bauer                   B150                       Call with Randy White re court                   0.2
                                                                     opinion.
 09/11/19      W. Gray Jr.                B110                       Review Homestead papers                          0.5
                                                                     with James Fullmer.
 09/11/19      J. Fullmer                 B185                       Attention to lease matter.                       0.1
 09/11/19      R. Kelly                   B160                       Review billing entries for Fee                   2.8
                                                                     Application (2.0), emails with
                                                                     A. Akinrinade re same (.3);
                                                                     retrieve and circulate objection
                                                                     filed by CF II (.2); update
                                                                     internal calendar in advance of
                                                                     upcoming hearing, emails re
                                                                     same (.3).
 09/12/19      J. Fullmer                 B185                       Attention to lease issue.                        0.2
 09/13/19      A. Bauer                   B160                       Confer with R. Kelly on fee                      0.5
                                                                     application time entries.
 09/13/19      C. Nigro                   B110                       Update case calendar.                            0.2
 09/16/19      A. Bauer                   B110                       Review and confer with R.                        0.2
                                                                     Kelly on pleadings for agenda.
 09/16/19      R. Kelly                   B110                       Draft agenda in preparation of                   1.4
                                                                     omnibus hearing; emails with
                                                                     team re same.; update internal
                                                                     calendar; meet with A. Bauer
                                                                     re same.
 09/17/19      R. Kelly                   B110                       Finalize and efile agenda and                    1.6
                                                                     prepare binder for omnibus
                                                                     hearing




                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                           Main Document
                                                Pg 105 of 122
 36173.00002              Jeffrey Lew Liddle                                                            Invoice # 4009953
                          Chapter 11 Case                                                                 October 21, 2019
                                                                                                                    Page 4

                                 This Invoice is for the Period Ending: September 30, 2019



 09/17/19      R. Kelly                   B160                       Review and finalize edits of                    2.4
                                                                     billing entries in prep of fee
                                                                     application
 09/18/19      R. Kelly                   B160                       Emails and calls with Billing                   0.5
                                                                     and Finance depts re fee
                                                                     application
 09/18/19      R. Kelly                   B110                       Emails with M. Parkinson and                    0.2
                                                                     review of CourtCall
                                                                     requirements re attendance at
                                                                     omnibus hearing
 09/19/19      A. Bauer                   B190                       Confer with J. Fullmer for                      0.4
                                                                     homestead objection.
 09/19/19      A. Bauer                   B230                       Prepare for and attend hearing                  1.5
                                                                     on CFII decision and work on
                                                                     revised orders.
 09/19/19      W. Gray Jr.                B230                       Prepare for and attend hearing                  2.5
                                                                     re dispute over nature of order
                                                                     relating to Court's
                                                                     memorandum decision
                                                                     denying secured creditor
                                                                     status to Counsel Financial re
                                                                     lien proceeds; work on revised
                                                                     orders re same.
 09/19/19      J. Fullmer                 B185                       Draft proposed orders                           2.7
                                                                     regarding relief granted in
                                                                     omnibus hearing.
 09/19/19      J. Fullmer                 B185                       Attention to case                               0.8
                                                                     administration matters.
 09/19/19      R. Kelly                   B110                       Calls and emails re obtaining                   0.2
                                                                     transcript of omnibus hearing
 09/20/19      A. Bauer                   B160                       Attention to monthly fee                        0.2
                                                                     applications.
 09/20/19      A. Bauer                   B190                       Analysis of issues regarding                    0.4
                                                                     adversary proceeding.
 09/20/19      R. Kelly                   B160                       Emails with A. Bauer and M.                     3.4
                                                                     Parkinson re fee application;
                                                                     research Pacer for fee
                                                                     application precedents; emails
                                                                     wi th S. Rosenthal and B.
                                                                     Frerichs re billing data; draft
                                                                     monthly fee applications and
                                                                     circulate for review.




                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                          Main Document
                                                Pg 106 of 122
 36173.00002              Jeffrey Lew Liddle                                                            Invoice # 4009953
                          Chapter 11 Case                                                                 October 21, 2019
                                                                                                                    Page 5

                                 This Invoice is for the Period Ending: September 30, 2019



 09/20/19      R. Kelly                   B110                       Emails with J. Fullmer re new                   0.6
                                                                     hearing dates and file Notice of
                                                                     Schedule to docket (.5);
                                                                     schedule team meeting (.1)
 09/22/19      J. Fullmer                 B230                       Attention to cash collateral                    1.0
                                                                     matters.
 09/23/19      W. Gray Jr.                B190                       Meeting re organization of                      0.3
                                                                     case agenda.
 09/23/19      J. Fullmer                 B230                       Draft papers on cash collateral                 1.4
                                                                     issue.
 09/23/19      J. Teoh                    B110                       Conference with W Gray and                      0.5
                                                                     R Kelly to discuss agenda and
                                                                     issues for 9/25 meeting with
                                                                     team.
 09/23/19      R. Kelly                   B160                       Revise fee applications; emails                 1.6
                                                                     with M. Parkinson re same
                                                                     (1.4); work with B. Frerichs re
                                                                     fee applications task and
                                                                     expenses break down (.2)
 09/23/19      R. Kelly                   B110                       Meet with W. Gray and B.                        1.5
                                                                     Teoh re case status (.5); revise
                                                                     agenda in advance of
                                                                     upcoming team meeting.
 09/24/19      W. Gray Jr.                B190                       Work on response to Counsel                     0.5
                                                                     Financial's objection to the
                                                                     homestead exemption.
 09/24/19      J. Fullmer                 B185                       Attention to lease matters.                     0.2
 09/24/19      J. Fullmer                 B110                       Attention to schedules and                      0.6
                                                                     statements.
 09/24/19      J. Teoh                    B110                       Researched excpetions to the                    2.4
                                                                     occupancy requirement to the
                                                                     homestead exemption.
 09/24/19      J. Teoh                    B110                       Attempted to contact IRS                        0.2
                                                                     regarding extension of filing
                                                                     deadline.
 09/24/19      R. Kelly                   B190                       Emails with W. Gray, J.                         0.3
                                                                     Fullmer, and A. Reiter re
                                                                     proposed order denying CF2
                                                                     perfected security interest.
 09/24/19      R. Kelly                   B160                       Emails with B. Frerichs re fees                 0.2
                                                                     and expenses




                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                         Main Document
                                                Pg 107 of 122
 36173.00002              Jeffrey Lew Liddle                                                            Invoice # 4009953
                          Chapter 11 Case                                                                 October 21, 2019
                                                                                                                    Page 6

                                 This Invoice is for the Period Ending: September 30, 2019



 09/24/19      R. Kelly                   B110                       Continue revising agenda in                     1.1
                                                                     preparation of meeting (1.0);
                                                                     update internal calendar with
                                                                     upcoming hearing dates (.1)
 09/25/19      A. Bauer                   B110                       Team status meeting.                            0.5
 09/25/19      W. Gray Jr.                B110                       Team Status Meeting with                        0.5
                                                                     Bauer, Fullmer, Parkinson,
                                                                     Teoh and Kelly.
 09/25/19      M. Licker                  B190                       Attend team strategy meeting.                   0.3
 09/25/19      J. Fullmer                 B110                       Attention to schedules and                      1.4
                                                                     statements.
 09/25/19      J. Fullmer                 B230                       Attention to cash collateral                    0.1
                                                                     matters.
 09/25/19      J. Fullmer                 B110                       Attend team meeting regarding                   0.5
                                                                     case status.
 09/25/19      M. Parkinson               B110                       Team meeting re status and                      0.5
                                                                     next steps.
 09/25/19      J. Teoh                    B240                       Attempted to contact IRS with                   0.7
                                                                     W Gray to request extension of
                                                                     deadline to fill J Liddle's tax
                                                                     returns.
 09/25/19      J. Teoh                    B240                       Drafted letter to IRS requesting                0.5
                                                                     time to extend deadline for
                                                                     filing tax returns.
 09/25/19      J. Teoh                    B240                       Revised letter requesting tax                   0.2
                                                                     return filing deadline extension
                                                                     and coordinated with P
                                                                     Rosehill to effect delivery.
 09/25/19      J. Teoh                    B110                       Conference with W Gray, A                       0.5
                                                                     Bauer, J Fullmer, M Parkinson,
                                                                     M Licker and R Kelly to
                                                                     discuss agenda and ongoing
                                                                     issues.
 09/25/19      J. Teoh                    B110                       Researched whether a second                     1.5
                                                                     motion to extend exclusivity
                                                                     period would incur a higher
                                                                     burden of proof and whether
                                                                     the exclusivity deadlines can
                                                                     be combined in a jointly
                                                                     administered case.




                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                         Main Document
                                                Pg 108 of 122
 36173.00002              Jeffrey Lew Liddle                                                          Invoice # 4009953
                          Chapter 11 Case                                                               October 21, 2019
                                                                                                                  Page 7

                                 This Invoice is for the Period Ending: September 30, 2019



 09/26/19      A. Bauer                   B230                       Various communications                        0.3
                                                                     regarding amount of funds to
                                                                     be released upon entry of
                                                                     Court order (.2); call with J.
                                                                     Fullmer (.1).
 09/26/19      J. Fullmer                 B230                       Attention to cash collateral                  1.0
                                                                     matters.
 09/26/19      J. Fullmer                 B230                       Call with A. Bauer regarding                  0.1
                                                                     cash collateral matters.
 09/26/19      J. Fullmer                 B110                       Attention to schedules and                    3.5
                                                                     statements.
 09/27/19      A. Bauer                   B190                       Confer with W. Gray.                          0.1
 09/27/19      J. Fullmer                 B230                       Call with W. Gray regarding                   0.3
                                                                     cash collateral matters.
 09/27/19      J. Fullmer                 B230                       Attention to cash collateral                  1.9
                                                                     matters.
 09/27/19      J. Fullmer                 B110                       Attention to schedules and                    0.5
                                                                     statements.
 09/30/19      W. Gray Jr.                B110                       Review motion for extension of                0.4
                                                                     exclusivity.
 09/30/19      J. Fullmer                 B110                       Call with W. Gray regarding                   0.1
                                                                     schedules and statements.
 09/30/19      J. Fullmer                 B190                       Legal research regarding                      1.0
                                                                     litigation issue.



 Less Discount Applied                                                                                     (3,267.10)

 TOTALS                                                                                                           63.4




                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl         Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19         Main Document
                                               Pg 109
                                             Foley    ofLLP
                                                   Hoag  122
                       Costs Incurred by Cost Code and Timekeeper on 36173.00002
                                             Invoice 4009953
Employee                                                                                Costs Billed
029    Express Delivery (FEDEX)
3152       Bauer, Alison D.                                                                  $136.24
3177       Rosehill, Phillip                                                                  $18.92
029    Express Delivery (FEDEX) Total:                                                       $155.16
050    In-House Photocopying
3152       Bauer, Alison D.                                                                    $0.12
050    In-House Photocopying Total:                                                            $0.12
055    In-House B&W Printing - Outsourced
3218       Kelly, Rachel                                                                      $22.32
055    In-House B&W Printing - Outsourced Total:                                              $22.32
101B Tabs
3218       Kelly, Rachel                                                                      $10.00
101B Tabs Total:                                                                              $10.00
104    Stenographic Transcripts
3152       Bauer, Alison D.                                                                   $69.60
3153       Gray Jr., William F.                                                              $432.35
3218       Kelly, Rachel                                                                     $326.70
104    Stenographic Transcripts Total:                                                       $828.65
111    Filing & Recording Fees
2653       Fullmer, James S.                                                                 $200.00
111    Filing & Recording Fees Total:                                                        $200.00
113    Outside Professional Fees
3218       Kelly, Rachel                                                                     $176.80
113    Outside Professional Fees Total:                                                      $176.80
201    Taxi Fare
1206       Evers, Holly                                                                       $37.34
201    Taxi Fare Total:                                                                       $37.34

Grand Total:                                                                               $1,430.39




                                              Page 5 of 5
                                                                                       11/21/2019 3:16:28 PM
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                       Main Document
                                                Pg 110 of 122
 36173.00002              Jeffrey Lew Liddle                                                           Invoice # 4013461
                          Chapter 11 Case                                                              November 21, 2019
                                                                                                                   Page 2

                                  This Invoice is for the Period Ending: October 31, 2019




Professional Services Rendered:

 Date          Timekeeper                 Task       Activity        Narrative                                  Hours



 10/01/19      J. Fullmer                 B110                       Attention to schedules and                     1.0
                                                                     statements.
 10/01/19      M. Parkinson               B160                       Review and comment on                          0.8
                                                                     EisnerAmper fee statements
                                                                     and provide notice information
                                                                     re same (.5); discuss status of
                                                                     Foley statements with R. Kelly
                                                                     (.3).
 10/01/19      J. Teoh                    B190                       Drafted motion to further                      2.8
                                                                     exclusivity deadline and notice
                                                                     of motion.
 10/01/19      R. Kelly                   B110                       Revise agenda and prepare                      1.0
                                                                     binder of case status
                                                                     documents for W. Gray
 10/01/19      R. Kelly                   B160                       Emails with M. Parkinson and                   0.3
                                                                     J. Distasio re billing entries
 10/01/19      R. Kelly                   B110                       Update calendar and schedule                   0.1
                                                                     team meeting
 10/03/19      A. Bauer                   B110                       Foley Hoag team meeting                        0.2
                                                                     regarding various issues.
 10/03/19      A. Bauer                   B190                       Review and revise motion to                    0.6
                                                                     extend exclusivity and emails
                                                                     to J. Teoh re same.
 10/03/19      W. Gray Jr.                B110                       Team meeting re ongoing                        0.2
                                                                     litigation and case
                                                                     administration matters.
 10/03/19      M. Licker                  B110                       Attend team strategy meeting.                  0.2
 10/03/19      J. Fullmer                 B110                       Attend team meeting on case                    0.2
                                                                     status.
 10/03/19      M. Parkinson               B110                       Attend team planning meeting                   0.2
 10/03/19      J. Teoh                    B110                       Conference with W Gray, A                      0.2
                                                                     Bauer, M Licker, M Parkinson,
                                                                     J Fullmer and R Kelly to
                                                                     discuss ongoing issues
                                                                     regarding case administration.




                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                         Main Document
                                                Pg 111 of 122
 36173.00002              Jeffrey Lew Liddle                                                           Invoice # 4013461
                          Chapter 11 Case                                                              November 21, 2019
                                                                                                                   Page 3

                                  This Invoice is for the Period Ending: October 31, 2019



 10/03/19      R. Kelly                   B110                       Update meeting agenda and                      0.5
                                                                     circulate (.3); Team meeting re
                                                                     case status (.2)
 10/04/19      A. Bauer                   B110                       Review and revise notice and                   0.9
                                                                     motion to extend exclusivity
                                                                     and emails to client, W. Gray
                                                                     and R. Kelly re same.
 10/04/19      J. Fullmer                 B190                       Call with W. Gray regarding                    0.1
                                                                     litigation issue.
 10/06/19      J. Fullmer                 B190                       Legal research regarding                       1.1
                                                                     litigation issue.
 10/07/19      A. Bauer                   B110                       Follow up on exclusivity                       0.2
                                                                     pleadings.
 10/07/19      A. Bauer                   B160                       Review monthly fee                             0.2
                                                                     statements prior to filing.
 10/07/19      J. Fullmer                 B190                       Legal research regarding                       2.6
                                                                     litigation issue.
 10/07/19      M. Parkinson               B160                       Coordinate filing of                           0.2
                                                                     EisnerAmper fee statements.
 10/07/19      J. Teoh                    B110                       Conference with J Liddle about                 0.6
                                                                     edits to the Motion to Further
                                                                     Extend Exclusivity Period.
 10/07/19      R. Kelly                   B190                       Revise and file motion to                      0.7
                                                                     extend exclusivity
 10/08/19      A. Bauer                   B110                       Discuss hearing dates with W.                  0.2
                                                                     Gray (.1); review and revise
                                                                     notice of adjournment and
                                                                     discuss same with R. Kelly
                                                                     (.1).
 10/08/19      A. Bauer                   B110                       Attention to pleadings filed in                0.2
                                                                     case including notice of
                                                                     appeal.
 10/08/19      J. Fullmer                 B190                       Calls with W. Gray regarding                   0.3
                                                                     litigation issues.
 10/08/19      J. Teoh                    B190                       Researched whether debtor's                    1.9
                                                                     counsel will need to disclose
                                                                     engagement of a majority
                                                                     owner of an unsecured
                                                                     creditor.
 10/08/19      J. Teoh                    B160                       Drafted Gray Supplemental                      1.6
                                                                     Declaration disclosing
                                                                     representation of majority
                                                                     owner of unsecured creditor.


                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                        Main Document
                                                Pg 112 of 122
 36173.00002              Jeffrey Lew Liddle                                                            Invoice # 4013461
                          Chapter 11 Case                                                               November 21, 2019
                                                                                                                    Page 4

                                  This Invoice is for the Period Ending: October 31, 2019



 10/08/19      R. Kelly                   B110                       Emails with P. Rosehill re                      1.1
                                                                     hardcopy service of recently
                                                                     filed documents (.2); review of
                                                                     docket re pending/outstanding
                                                                     motions and emails with W.
                                                                     Gray re same (.5); prepare
                                                                     motion tracking spreadsheet
                                                                     (.3); confer with A. Bauer re
                                                                     adjournment (.1)
 10/08/19      R. Kelly                   B190                       Draft adjournment of Michael                    1.0
                                                                     Barr Motion to Lift Stay and
                                                                     circulate to M. Licker, W. Gray,
                                                                     and A. Bauer; finalize and file
                                                                     to docket; call to chambers
                                                                     and emails to opposing
                                                                     counsel re same; prepare and
                                                                     send service email.
 10/09/19      J. Fullmer                 B185                       Call with W. Gray regarding                     0.1
                                                                     lease issue.
 10/09/19      J. Fullmer                 B185                       Attention to lease issue.                       0.2
 10/09/19      J. Fullmer                 B190                       Call with M. Parkinson                          0.2
                                                                     regarding litigation issue.
 10/09/19      J. Fullmer                 B190                       Legal research regarding                        2.7
                                                                     litigation issue.
 10/09/19      J. Fullmer                 B190                       Call with W. Gray regarding                     0.1
                                                                     litigation issue.
 10/09/19      J. Fullmer                 B110                       Attention to case                               0.1
                                                                     administration matters.
 10/09/19      J. Teoh                    B160                       Revised Gray Supplemental                       0.2
                                                                     Declaration and prepared for
                                                                     filing.
 10/10/19      W. Gray Jr.                B160                       Work on Torys fee application,                  0.6
                                                                     confer with Chris Caparelli re
                                                                     same.
 10/10/19      J. Fullmer                 B110                       Attention to case                               0.1
                                                                     administration matters.
 10/10/19      J. Fullmer                 B190                       Call with M. Parkinson                          0.1
                                                                     regarding litigation issue.
 10/10/19      J. Fullmer                 B190                       Legal research regarding                        0.5
                                                                     litigation issue.
 10/11/19      J. Fullmer                 B110                       Attention to schedules and                      0.1
                                                                     statements.




                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                          Main Document
                                                Pg 113 of 122
 36173.00002              Jeffrey Lew Liddle                                                            Invoice # 4013461
                          Chapter 11 Case                                                               November 21, 2019
                                                                                                                    Page 5

                                  This Invoice is for the Period Ending: October 31, 2019



 10/11/19      J. Fullmer                 B185                       Electronic correspondence                       0.4
                                                                     with creditor regarding lease
                                                                     issue.
 10/15/19      J. Fullmer                 B110                       Attention to case                               1.4
                                                                     administration matters.
 10/15/19      R. Kelly                   B190                       Prepare notice of hearing re                    1.5
                                                                     Counsel Financial 2004
                                                                     motion; circulate drafts; confer
                                                                     with A. Bauer re revisions;
                                                                     finalize and file to docket.
 10/16/19      A. Bauer                   B110                       Team meeting.                                   0.5
 10/16/19      W. Gray Jr.                B110                       Liddle team meeting regarding                   0.5
                                                                     outstanding litigation matters,
                                                                     cash collateral and related
                                                                     issues in the individual debtor
                                                                     case.
 10/16/19      M. Licker                  B110                       Attend team strategy meeting.                   0.5
 10/16/19      J. Fullmer                 B110                       Attend team meeting regarding                   0.5
                                                                     case status.
 10/16/19      J. Fullmer                 B190                       Legal research regarding                        2.4
                                                                     litigation issue.
 10/16/19      M. Parkinson               B110                       Attend team meeting to                          0.5
                                                                     discuss strategy and planning.
 10/16/19      J. Teoh                    B110                       Team conference with W Gray,                    0.5
                                                                     A Bauer, M Licker, M
                                                                     Parkinson, J Fullmer, and R
                                                                     Kelly.
 10/16/19      R. Kelly                   B190                       Prepare notice of hearing re                    0.6
                                                                     Counsel Financial 2004
                                                                     motion; circulate drafts to W.
                                                                     Gray, M. Licker, A. Bauer, and
                                                                     J. Fullmer; finalize notice of
                                                                     hearing and file to docket.
 10/16/19      R. Kelly                   B110                       Prepare agenda for meeting                      1.0
                                                                     and circulate to team (.5);
                                                                     attend team meeting re status
                                                                     of case (.5)
 10/16/19      R. Kelly                   B190                       Prepare notice of hearing re                    0.3
                                                                     LIG Capital 2004 motion and
                                                                     circulate drafts to team
 10/17/19      J. Fullmer                 B190                       Call with W. Gray regarding                     0.5
                                                                     litigation issues.




                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                             Main Document
                                                Pg 114 of 122
 36173.00002              Jeffrey Lew Liddle                                                              Invoice # 4013461
                          Chapter 11 Case                                                                 November 21, 2019
                                                                                                                      Page 6

                                  This Invoice is for the Period Ending: October 31, 2019



 10/17/19      J. Fullmer                 B110                       Attention to schedules and                        1.4
                                                                     statements (1.1); emails with
                                                                     R. Kelly re case status (.3).
 10/17/19      J. Fullmer                 B190                       Legal research regarding                          1.9
                                                                     litigation issues.
 10/17/19      R. Kelly                   B190                       Finalize, circulate, and file                     0.5
                                                                     notice of hearing re LIG
                                                                     Capital 2004 motion
 10/17/19      R. Kelly                   B110                       Emails with J. Fullmer re case                    1.0
                                                                     management (.3); draft and
                                                                     circulate certificate of service
                                                                     of recent filings (.7).
 10/18/19      J. Fullmer                 B110                       Attention to schedules and                        0.6
                                                                     statements.
 10/18/19      J. Fullmer                 B110                       Call with A. Bauer regarding                      0.4
                                                                     case administration matters.
 10/18/19      J. Fullmer                 B110                       Attention to case                                 1.0
                                                                     administration matters.
 10/18/19      R. Kelly                   B110                       Confer with P. Rosehill to                        0.6
                                                                     confirm service dates (.3);
                                                                     finalize and file certificate of
                                                                     service (.3)
 10/18/19      R. Kelly                   B110                       Draft and circulate notice of                     0.5
                                                                     appearance re M. Licker
 10/18/19      R. Kelly                   B110                       Draft agenda for 10/24                            0.2
                                                                     omnibus hearing; emails with
                                                                     team re same.
 10/19/19      J. Fullmer                 B110                       Attention to schedules and                        1.3
                                                                     statements.
 10/20/19      J. Fullmer                 B110                       Attention to schedules and                        5.6
                                                                     statements.
 10/21/19      A. Bauer                   B110                       Analysis of issues regarding                      0.8
                                                                     amended schedules (.7); call
                                                                     with M. Parkinson (.1).
 10/21/19      J. Fullmer                 B110                       Attention to schedules and                        4.1
                                                                     statements.
 10/21/19      J. Fullmer                 B110                       Call with A. Bauer regarding                      0.1
                                                                     case administration matters.
 10/21/19      J. Fullmer                 B110                       Call with M. Parkinson                            0.2
                                                                     regarding case administration
                                                                     matters.




                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                           Main Document
                                                Pg 115 of 122
 36173.00002              Jeffrey Lew Liddle                                                               Invoice # 4013461
                          Chapter 11 Case                                                                  November 21, 2019
                                                                                                                       Page 7

                                  This Invoice is for the Period Ending: October 31, 2019



 10/21/19      R. Kelly                   B110                       Draft and circulate agenda for                     1.2
                                                                     10/24 omnibus hearing
 10/22/19      A. Bauer                   B110                       Emails to and from D. Wander                       0.3
                                                                     and FH team re hearing dates
                                                                     and filings (.1); revision of
                                                                     agenda (.2).
 10/22/19      J. Fullmer                 B110                       Attention to schedules and                         0.1
                                                                     statements.
 10/22/19      M. Parkinson               B160                       Review and comment on                              0.3
                                                                     EisnerAmper fee statement.
 10/22/19      R. Kelly                   B110                       Revise agenda per emails with                      2.0
                                                                     A. Bauer and M. Parkinson;
                                                                     Finalize and file to docket
 10/22/19      R. Kelly                   B160                       Finalize and file notice of                        0.2
                                                                     appearance of M. Licker
 10/23/19      J. Fullmer                 B110                       Attention to schedules and                         0.3
                                                                     statements.
 10/23/19      J. Fullmer                 B190                       Attention to litigation issue.                     2.0
 10/23/19      J. Fullmer                 B190                       Call with A. Bauer regarding                       0.1
                                                                     litigation issue.
 10/23/19      M. Parkinson               B110                       Preparation for 10/24 ominbus                      2.0
                                                                     hearing.
 10/23/19      R. Kelly                   B110                       Prepare index and prep                             1.5
                                                                     documents for omnibus
                                                                     hearing binder
 10/23/19      R. Kelly                   B110                       Emails with M. Licker and A.                       1.0
                                                                     Bauer re 2004 Motion reply
                                                                     brief; finalize and file to docket;
                                                                     revise agenda and filed
                                                                     Amended Agenda to docket;
                                                                     prepare hardcopies to bring to
                                                                     court; draft certificates of
                                                                     service for recent filings.
 10/24/19      J. Fullmer                 B190                       Attention to litigation matters.                   0.9
 10/24/19      R. Kelly                   B190                       Review appeal designations;                        1.2
                                                                     confirm receipt of transcripts
                                                                     designated; review Local
                                                                     Rules and FRBP re appeals




                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                           Main Document
                                                Pg 116 of 122
 36173.00002              Jeffrey Lew Liddle                                                             Invoice # 4013461
                          Chapter 11 Case                                                                November 21, 2019
                                                                                                                     Page 8

                                  This Invoice is for the Period Ending: October 31, 2019



 10/24/19      R. Kelly                   B160                       Review remaining time entries;                   1.7
                                                                     emails with Billing Dep't, Data
                                                                     team, and P. Rosehill re same;
                                                                     revise monthly fee statemets
                                                                     for April, May, June, July, and
                                                                     August; confirm revisions with
                                                                     A. Bauer.
 10/25/19      J. Fullmer                 B190                       Attention to litigation matters.                 0.2
 10/25/19      J. Fullmer                 B190                       Call with A. Bauer regarding                     0.2
                                                                     litigation matters.
 10/25/19      R. Kelly                   B140                       Emails with M. Parkinson, C.                     0.7
                                                                     Nigro, C. Escher, and A. Bauer
                                                                     re real estate title search (.3);
                                                                     research re title search and
                                                                     calls to prospective vendors
                                                                     (.4)
 10/25/19      R. Kelly                   B160                       Work on monthly fee                              4.0
                                                                     statements; review backup
                                                                     data and add to fee
                                                                     statements; emails with B.
                                                                     Frerichs re same; review with
                                                                     A. Bauer.
 10/25/19      R. Kelly                   B160                       File and serve EisnerAmper                       0.3
                                                                     monthly fee statement to
                                                                     docket
 10/25/19      R. Kelly                   B110                       Update internal calendar per                     0.2
                                                                     new deadlines
 10/26/19      J. Fullmer                 B190                       Attention to litigation issue.                   0.3
 10/27/19      J. Fullmer                 B190                       Attention to litigation issue.                   0.6
 10/28/19      A. Bauer                   B160                       Review of fee application                        0.6
                                                                     materials.
 10/28/19      A. Bauer                   B190                       Review and analysis of                           0.6
                                                                     research on claim on firm
                                                                     assets and guarantee thereof.
 10/28/19      W. Gray Jr.                B190                       Review Tara Liddle motion to                     0.6
                                                                     dismiss counterclaim,
                                                                     particularly argument that
                                                                     counterclaim is property of the
                                                                     estate and Counsel Financial
                                                                     lacks standing.
 10/28/19      J. Fullmer                 B190                       Attention to litigation matters.                 0.8
 10/28/19      J. Fullmer                 B190                       Call with W. Gray regarding                      0.1
                                                                     litigation issue.



                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                         Main Document
                                                Pg 117 of 122
 36173.00002              Jeffrey Lew Liddle                                                            Invoice # 4013461
                          Chapter 11 Case                                                               November 21, 2019
                                                                                                                    Page 9

                                  This Invoice is for the Period Ending: October 31, 2019



 10/28/19      R. Kelly                   B160                       Continue work on monthly fee                    3.6
                                                                     statements; emails with B.
                                                                     Frerichs re back up data;
                                                                     discussions with A. Bauer re
                                                                     same
 10/28/19      R. Kelly                   B110                       Emails with team re December                    0.1
                                                                     omnibus hearing
 10/28/19      R. Kelly                   B190                       Further research re appeals                     1.2
                                                                     process; draft outline of
                                                                     process; emails with J. Fullmer
                                                                     re same
 10/29/19      A. Bauer                   B190                       Attention to appeal by CF                       1.0
                                                                     including review of statement
                                                                     of issues and designation and
                                                                     draft cross designation of
                                                                     items (1.0).
 10/29/19      A. Bauer                   B160                       Review FoleyHoag monthly                        1.4
                                                                     statements for May- August.
 10/29/19      A. Bauer                   B160                       Confer with R. Kelly on May                     0.4
                                                                     fee statement.
 10/29/19      J. Fullmer                 B190                       Call with W. Gray regarding                     0.1
                                                                     litigation issue.
 10/29/19      R. Kelly                   B110                       Prepare agenda in advance of                    0.7
                                                                     team meeting
 10/29/19      R. Kelly                   B160                       Meeting with A. Bauer re                        0.4
                                                                     further revisions
 10/30/19      J. Fullmer                 B110                       Attention to schedules and                      0.2
                                                                     statements.
 10/30/19      M. Parkinson               B140                       Correspondence with counsel                     0.1
                                                                     to M&T re sale process for
                                                                     Hamptons property.
 10/30/19      R. Kelly                   B160                       Further revisions to billing                    1.0
                                                                     entries per A. Bauer
 10/30/19      R. Kelly                   B190                       NY Dep't of State research and                  1.1
                                                                     calls; confer with A. Bauer;
                                                                     prepare request letter to obtain
                                                                     law firm creation documents.
 10/30/19      R. Kelly                   B110                       Emails with M. Parkinson and                    0.4
                                                                     A. Bauer re title search; calls
                                                                     and emails with title search
                                                                     vendor re same.
 10/30/19      R. Kelly                   B110                       Retrieve and circulate orders                   0.2
                                                                     entered on docket


                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl       Doc 254         Filed 12/05/19 Entered 12/05/19 17:35:19                         Main Document
                                                Pg 118 of 122
 36173.00002              Jeffrey Lew Liddle                                                            Invoice # 4013461
                          Chapter 11 Case                                                               November 21, 2019
                                                                                                                   Page 10

                                  This Invoice is for the Period Ending: October 31, 2019



 10/31/19      A. Bauer                   B110                       Emails re property lien search.                 0.1
 10/31/19      A. Bauer                   B160                       Attention to need for                           0.2
                                                                     supplemental affidavit for rate
                                                                     adjustments.
 10/31/19      A. Bauer                   B110                       Attention to omnibus hearing                    0.1
                                                                     date, review of draft pleadings
                                                                     and other scheduling matters.
 10/31/19      J. Fullmer                 B185                       Attention to lease issue.                       0.1
 10/31/19      J. Fullmer                 B110                       Attention to case                               0.2
                                                                     administration matters.
 10/31/19      J. Fullmer                 B190                       Attention to litigation matters.                0.1
 10/31/19      R. Kelly                   B140                       Emails with A. Bauer, M.                        0.3
                                                                     Parkinson, and CSC Global re
                                                                     real estate title search
 10/31/19      R. Kelly                   B110                       Call to chambers re December                    0.5
                                                                     omnibus hearing; enter
                                                                     hearing date on calendar and
                                                                     circulate to team; prepare and
                                                                     file notice of hearing; emails
                                                                     with A. Bauer and M.
                                                                     Parkinson re same.



 Less Discount Applied                                                                                       (4,652.55)

 TOTALS                                                                                                             95.0




                                            To ensure proper credit to your account,
                                         please include remittance with your payment.
19-10747-shl          Doc 254    Filed 12/05/19 Entered 12/05/19 17:35:19          Main Document
                                              Pg 119
                                            Foley    ofLLP
                                                  Hoag  122
                       Costs Incurred by Cost Code and Timekeeper on 36173.00002
                                             Invoice 4013461
Employee                                                                                Costs Billed
029    Express Delivery (FEDEX)
3152      Bauer, Alison D.                                                                   $141.58
3218      Kelly, Rachel                                                                       $34.45
029    Express Delivery (FEDEX) Total:                                                       $176.03
050    In-House Photocopying
3232      Teoh, Jiun-Wen Bob                                                                   $4.32
050    In-House Photocopying Total:                                                            $4.32
055    In-House B&W Printing - Outsourced
3218      Kelly, Rachel                                                                       $73.32
055    In-House B&W Printing - Outsourced Total:                                              $73.32
101B Tabs
3218      Kelly, Rachel                                                                       $13.60
101B Tabs Total:                                                                              $13.60
101G Document Production 1-999
3218      Kelly, Rachel                                                                       $39.36
101G Document Production 1-999 Total:                                                         $39.36
122    Secretarial Overtime
3153      Gray Jr., William F.                                                               $570.00
122    Secretarial Overtime Total:                                                           $570.00
206    Meals
3218      Kelly, Rachel                                                                        $0.00
3128      Rodriguez, May                                                                       $0.00
3177      Rosehill, Phillip                                                                    $0.00
206    Meals Total:                                                                            $0.00

Grand Total:                                                                                 $876.63




                                              Page 5 of 5
                                                                                       11/22/2019 9:16:13 AM
19-10747-shl   Doc 254   Filed 12/05/19 Entered 12/05/19 17:35:19   Main Document
                                      Pg 120 of 122


                                    EXHIBIT D

                                 CERTIFICATION
19-10747-shl     Doc 254     Filed 12/05/19 Entered 12/05/19 17:35:19             Main Document
                                          Pg 121 of 122


Alison D. Bauer                                       Michael Licker
William F. Gray, Jr.                                  Meredith Parkinson
FOLEY HOAG LLP                                        FOLEY HOAG LLP
1301 Avenue of the Americas                           Seaport West
25th Floor                                            155 Seaport Boulevard
New York, New York 10019                              Boston, Massachusetts 02210
Tel: (646) 927-5500                                   Tel: (617) 832-1000
Fax: (646) 927-5599                                   Fax: (617) 832-7000

Attorneys for Jeffrey Lew Liddle Debtor and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-10747 (SHL)
JEFFREY LEW LIDDLE,                                        :
                                                           : Jointly Administered with 19-12346 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

            CERTIFICATION OF WILLIAM F. GRAY, JR. PURSUANT TO FEE
             GUIDELINES FOR FEES AND DISBURSEMENTS IN SOUTHERN
                  DISTRICT OF NEW YORK BANKRUPTCY CASES

I, WILLIAM F. GRAY, JR., certify, as follows:

       1.      I am an attorney duly admitted to practice law in the State of New York and have

entered an appearance in the above-captioned cases. I am a partner in the law firm of Foley Hoag

LLP (“Foley Hoag”). I submit this certification with respect to the First Interim Application for

Compensation and Reimbursement of Expenses for the Period from April 27, 2019 through and

including October 31, 2019 (the “Application”).

       2.      I make this certification in accordance with the Amended Guidelines for Fees and

Disbursements for Professionals in Southern District of New York Bankruptcy Cases pursuant to

General Order M-447 (Jan. 29, 2013) (the “Local Guidelines”), the Amended Order Establishing

Procedures for Monthly Compensation and Reimbursement of Expenses of Professionals, dated
19-10747-shl     Doc 254      Filed 12/05/19 Entered 12/05/19 17:35:19           Main Document
                                           Pg 122 of 122


November 25, 2009 (the “UST Guidelines”), and the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals [ECF No. 166] (the “Interim

Compensation Order,” and collectively with the Local Guidelines and UST Guidelines, the “Fee

Guidelines”).

       3.       In connection therewith, I hereby certify that:

                (a)    I have read the Application and, to the best of my knowledge, information
                and belief, formed after reasonable inquiry, the Application complies with the Fee
                Guidelines;

                (b)    To the best of my knowledge, information and belief, formed after
                reasonable inquiry, the fees and disbursements sought in the Application fall within
                the Fee Guidelines, except as specifically noted in this certification and/or in the
                Application;

                (c)    To the best of my knowledge, information and belief formed after
                reasonable inquiry, except as set forth in the Application, the fees and
                disbursements sought are billed at rates in accordance with practices customarily
                employed by Foley Hoag and generally accepted by Foley Hoag’s clients; and

                (d)    To the best of my knowledge, information and belief, formed after
                reasonable inquiry, and except as otherwise stated in the Application, in providing
                reimbursable services: Foley Hoag does not make a profit on those services; in
                charging for a particular service, Foley Hoag does not include in the amount for
                which reimbursement is sought the amortization of the cost of any investment,
                equipment or capital outlay; in seeking reimbursement for services which Foley
                Hoag justifiably purchased or contracted from a third party, Foley Hoag seeks
                reimbursement only for the amount paid by Foley Hoag to such vendors.


       4.       Pursuant to section B(3) of the Local Guidelines, I certify that the Debtor has been

provided with a copy of the Application at least fourteen (14) days before the date set by the Court

for the hearing on the Application.



Dated: December 5, 2019                                       /s/  William F. Gray, Jr.
       New York, New York                                     WILLIAM F. GRAY, JR.
